EXHIBIT 10.1
Execution Version
Published CUSIP Numbers: 51680PAG9
51680PAH7



--------------------------------------------------------------------------------





FIFTH AMENDED AND RESTATED
CREDIT AGREEMENT
DATED AS OF
MAY 2, 2017
AMONG
LAREDO PETROLEUM, INC.,
AS BORROWER
THE FINANCIAL INSTITUTIONS LISTED ON SCHEDULE 1 HERETO,
AS BANKS,
WELLS FARGO BANK, N.A., AS ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., BMO HARRIS FINANCING, INC.
AND CAPITAL ONE, NATIONAL ASSOCIATION,
AS CO-SYNDICATION AGENTS,
SOCIETE GENERALE AND THE BANK OF NOVA SCOTIA,
AS CO-DOCUMENTATION AGENTS
AND
WELLS FARGO SECURITIES, LLC, BMO CAPITAL MARKETS CORP.,
CAPITAL ONE, NATIONAL ASSOCIATION AND
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
AS JOINT LEAD ARRANGERS





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
Page No.
Article I
 
 
TERMS DEFINED
1
 
 
Section 1.1
Terms Defined Above
1
 
 
Section 1.2
Certain Defined Terms
1
 
 
Section 1.3
Accounting Terms and Determinations
31
 
 
Section 1.4
Classification of Loans and Borrowings
31
 
 
Section 1.5
Interpretation
31
Article II
 
 
THE CREDIT FACILITIES
 
 
 
Section 2.1
Commitments
32
 
 
Section 2.2
Method of Borrowing
36
 
 
Section 2.3
Method of Requesting Letters of Credit
37
 
 
Section 2.4
Notes
38
 
 
Section 2.5
Interest Rates; Payments
38
 
 
Section 2.6
Mandatory Prepayments
40
 
 
Section 2.7
Voluntary Prepayments
40
 
 
Section 2.8
Mandatory Termination of Commitments; Termination Date and Maturity
41
 
 
Section 2.9
Voluntary Reduction of Aggregate Maximum Credit Amount
41
 
 
Section 2.10
Application of Payments
41
 
 
Section 2.11
Commitment Fee
41
 
 
Section 2.12
Letter of Credit Fees and Letter of Credit Fronting Fees
41
 
 
Section 2.13
Agency and Other Fees
42
 
 
Section 2.14
Loans and Borrowings Under Existing Credit Agreement
42
 
 
Section 2.15
Automatic Debt Issuance Borrowing Base Adjustments
42
 
 
Section 2.16
Increases, Reductions and Terminations of Aggregate Elected Commitment Amount
43
Article III
 
 
GENERAL PROVISIONS
45
 
 
Section 3.1
The Notes
45
 
 
Section 3.2
General Provisions as to Payments
46
 
 
Section 3.3
Funding Losses
47
 
 
Section 3.4
Non-Receipt of Funds by Administrative Agent
48
 
 
Section 3.5
Defaulting Banks
48
Article IV
 
 
BORROWING BASE
49
 
 
Section 4.1
Reserve Reports; Proposed Borrowing Base
49
 
 
Section 4.2
Periodic Determinations of the Borrowing Base; Procedures and Standards
49
 
 
Section 4.3
Special Determination of Borrowing Base
50
 
 
Section 4.4
Borrowing Base Deficiency
50
 
 
Section 4.5
Initial Borrowing Base
51
 
 
Section 4.6
Asset Disposition Adjustment
51



i

--------------------------------------------------------------------------------




Article V
 
 
COLLATERAL AND GUARANTIES
52
 
 
Section 5.1
Security
52
 
 
Section 5.2
Title Information
52
 
 
Section 5.3
Guarantees
52
 
 
Section 5.4
Additional Guarantors
53
Article VI
 
 
CONDITIONS TO BORROWINGS
53
 
 
Section 6.1
Conditions to Initial Borrowing and Participation in Letter of Credit Exposure
53
 
 
Section 6.2
Conditions to each Borrowing and each Letter of Credit
56
 
 
Section 6.3
Materiality of Conditions
57
Article VII
 
 
REPRESENTATIONS AND WARRANTIES
57
 
 
Section 7.1
Existence and Power
57
 
 
Section 7.2
Corporate, Limited Liability Company, Partnership and Governmental
Authorization; Contravention
57
 
 
Section 7.3
Binding Effect
57
 
 
Section 7.4
Financial Information
58
 
 
Section 7.5
Litigation
58
 
 
Section 7.6
ERISA
58
 
 
Section 7.7
Taxes and Filing of Tax Returns
59
 
 
Section 7.8
Title to Properties; Liens
59
 
 
Section 7.9
Mineral Interests
59
 
 
Section 7.10
Business; Compliance
59
 
 
Section 7.11
Licenses, Permits, Etc
59
 
 
Section 7.12
Compliance with Law; Compliance with Anti-Corruption Laws and Sanctions
60
 
 
Section 7.13
Ownership Interests
60
 
 
Section 7.14
Full Disclosure
60
 
 
Section 7.15
Organizational Structure; Nature of Business
61
 
 
Section 7.16
Environmental Matters
61
 
 
Section 7.17
Burdensome Obligations
62
 
 
Section 7.18
Government Regulations
62
 
 
Section 7.19
No Default
62
 
 
Section 7.20
Gas Balancing Agreements and Advance Payment Contracts
62
 
 
Section 7.21
Qualified ECP Guarantor
62
 
 
Section 7.22
Solvency
62
Article VIII
 
 
AFFIRMATIVE COVENANTS
62
 
 
Section 8.1
Information
62
 
 
Section 8.2
Business of Credit Parties
66
 
 
Section 8.3
Maintenance of Existence
66
 
 
Section 8.4
Right of Inspection; Books and Records
66
 
 
Section 8.5
Maintenance of Insurance
66
 
 
Section 8.6
Payment of Obligations
67
 
 
Section 8.7
Compliance with Laws and Documents
67
 
 
Section 8.8
Operation of Properties and Equipment
67
 
 
Section 8.9
Further Assurances
68
 
 
Section 8.10
Environmental Law Compliance and Indemnity
68



ii

--------------------------------------------------------------------------------




 
 
Section 8.11
Title Data
69
 
 
Section 8.12
ERISA Reporting Requirements
70
 
 
Section 8.13
Commodity Exchange Act Keepwell Provisions
70
 
 
Section 8.14
EEA Financial Institutions
70
 
 
Section 8.15
Accounts
70
Article IX
 
 
NEGATIVE COVENANTS
71
 
 
Section 9.1
Debt
71
 
 
Section 9.2
Restricted Payments
71
 
 
Section 9.3
Liens; Negative Pledge
71
 
 
Section 9.4
Consolidations and Mergers
72
 
 
Section 9.5
Asset Dispositions
72
 
 
Section 9.6
Use of Proceeds
72
 
 
Section 9.7
Investments
73
 
 
Section 9.8
Transactions with Affiliates
73
 
 
Section 9.9
ERISA
73
 
 
Section 9.10
Hedge Transactions
73
 
 
Section 9.11
Operating Leases
74
 
 
Section 9.12
Acquisition
74
 
 
Section 9.13
Repayment of Senior Notes; Amendment to Terms of Senior Indenture
75
 
 
Section 9.14
Non-Eligible Contract Participants
75
Article X
 
 
FINANCIAL COVENANTS
76
 
 
Section 10.1
Financial Covenants
76
Article XI
 
 
DEFAULTS
76
 
 
Section 11.1
Events of Default
76
Article XII
 
 
AGENTS
78
 
 
Section 12.1
Appointment and Authorization of Administrative Agent; Secured Hedge
Transactions
78
 
 
Section 12.2
Delegation of Duties
79
 
 
Section 12.3
Default; Collateral
79
 
 
Section 12.4
Liability of Administrative Agent
81
 
 
Section 12.5
Reliance by Administrative Agent
81
 
 
Section 12.6
Notice of Default
82
 
 
Section 12.7
Credit Decision; Disclosure of Information by Administrative Agent
82
 
 
Section 12.8
Indemnification of Agents
83
 
 
Section 12.9
Administrative Agent in its Individual Capacity
83
 
 
Section 12.10
Successor Administrative Agent and Letter of Credit Issuer
84
 
 
Section 12.11
Syndication Agent; Other Agents; Arrangers
84
 
 
Section 12.12
Administrative Agent May File Proof of Claim
85
 
 
Section 12.13
Secured Hedge Transactions
85
Article XIII
 
 
PROTECTION OF YIELD; CHANGE IN LAWS
85
 
 
Section 13.1
Basis for Determining Interest Rate Applicable to Eurodollar Tranches Inadequate
85
 
 
Section 13.2
Illegality of Eurodollar Tranches
86
 
 
Section 13.3
Increased Cost of Eurodollar Tranche
86



iii

--------------------------------------------------------------------------------




 
 
Section 13.4
Adjusted Base Rate Tranche Substituted for Affected Eurodollar Tranche
87
 
 
Section 13.5
Capital Adequacy
88
 
 
Section 13.6
Taxes
89
 
 
Section 13.7
Discretion of Banks as to Manner of Funding
92
 
 
Section 13.8
Replacement of Banks
92
Article XIV
 
 
MISCELLANEOUS
93
 
 
Section 14.1
Notices; Effectiveness; Electronic Communications
93
 
 
Section 14.2
Waivers and Amendments; Acknowledgments
95
 
 
Section 14.3
Expenses; Documentary Taxes; Indemnification
96
 
 
Section 14.4
Right and Sharing of Set-Offs
97
 
 
Section 14.5
Survival
98
 
 
Section 14.6
Limitation on Interest
98
 
 
Section 14.7
Invalid Provisions
99
 
 
Section 14.8
Successors and Assigns
99
 
 
Section 14.9
Applicable Law and Jurisdiction
101
 
 
Section 14.10
Counterparts; Effectiveness
102
 
 
Section 14.11
No Third Party Beneficiaries
102
 
 
Section 14.12
COMPLETE AGREEMENT
102
 
 
Section 14.13
WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC
102
 
 
Section 14.14
Confidential Information
103
 
 
Section 14.15
No Advisory or Fiduciary Responsibility
104
 
 
Section 14.16
USA Patriot Act Notice
104
 
 
Section 14.17
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
104
 
 
Section 14.18
Exiting Banks
105





iv

--------------------------------------------------------------------------------






EXHIBITS
Exhibit A    —    Form of Note
Exhibit B    —    Form of Request for Borrowing
Exhibit C    —    Form of Request for Letter of Credit
Exhibit D    —    Form of Rollover Notice
Exhibit E    —    Form of Certificate of Ownership Interests
Exhibit F    —    Form of Financial Officer’s Compliance Certificate
Exhibit G    —    Form of Assignment and Assumption Agreement
Exhibit H    —    Form of Security Agreement
Exhibit I    —    Form of Facility Guaranty
Exhibit J    —    Form of Elected Commitment Increase Certificate
Exhibit K    —    Form of Additional Bank Certificate
Exhibit L-1    —    Form of U.S. Tax Compliance Certificate
Exhibit L-2    —    Form of U.S. Tax Compliance Certificate
Exhibit L-3    —    Form of U.S. Tax Compliance Certificate
Exhibit L-4    —    Form of U.S. Tax Compliance Certificate


SCHEDULES
Schedule 1    —    Banks
Schedule 2    —    Litigation
Schedule 3    —    Organizational
Schedule 4    —    Existing Letters of Credit




v

--------------------------------------------------------------------------------





FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIFTH AMENDED AND RESTATED CREDIT AGREEMENT is entered into effective as of
May 2, 2017, among Laredo Petroleum, Inc., a Delaware corporation (“Borrower”),
Wells Fargo Bank, N.A., a national banking association, as administrative agent
for the Banks (in such capacity, together with its successors in such capacity,
“Administrative Agent”), Bank of America, N.A., BMO Harris Financing, Inc. and
Capital One, National Association, as Co-Syndication Agents and Societe Generale
and The Bank of Nova Scotia, as Co-Documentation Agents, and each of Banks (as
defined below) from time to time party hereto.
RECITALS:
WHEREAS, Borrower, Administrative Agent and the financial institutions party
thereto as Banks (the “Existing Banks”) are party to that certain Fourth Amended
and Restated Credit Agreement dated as of December 31, 2013 (as amended,
supplemented or otherwise modified prior to the Effective Date, the “Existing
Credit Agreement”) pursuant to which the banks thereunder provided Borrower with
a revolving credit facility;
WHEREAS, the parties hereto desire to amend and restate in its entirety the
Existing Credit Agreement in the form of this Agreement to (i) renew and
rearrange the indebtedness outstanding under the Existing Credit Agreement (but
not to repay or pay off any such indebtedness) and (ii) amend certain other
terms of the Existing Credit Agreement in certain respects as provided in this
Agreement.
NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Borrower, Administrative Agent, and Banks hereby agree as follows,
amending and restating the Existing Credit Agreement in its entirety:
Article I
TERMS DEFINED
Section 1.1    Terms Defined Above. As used in this Agreement, each term defined
above as the meaning indicated above.
Section 1.2    Certain Defined Terms. The following terms, as used herein, have
the following meanings:
“Account” means any deposit account, securities account, commodities account, or
any other demand, time, savings, passbook or similar account maintained with a
bank or other financial institution.
“Account Control Agreement” means an agreement which grants the Administrative
Agent “control” as defined in the Uniform Commercial Code in effect in the
applicable jurisdiction over the applicable Account, in form and substance
reasonably acceptable to the Administrative Agent. For clarity, amounts and Cash
Equivalents on deposit or held in an Account subject to an Account Control
Agreement shall be deemed “unrestricted and unencumbered” for purposes of the
definitions of Consolidated Total Leverage Ratio and Net Debt unless and until
the Administrative Agent shall have given a notice of “exclusive control” or
“sole control” and


1

--------------------------------------------------------------------------------




terminated any right of any Credit Party to direct transfers from such Account
without the consent or other action of the Administrative Agent.
“Acquisition” means one or more acquisitions by Credit Parties of certain oil,
gas and mineral properties.
“Act” has the meaning set forth in Section 14.16.
“Additional Bank” has the meaning given to such term in Section 2.16(a).
“Additional Bank Certificate” has the meaning given to such term in
Section 2.16(b)(vii).
“Adjusted Base Rate” means, on any day, the greatest of (a) the Base Rate in
effect on such day, (b) the sum of (i) the Federal Funds Rate in effect on such
day, plus (ii) one half of one percent (.5%), (c) the Adjusted LIBOR Rate for a
one month Interest Period on such day (or if such day is not a Eurodollar
Business Day, the immediately preceding Eurodollar Business Day) plus 1.0%, or
(d) zero percent (0%), provided that, for the avoidance of doubt, the Adjusted
LIBOR Rate for any day shall be based on the rate (rounded upwards, if
necessary, to the next 1/16 of 1%) at which dollar deposits of $5,000,000 with a
one month maturity are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, on such day (or the immediately
preceding Eurodollar Business Day if such day is not a day on which banks are
open for dealings in dollar deposits in the London interbank market). Each
change in the Adjusted Base Rate shall become effective automatically and
without notice to Borrower or any Bank upon the effective date of each change in
the Federal Funds Rate, the Base Rate or the Adjusted LIBOR Rate, as the case
may be.
“Adjusted Base Rate Borrowing” means any Borrowing which will constitute an
Adjusted Base Rate Tranche.
“Adjusted Base Rate Tranche” means the portion of the principal of any Loan
bearing interest with reference to the Adjusted Base Rate.
“Adjusted LIBOR Rate” applicable to any Interest Period, means the greater of
(a) a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the next higher 1/16 of 1%) by dividing (i) the applicable LIBOR
Rate by (ii) 1.00 minus the Eurodollar Reserve Percentage, and (b) zero percent
(0%).
“Administrative Agent” means Wells Fargo Bank, N.A. in its capacity as
Administrative Agent for Banks hereunder or any successor thereto.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance Payment Contract” means any contract whereby any Credit Party either
(a) receives or becomes entitled to receive (either directly or indirectly) any
payment (an “Advance Payment”) to be applied toward payment of the purchase
price of Hydrocarbons produced or to be produced from Mineral Interests owned by
any Credit Party and which Advance Payment is paid or to be paid in advance of
actual delivery of such production to or for the account of the purchaser
regardless of such production, or (b) grants an option or right of refusal to
the


2

--------------------------------------------------------------------------------




purchaser to take delivery of such production in lieu of payment, and, in either
of the foregoing instances, the Advance Payment is, or is to be, applied as
payment in full for such production when sold and delivered or is, or is to be,
applied as payment for a portion only of the purchase price thereof or of a
percentage or share of such production; provided that inclusion of the standard
“take or pay” provision in any gas sales or purchase contract or any other
similar
contract shall not, in and of itself, constitute such contract as an Advance
Payment Contract for the purposes hereof.
“Affiliate” means, as to any Person, any Subsidiary of such Person, or any other
Person which, directly or indirectly, controls, is controlled by, or is under
common control with, such Person. For the purposes of this definition, “control”
(including with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or partnership interests, or by contract or
otherwise.
“Agent Parties” has the meaning set forth in Section 14.1(c).
“Agents” means Administrative Agent and any other agent appointed under this
Agreement.
“Aggregate Elected Commitment Amount” at any time shall equal the sum of the
Elected Commitments, as the same may be terminated, reduced or increased from
time to time in accordance with the terms hereof. As of the Effective Date, the
Aggregate Elected Commitment Amount is $1,000,000,000.
“Aggregate Maximum Credit Amount” at any time shall equal the sum of the Maximum
Credit Amounts, as the same may be increased, reduced or terminated from time to
time in accordance with the terms hereof.
“Agreement” means this Fifth Amended and Restated Credit Agreement, including
the Schedules and Exhibits hereto, and as the same may from time to time be
amended, modified, supplemented or restated.
“Annualized EBITDAX” means, for the purposes of calculating the financial ratio
set forth in Section 10.1(b) for each Rolling Period ending on or prior to
September 30, 2017, Borrower’s actual Consolidated EBITDAX for such Rolling
Period multiplied by the factor determined for such Rolling Period in accordance
with the table below:
Rolling Period Ending
Factor
March 31, 2017
4
June 30, 2017
2
September 30, 2017
4/3





3

--------------------------------------------------------------------------------




“Anti-Corruption Laws” means all laws, rules, and regulations of the United
States of America applicable to Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption including, without
limitation, the FCPA.
“Applicable Environmental Law” means any Law, statute, ordinance, rule,
regulation, order or determination of any Governmental Authority or any board of
fire underwriters (or other body exercising similar functions), affecting any
real or personal property owned, operated or leased by any Credit Party or any
other operation of any Credit Party in any way pertaining to health, safety or
the environment, including all applicable zoning ordinances and building codes,
flood disaster Laws and health, safety and environmental Laws and regulations,
and further including (a) the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986 (as amended from time to time, herein referred
to as “CERCLA”), (b) the Resource Conservation and Recovery Act of 1976, as
amended by the Used Oil Recycling Act of 1980, the Solid Waste Recovery Act of
1976, as amended by the Solid Waste Disposal Act of 1980, and the Hazardous and
Solid Waste Amendments of 1984 (as amended from time to time, herein referred to
as “RCRA”), (c) the Safe Drinking Water Act, as amended, (d) the Toxic
Substances Control Act, as amended, (e) the Clean Air Act, as amended, (f) the
Occupational Safety and Health Act of 1970, as amended, (g) the Laws, rules and
regulations of any state having jurisdiction over any real or personal property
owned, operated or leased by any credit Party or any other operation of any
Credit Party which relates to health, safety or the environment, as each may be
amended from time to time, and (h) any federal, state or municipal Laws,
ordinances or regulations which may now or hereafter require removal of asbestos
or other hazardous wastes or impose any liability related to asbestos or other
hazardous wastes. The terms “hazardous substance”, “petroleum”, “release” and
“threatened release” have the meanings specified in CERCLA, and the terms “solid
waste” and “disposal” (or “disposed”) have the meanings specified in RCRA;
provided that, in the event either CERCLA or RCRA is amended so as to broaden
the meaning of any term defined thereby, such broader meaning shall apply
subsequent to the effective date of such amendment with respect to all
provisions of this Agreement; provided further that, to the extent the Laws of
the state in which any real or personal property owned, operated or leased by
any Credit Party is located establish a meaning for “hazardous substance”,
“petroleum”, “release”, “solid waste” or “disposal” which is broader than that
specified in either CERCLA or RCRA, such broader meaning shall apply in so far
as such broader meaning is applicable to the real or personal property owned,
operated or leased by any such Credit Party and located in such state.
“Applicable Margin” means, on any date, with respect to each Eurodollar Tranche
or Adjusted Base Rate Tranche, an amount determined by reference to the ratio of
Outstanding Revolving Credit to the Total Commitment, on such date, in
accordance with the table below:
Pricing Level
Ratio of Outstanding Revolving Credit to Total Commitment
Applicable Margin for Eurodollar Tranches
Applicable Margin for Adjusted Base Rate Tranches
I
≥90%
3.00%
2.00%
II
≥75% but<90%
2.75%
1.75%
III
≥50% but <75%
2.50%
1.50%
IV
≥25% but <50%
2.25%
1.25%
V
<25%
2.00%
1.00%



4

--------------------------------------------------------------------------------




Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided that, if at any time
Borrower fails to deliver a Reserve Report pursuant to Section 4.1, then the
“Applicable Margin” means the rate per annum set forth on the grid when the
Ratio of Outstanding Revolving Credit to the Total Commitment is at its highest
level.
“Approved Petroleum Engineer” means Ryder Scott Company, L.P. or another
reputable firm of independent petroleum engineers as shall be selected by
Borrower and approved by Required Banks, such approval not to be unreasonably
withheld.
“Arrangers” means, collectively, Wells Fargo Securities, LLC, BMO Capital
Markets Corp., Capital One, National Association, and Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), in their capacities as joint lead arrangers and “Arranger”
means either of them individually.
“Asset Disposition” means the sale, assignment, lease, license, transfer,
exchange or other disposition by any Credit Party of all or any portion of its
right, title and interest in any Borrowing Base Property or the termination
(other than at its scheduled maturity) or monetization by any Credit Party of
any Borrowing Base Hedge.
“Assignee” has the meaning given such term in Section 14.8(d).
“Assignment and Assumption Agreement” has the meaning given such term in Section
14.8(d).
“Authorized Officer” means, as to any Person, its Chairman, Chief Executive
Officer, Chief Financial Officer, Vice-Chairman, President, Executive Vice
President(s), Senior Vice President(s) or Vice President duly authorized to act
on behalf of such Person.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank” means (a) any financial institution listed on Schedule 1 hereto as having
a Commitment and (b) any Person that shall have become a party to this Agreement
as an Additional Bank pursuant to Section 2.16, and in each case such Bank’s
successors and assigns, and “Banks” shall mean all Banks.
“Bank Products” means any of the following bank services: (a) commercial credit
cards, (b) stored value cards, and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).


5

--------------------------------------------------------------------------------




“Bank Products Provider” means any Bank or Affiliate of a Bank that provides
Bank Products to any Credit Party.
“Bankruptcy Code” means the United States Bankruptcy Code, Title 11 of the
United States Code, as amended.
“Base Rate” means the fluctuating rate of interest in effect for such day as
publicly announced from time to time by Wells Fargo Bank, N.A. as its “prime
rate.” The “prime rate” is a rate set by Wells Fargo Bank, N.A. based upon
various factors including Wells Fargo Bank, N.A.’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Wells Fargo Bank, N.A. shall take
effect at the opening of business on the day specified in the public
announcement of such change.
“Benefitting Guarantor” means a Guarantor for which funds or other support are
required for such Guarantor to constitute an Eligible Contract Participant.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
“Borrower” has the meaning set forth in the initial paragraph hereof.
“Borrower Materials” has the meaning set forth in Section 8.1.
“Borrowing” means any disbursement to Borrower under, or to satisfy the
obligations of any Credit Party under, any of the Loan Papers.
“Borrowing Base” means, at any time, an amount determined in accordance with
Article IV.
“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
(a) the Outstanding Revolving Credit on such date, exceeds (b) the Borrowing
Base in effect on such date; provided that, for purposes of computing the
existence and amount of any Borrowing Base Deficiency, Letter of Credit Exposure
will not be deemed to be outstanding to the extent funds have been deposited
with Administrative Agent to secure such Letter of Credit Exposure pursuant to
Section 2.1(b).
“Borrowing Base Hedge” means, at any time, any Oil and Gas Hedge Transaction
that has been incorporated into the determination of the Borrowing Base (as
determined by Administrative Agent) then in effect.
“Borrowing Base Properties” means all Mineral Interests evaluated by Banks for
purposes of establishing the Borrowing Base. The Borrowing Base Properties on
the Effective Date constitute all of the Mineral Interests described in the
Initial Reserve Report.
“Borrowing Base Value” means, with respect to any Borrowing Base Properties, or
any Hedge Agreement in respect of commodities, the value the Administrative
Agent attributed to such asset in connection with the most recent determination
of the Borrowing Base (which Borrowing Base was approved by the Banks in
accordance with Section 4.2).


6

--------------------------------------------------------------------------------




“Borrowing Date” means the Eurodollar Business Day or the Business Day, as the
case may be, upon which the proceeds of any Borrowing are made available to
Borrower or to satisfy the obligations of Borrower or any other Credit Party.
“Business Day” means any day except a Saturday, Sunday or other day on which
national banks in New York, New York or Dallas, Texas are authorized by Law to
close.
“Capital Lease” means, for any Person as of any date, any lease of property,
real or personal, which would be capitalized on a balance sheet of the lessee
prepared as of such date in accordance with GAAP as in effect on December 31,
2016.
“Cash Equivalents” means Investments of the type described in clauses (b)
through (e) in the definition of Permitted Investments.
“Certificate of Ownership Interests” means a Certificate of Ownership Interests
in the form of Exhibit E attached hereto to be executed and delivered by an
Authorized Officer of Borrower pursuant to Section 6.1(a)(vi).
“Change of Control” means the occurrence of any of the following whether
voluntary or involuntary, including by operation of law: (a) any Credit Party
other than Borrower shall cease to be a wholly-owned Subsidiary of Borrower,
except as a result of a merger or consolidation permitted under Section 9.4,
(b) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) other than the Permitted Holders, of Equity
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity of Borrower or (c) occupation of a majority of
the seats (other than vacant seats) on the board of directors of Borrower by
Persons who were not (i) on the board of directors on the Effective Date,
(ii) nominated by the board of directors of Borrower, or (iii) appointed by
directors a majority of whom were on the board of directors on the Effective
Date or so nominated.
“Closing Date” means May 2, 2017.
“Closing Transactions” means the transactions to occur on or prior to the
Effective Date pursuant to this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to any Bank, the commitment of such Bank to
make Loans and to acquire participations in Letters of Credit hereunder, as such
amount may be terminated, reduced or increased from time to time in accordance
with the provisions hereof. The amount representing each Bank’s Commitment shall
at any time be the least of (a) such Bank’s Maximum Credit Amount, (b) such
Bank’s Commitment Percentage of the then effective Borrowing Base and (c) such
Bank’s Elected Commitment.
“Commitment Fee Percentage” means, on any date, the percentage determined
pursuant to the table below based on the ratio of the Outstanding Revolving
Credit on such date to the Total Commitment on such date:


7

--------------------------------------------------------------------------------




Pricing Level
Ratio of Outstanding Revolving Credit to Total Commitment
Commitment Fee Percentage
I
≥90%
0.500%
II
≥75% but <90%
0.500%
III
≥50% but <75%
0.500%
IV
≥25% but <50%
0.375%
V
<25%
0.375%

“Commitment Percentage” means, with respect to any Bank at any time, the
percentage of the Aggregate Elected Commitment Amount represented by such Bank’s
Elected Commitment, as such percentage may be modified from time to time
pursuant to Section 2.16(e) or otherwise hereunder.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated Current Assets” means, for any Person at any time, the sum of
(a) the current assets of such Person and its Consolidated Subsidiaries at such
time, plus (b) in the case of Borrower, the Revolving Availability at such time.
For purposes of this definition, any non-cash assets resulting from the
requirements of ASC 815 for any period of determination shall be excluded from
the determination of current assets of such Person and its Consolidated
Subsidiaries.
“Consolidated Current Liabilities” means, for any Person at any time, the
current liabilities of such Person and its Consolidated Subsidiaries at such
time. For purposes of this definition, any non-cash liabilities resulting from
the requirements of ASC 815 for any period of determination shall be excluded
from the determination of current liabilities of such Person and its
Consolidated Subsidiaries.
“Consolidated EBITDAX” means, for any Person for any period, the Consolidated
Net Income of such Person for such period, (a) plus each of the following, to
the extent deducted in determining Consolidated Net Income without duplication,
determined for such Person and its Consolidated Subsidiaries on a consolidated
basis for such period: (i) any provision for (or less any benefit from) income
or franchise Taxes; (ii) interest expense (as determined under GAAP as in effect
as of December 31, 2016), (iii) depreciation, depletion and amortization
expense; (iv) exploration expenses; and (v) other non-cash charges to the extent
not already included in the foregoing clauses (ii), (iii) or (iv), (b) plus the
aggregate Specified EBITDAX Adjustments during such period; provided that the
aggregate Specified EBITDAX Adjustments shall not exceed fifteen percent (15%)
of the Consolidated EBITDAX for such period prior to giving effect to any
Specified EBITDAX Adjustments for such period, and (c) minus all non-cash income
to the extent included in determining Consolidated Net Income. For the purposes
of calculating Consolidated EBITDAX for any Rolling Period in connection with
any determination of the financial ratio contained in Section 10.1(b), if during
such Rolling Period, Borrower or any Consolidated Restricted Subsidiary shall
have made a Material Disposition or Material Acquisition, the Consolidated
EBITDAX for such Rolling Period shall be calculated after giving pro forma
effect thereto as if such Material Disposition or Material Acquisition, as
applicable, occurred on the first day of such Rolling Period.


8

--------------------------------------------------------------------------------




“Consolidated Net Income” means, for any Person as of any period, the net income
(or loss) of such Person and its Consolidated Subsidiaries for such period
determined in accordance with GAAP; provided that there shall be excluded from
such net income (to the extent otherwise included therein) the following: (a)
the income of any other Person (other than its Consolidated Subsidiaries) in
which such Person or any of its Subsidiaries has an ownership interest, unless
received by such Person or its Consolidated Subsidiaries in a cash distribution
(provided that this clause (a) shall not prohibit any Specified EBITDAX
Adjustment from being added to Consolidated Net Income in accordance with the
definition of Consolidated EBITDAX); (b) any after-tax gains attributable to
asset dispositions; (c) to the extent not included in clauses (a) and (b) above,
any after-tax (i) extraordinary gains (net of extraordinary losses), or
(ii) non-cash nonrecurring gains; and (d) non-cash or nonrecurring charges to
the extent not already included in clauses (a), (b), or (c) of this definition.
“Consolidated Senior Secured Leverage Ratio” means, as of any date of
calculation, the ratio of (a) Senior Secured Debt of Borrower and its
Subsidiaries as of such date to (b) Consolidated EBITDAX (or, in the case of the
Fiscal Quarters ending on or prior to September 30, 2017, Annualized EBITDAX)
for the Rolling Period most recently ended for which financial statements have
been received pursuant to Section 8.1.
“Consolidated Subsidiary” or “Consolidated Subsidiaries” means, for any Person,
at any time, any Subsidiary or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
as of such time.
“Consolidated Total Leverage Ratio” means, as of any date of calculation, with
respect to Section 10.1(b), the ratio of (i) (A) if there are no Loans
outstanding on such date, Net Debt of Borrower and its Subsidiaries as of such
day, or (B) if there are Loans outstanding on such date, Total Debt of Borrower
and its Subsidiaries as of such date minus unrestricted and unencumbered cash
and Cash Equivalents on such date up to $50,000,000 to (ii) Consolidated EBITDAX
(or, in the case of the Fiscal Quarters ending on or prior to September 30,
2017, Annualized EBITDAX) for the Rolling Period ending on such date.
“Conversion Date” has the meaning set forth in Section 2.5(c).
“Credit Parties” means, collectively, Borrower and each direct or indirect
Subsidiary of Borrower, and “Credit Party” means any one of the foregoing.
“Current Financials” means (a) the most recent annual audited consolidated
balance sheet of Borrower and the related consolidated statements of operations
and cash flow delivered to Banks hereunder, and (b) the most recent quarterly
unaudited consolidated balance sheet of Borrower and the related consolidated
statements of operations and cash flow delivered to Banks hereunder.
“Debt” of any Person means, without duplication: (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all other
indebtedness (including obligations under Capital Leases, other than Capital
Leases which are usual and customary oil and gas leases) of such Person on which
interest charges are customarily paid or accrued, (d) all Guarantees by such
Person, (e) the unfunded or unreimbursed portion of all letters of credit issued
for the account of such Person, (f) any amount owed by such Person representing
the deferred purchase price for property or


9

--------------------------------------------------------------------------------




services acquired by such Person other than trade payables incurred in the
ordinary course of business which are not more than ninety (90) days past the
invoice date, (g) all obligations of such Person secured by a Lien (other than a
Permitted Encumbrance) on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is non-recourse to the credit of that Person, and (h) all
liability of such Person as a general partner of a partnership for obligations
of such partnership of the nature described in (a) through (g) preceding. The
Debt of any Person shall include all obligations of such Person of the character
described above to the extent such Person remains legally liable in respect
thereof notwithstanding that any such obligation is not included as a liability
of such Person under GAAP. Notwithstanding anything to the contrary, neither
direct nor indirect obligations of a Person in respect of Hedge Transactions
shall constitute Debt.
“Debt Issuance Date” means any date on which a Credit Party issues Senior Notes.
“Debtor Relief Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Default Rate” means a rate per annum during the period commencing on the due
date until such amount is paid in full equal to the sum of (a) two percent (2%),
plus (b) the Adjusted Base Rate plus the Applicable Margin then in effect for
Adjusted Base Rate Borrowings (provided that, if such amount in default is
principal of a Borrowing subject to a Eurodollar Tranche and the due date is a
day other than the last day of an Interest Period therefor, the “Default Rate”
for such principal shall be, for the period from and including the due date and
to but excluding the last day of the Interest Period therefor, (i) two percent
(2%), plus (ii) the Applicable Margin then in effect for Eurodollar Borrowings,
plus (iii) the LIBOR Rate for such Borrowing for such Interest Period as
provided in Section 2.5, and thereafter, the rate provided for above in this
definition).
“Defaulting Bank” means any Bank that (a) has failed, within two (2) Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder; (b) has notified Borrower or any Credit Party in writing, or has made
a public statement, to the effect that it does not intend or expect to comply
with any of its funding obligations under this Agreement or generally under
other agreements in which it commits to extend credit; (c) has failed, within
three (3) Business Days after request by the Administrative Agent or a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Bank that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement; provided that such Bank shall cease to be a Defaulting Bank
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent; or (d) has (or whose bank holding company (or any other Person
controlling such Bank) has) (i) become the subject of a proceeding under any
Debtor Relief Law, (ii) been placed into receivership, conservatorship or
bankruptcy or (iii) become the subject of a Bail-in Action; provided that a Bank
shall not become a Defaulting Bank solely as a result of the acquisition or
maintenance of an


10

--------------------------------------------------------------------------------




ownership interest in such Bank or Person controlling such Bank or the exercise
of control (other than through the appointment of a conservator or receiver)
over a Bank or Person controlling such Bank by a Governmental Authority or an
instrumentality thereof, so long as such ownership interest does not result in
or provide such Bank with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Bank (or such Governmental Authority) to modify, reject,
repudiate, disavow or disaffirm any contracts or agreements made with such Bank.
For purposes of this definition, “control” (including with correlative meaning
“controlling”) shall have the meaning given to such term in the definition of
Affiliate; provided, further, that the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official by a supervisory authority or regulator with respect to a Bank
or any Person controlling such Bank under the Dutch Financial Supervision Act
2007 (as amended from time to time and including any successor legislation)
shall not be deemed to result in an event described in (d) hereof so long as
such appointment does not result in or provide such Bank with immunity from the
jurisdiction of courts within the United States or from enforcement of judgments
or writs of attachment on its assets or permit such Bank (or such administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official or Governmental Authority) to modify, reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Bank.
“Determination” means any Periodic Determination or Special Determination
(including any Determination pursuant to Section 4.6).
“Determination Date” means (a) each May 1 and November 1, commencing November 1,
2017, and (b) with respect to any Special Determination, the first day of the
first month which is not less than 30 days following the date of a request for a
Special Determination. The Effective Date shall also constitute a Determination
Date for purposes of this Agreement.
“Distribution” by any Person, means (a) with respect to any stock issued by such
Person or any partnership, joint venture, limited liability company, membership
or other equity ownership interest of such Person, the retirement, redemption,
purchase, or other acquisition for value of any such stock, partnership, joint
venture, limited liability company, membership or other equity ownership
interest, (b) the declaration or payment of any dividend or other distribution
on or with respect to any stock, partnership, joint venture, limited liability
company, membership or other equity ownership interest of any Person, and
(c) any other payment by such Person with respect to such stock, partnership,
joint venture, limited liability company, membership or other equity ownership
interest.
“Documentary Taxes” means any and all present or future stamp or documentary
taxes or any other excise or Property taxes, charges or similar levies arising
from any payment made by Borrower or any guarantor hereunder or from the
execution, delivery or enforcement of this Agreement or any other Loan Paper.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Lending Office” means, as to each Bank, its office identified in such
Bank’s Administrative Questionnaire as its Domestic Lending Office or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to Borrower and Administrative Agent.


11

--------------------------------------------------------------------------------




“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval computer
system for the receipt, acceptance, review and dissemination of documents
submitted to the SEC in electronic format.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section 6.1
are satisfied (or waived in accordance with Section 14.2).
“Elected Commitment” means, as to any Bank, the amount set forth opposite such
Bank’s name on Schedule 1 under the caption “Elected Commitment”, as the same
may be terminated, reduced or increased from time to time in accordance with the
provisions hereof.
“Elected Commitment Increase Certificate” has the meaning given to such term in
Section 2.16(b)(vi).
“Election Notice” has the meaning given to such term in Section 4.4.
“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.
“Environmental Complaint” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, proceeding, judgment, letter
or other communication from any federal, state or municipal authority or any
other party against any Credit Party involving (a) a Hazardous Discharge from,
onto or about any real property owned, leased or operated at any time by any
Credit Party, (b) a Hazardous Discharge caused, in whole or in part, by any
Credit Party or by any Person acting on behalf of or at the instruction of any
Credit Party, or (c) any violation of any Applicable Environmental Law by any
Credit Party.
“Environmental Liability” means any liability, loss, fine, penalty, charge,
Lien, damage, cost, or expense of any kind that results directly or indirectly,
in whole or in part (a) from the violation of any Applicable Environmental Law,
(b) from the release or threatened release of any Hazardous Substance, (c) from
removal, remediation, or other actions in response to the release or threatened
release of any Hazardous Substance, (d) from actual or threatened damages to
natural resources, (e) from the imposition of injunctive relief or other orders,
(f) from personal injury, death, or property damage which occurs as a result of
any Credit Party’s use, storage, handling, or the release or threatened release
of a Hazardous Substance, or (g) from any environmental investigation performed
at, on, or for any real property owned by any Credit Party.


12

--------------------------------------------------------------------------------




“Equity” means shares of capital stock or a partnership, profits, capital or
member interest, or options, warrants or any other right to substitute for or
otherwise acquire the capital stock or a partnership, profits, capital or member
interest of any Credit Party.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with Borrower or any Credit Party would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Borrowing” means any Borrowing which will constitute a Eurodollar
Tranche.
“Eurodollar Business Day” means any Business Day on which commercial banks are
open for international business (including dealings in dollar deposits) in
London.
“Eurodollar Lending Office” means, as to each Bank, its office, branch or
Affiliate located at its address identified in such Bank’s Administrative
Questionnaire as its Eurodollar Lending Office or such other office, branch or
Affiliate of such Bank as it may hereafter designate as its Eurodollar Lending
Office by notice to Borrower and Administrative Agent.
“Eurodollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York, New York in respect of “Eurocurrency liabilities” (or in respect of
any other category of liabilities which includes deposits by reference to which
the interest rate on Eurodollar Tranches is determined or any category of
extensions of credit or other assets which includes loans by a non-United States
office of any Bank to United States residents). The Adjusted LIBOR Rate shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.
“Eurodollar Tranche” means, with respect to any Interest Period, any portion of
the principal amount outstanding under the Loans which bears interest at a rate
computed by reference to the Adjusted LIBOR Rate for such Interest Period.
“Event of Default” has the meaning set forth in Section 11.1.
“Excluded Account” means any deposit account, securities account or commodities
account of a Credit Party holding amounts to be used exclusively for funding
accrued payroll, payroll taxes, withheld income taxes and other wage and benefit
payments in respect of or for the benefit of employees, officers and directors
of the Credit Parties.
“Excluded Swap Obligation” means, with respect to any Credit Party individually
determined on a Credit Party by Credit Party basis, any Obligations or other
obligation in respect of any Hedge Transaction if, and solely to the extent
that, all or a portion of the guarantee of such


13

--------------------------------------------------------------------------------




Credit Party of, or the grant by such Credit Party of a security interest or
other Lien to secure, such Obligations or other obligation in respect of such
Hedge Transaction (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Credit Party’s failure for any reason to constitute
an Eligible Contract Participant at the time such guarantee or grant of a
security interest or other Lien is entered into or otherwise becomes effective
with respect to, or any other time such Credit Party is by virtue of such
guarantee or grant of security interest or other Lien otherwise deemed to enter
into, such Obligations or other obligation in respect of such Hedge Transaction
(or guarantee thereof). If such an obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such obligation that is attributable to swaps the guarantee or grant of security
interest or other Lien for which (or for any guarantee of which) so is or
becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Bank, any
Assignee or any other recipient of any payment to be made by or on account of
any obligation of Borrower or any guarantor hereunder or under any other Loan
Papers, (a) taxes imposed on (or measured by) its net income, and franchise
taxes (including the Texas Margin Tax) imposed on it (in lieu of net income
taxes), in each case by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Bank, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which Borrower
or any guarantor is located, (c) in the case of a Bank, any U.S. federal
withholding tax imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in a Loan or Commitment pursuant to a Law
in effect on the date on which (i) such Bank acquires such interest in the Loan
or Commitment or (ii) such Bank changes its Lending Office, except in each case
to the extent that, pursuant to Section 13.6, amounts with respect to such Taxes
were payable either to such Bank’s assignor immediately before such Bank became
a party hereto or to such Bank immediately before it changed its Lending Office,
(d) taxes attributable to such Bank’s or Letter of Credit Issuer’s failure to
comply with Section 13.6(d) and (e) any U.S. federal withholding taxes imposed
under FATCA.
“Exhibit” refers to an exhibit attached to this Agreement and incorporated
herein by reference, unless specifically provided otherwise.
“Existing Banks” has the meaning as set forth in the Recitals hereto.
“Existing Credit Agreement” has the meaning set forth in the Recitals hereto.
“Existing Letters of Credit” means the letters of credit listed on Schedule 4.
“Exiting Bank” has the meaning set forth in Section 14.18.
“Facility Guaranty” means the Fifth Amended and Restated Guaranty substantially
in the form of Exhibit I attached hereto to be executed by each existing and
future Subsidiary of Borrower in favor of the Secured Parties, pursuant to which
each such Subsidiary guarantees payment and performance in full of the
Obligations, and each joinder or supplement thereto now or hereafter executed.
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement and any regulations thereunder or official interpretations thereof.


14

--------------------------------------------------------------------------------




“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Administrative Agent on such day on such
transactions as determined by Administrative Agent.
“Fee Letter” means the letter agreement dated as of April 26, 2017 between
Borrower and Wells Fargo Bank, N.A.
“First Measurement Period” has the meaning given to such term in Section 9.10.
“Fiscal Quarter” means the three-month periods ending March 31, June 30,
September 30 or December 31 of each Fiscal Year.
“Fiscal Year” means a twelve-month period ending December 31.
“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, and (d) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.
“Foreign Bank” means a Bank that is not a U.S. Person.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.3.
“Gas Balancing Agreement” means any agreement or arrangement whereby any Credit
Party, or any other party having an interest in any Hydrocarbons to be produced
from Mineral Interests in which any Credit Party owns an interest, has a right
to take more than its proportionate share of production therefrom.
“Governmental Authority” means any court or governmental department, commission,
board, bureau, agency or instrumentality of any nation or of any province,
state, commonwealth, nation, territory, possession, county, parish or
municipality, whether now or hereafter constituted or existing (including any
central bank or any supra-national body exercising such powers or functions,
such as the European Union or the European Central Bank).
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such


15

--------------------------------------------------------------------------------




Debt (whether arising by virtue of partnership arrangements, by agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, or
to maintain financial statement conditions, by “comfort letter” or other similar
undertaking of support or otherwise) or (b) entered into for the purpose of
assuring in any other manner the obligee of such Debt of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.
“Guarantor” means Laredo Midstream Services, LLC, a Delaware limited liability
company, Garden City Minerals, LLC, a Delaware limited liability company, and
each other existing and future Subsidiary of Borrower.
“Hazardous Discharge” means any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping of any Hazardous Substance from or onto any real property owned, leased
or operated at any time by any Credit Party or any real property owned, leased
or operated by any other party.
“Hazardous Substance” means any pollutant, toxic substance, hazardous waste,
compound, element or chemical that is defined as hazardous, toxic, noxious,
dangerous or infectious pursuant to any Applicable Environmental Law or which is
otherwise regulated by any Applicable Environmental Law.
“Hedge Agreement” means, collectively, any agreement, instrument, arrangement or
schedule or supplement thereto evidencing any Hedge Transaction.
“Hedge Transaction” means any commodity, interest rate, currency or other swap,
option, collar, futures contract or other contract pursuant to which a Person
hedges risks or manages costs related to commodity prices, interest rates,
currency exchange rates, securities prices or financial market conditions
(including any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act; provided,
that for purposes of Sections 8.1(c), 8.1(q), and 9.10, “Hedge Transactions”
shall refer to the underlying agreement and not include any separate guaranty or
separate document granting a security interest or other Lien in respect of the
obligations under such underlying agreement). Hedge Transactions expressly
include Oil and Gas Hedge Transactions.
“Hedge Transaction Letters of Credit” means Letters of Credit issued to secure
Borrower’s obligations to counterparties under Oil and Gas Hedge Transactions.
“Hydrocarbons” means oil, gas, casinghead gas, drip gasolines, natural gasoline,
condensate, distillate, and all other liquid and gaseous hydrocarbons produced
or to be produced in conjunction therewith, and all products, by-products and
all other substances derived therefrom or the processing thereof, and all other
minerals and substances produced in conjunction with such substances, including
sulphur, geothermal steam, water, carbon dioxide, helium, and any other
minerals, ores, or substances of value, and the products and proceeds therefrom.
“Increasing Bank” has the meaning given such term in Section 2.16(a).
“Indemnified Taxes” means Taxes other than Excluded Taxes.


16

--------------------------------------------------------------------------------




“Initial Borrowing Base” means a Borrowing Base in the amount of $1,000,000,000,
which shall be in effect during the period commencing on the Effective Date and
continuing until the first Determination after the Effective Date.
“Initial Reserve Report” means the “Reserve Report” most recently delivered by
Borrower to the Administrative Agent under and as defined in the Existing Credit
Agreement.
“Interest Option” has the meaning given such term in Section 2.5(c).
“Interest Period” means, with respect to each Eurodollar Tranche, the period
commencing on the Borrowing Date or Conversion Date applicable to such Tranche
and ending one, two, three, six, or, if available to all Banks, twelve months
thereafter, as Borrower may elect in the applicable Request for Borrowing;
provided that: (a) any Interest Period which would otherwise end on a day which
is not a Eurodollar Business Day shall be extended to the next succeeding
Eurodollar Business Day unless such Eurodollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Eurodollar Business Day; (b) any Interest Period which begins on the
last Eurodollar Business Day of a calendar month (or on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (c) below, end on the last Eurodollar
Business Day of a calendar month; and (c) no Interest Period with respect to any
Eurodollar Tranche shall extend past the Termination Date.
“Investment” means, with respect to any Person, any loan, advance, extension of
credit, capital contribution to, investment in or purchase of the stock
securities of, or interests in, any other Person; provided that, “Investment”
shall not include current customer and trade accounts which are payable in
accordance with customary trade terms.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“January 2022 Notes” means the 5.625% senior unsecured notes of Borrower or
Predecessor Borrower, as applicable, due January 15, 2022.
“Laws” means all applicable statutes, laws, ordinances, regulations, orders,
writs, injunctions or decrees of any state, commonwealth, nation, territory,
possession, county, township, parish, municipality or Governmental Authority.
“Lending Office” means, as to any Bank, its Domestic Lending Office or its
Eurodollar Lending Office, as the context may require.
“Letter of Credit Application” has the meaning given such term in
Section 2.1(b).
“Letter of Credit Exposure” of any Bank means, collectively, such Bank’s
aggregate participation in (a) the unfunded portion of Letters of Credit
outstanding at any time, and (b) the funded but unreimbursed (by Borrower)
portion of Letters of Credit outstanding at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.


17

--------------------------------------------------------------------------------




“Letter of Credit Fee” means, for any date, with respect to any Letter of Credit
issued hereunder, a fee in an amount equal to a percentage of the average daily
aggregate amount of Letter of Credit Exposure of all Banks during the Fiscal
Quarter (or portion thereof) ending on the date such payment is due (calculated
on a per annum basis based on such average daily aggregate Letter of Credit
Exposure) determined by reference to the ratio of Outstanding Revolving Credit
to the Total Commitment on such date, in accordance with the table below:
Pricing Level
Ratio of Outstanding Revolving Credit to Total Commitment
Per Annum Letter of Credit Fee
I
≥90%
3.000%
II
≥75% but <90%
2.750%
III
≥50% but <75%
2.500%
IV
≥25% but <50
2.250%
V
<25%
2.000%

Such fee shall be payable in accordance with the terms of Section 2.12.
“Letter of Credit Fronting Fee” means, with respect to any Letter of Credit
issued hereunder, a fee equal to the greater of (a) $500 or (b) .125% per annum
of the average daily amount available to be drawn under such Letter of Credit
during the Fiscal Quarter (or portion thereof) ending on the date the payment of
such fee is due.
“Letter of Credit Issuer” means Wells Fargo Bank, N.A., Bank of America, N.A.,
and BOKF, NA dba Bank of Oklahoma, each in its capacity as an issuer of Letters
of Credit hereunder and the Existing Letters of Credit, as applicable, and each
such Person’s successors in such capacity, and any other Bank designated by
Administrative Agent which (without obligation to do so) consents to issue
Letters of Credit hereunder.
“Letter of Credit Period” means the period commencing on the Effective Date and
ending five (5) Business Days prior to the Termination Date.
“Letters of Credit” means, collectively, standby letters of credit issued for
the account of Borrower pursuant to Section 2.1(b) and shall include the
Existing Letters of Credit, in each case as extended or otherwise modified by
the applicable Letter of Credit Issuer from time to time.
“LIBOR Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Eurodollar Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBOR Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate (rounded upwards, if necessary, to
the next 1/16 of 1%) at which dollar deposits of an amount comparable to such
Eurodollar Borrowing and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at


18

--------------------------------------------------------------------------------




approximately 11:00 a.m., London time, two Eurodollar Business Days prior to the
commencement of such Interest Period.
“Lien” means with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset; provided
that a provision in a joint operating agreement, joint development agreement or
other similar or customary agreement made or entered into in the ordinary course
of the oil and gas business providing for the reallocation of properties owned
by the parties to such agreement and subject to such agreement at the option of
such a party shall not constitute a Lien. For purposes of this Agreement, a
Credit Party shall be deemed to own subject to a Lien any asset which is
acquired or held subject to the interest of a vendor or lessor under any
conditional sale agreement, Capital Lease or other title retention agreement
relating to such asset.
“Liquidate,” “Liquidated” and “Liquidation” when used in reference to any Hedge
Agreement or any portion thereof have the correlative meanings to the term “Swap
Liquidation”.
“Loan” means a Revolving Loan, and “Loans” means all Revolving Loans.
“Loan Papers” means this Agreement, the Notes, the Facility Guaranty, the
Mortgages, the Security Agreement, the Account Control Agreements, each other
guaranty, security agreement, pledge agreement, or mortgage now or hereafter
executed in connection with this Agreement, the Fee Letter, each Letter of
Credit now or hereafter executed and/or delivered, and all other certificates,
documents or instruments delivered in connection with this Agreement, as the
foregoing may be amended from time to time.
“Margin Regulations” mean Regulations T, U and X of the Board of Governors of
the Federal Reserve System, as in effect from time to time.
“Margin Stock” means “margin stock” as defined in Regulation U.
“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration by Borrower
in excess of a dollar amount equal to five percent (5%) of the then effective
Borrowing Base.
“Material Adverse Change” means any circumstance or event that has or would
reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Credit Parties, taken as a whole, (b) the right or ability of
any Credit Party to fully, completely and timely perform its obligations under
the Loan Papers, (c) the validity or enforceability of any Loan Papers against
any Credit Party (to the extent a party thereto), or (d) the validity,
perfection or priority of any Lien on a material portion of the assets intended
to be created under or pursuant to any Loan Paper to secure the Obligations.
“Material Agreement” means any material written or enforceable oral agreement,
contract, commitment, or understanding to which a Person is a party, by which
such Person is directly or indirectly bound, or to which any assets of such
Person may be subject.


19

--------------------------------------------------------------------------------




“Material Disposition” means any sale, transfer or other disposition of Property
or series of related sales, transfers or other dispositions of property that
yields gross proceeds to Borrower in excess of a dollar amount equal to five
percent (5%) of the then effective Borrowing Base.
“Material Gas Imbalance” means, with respect to all Gas Balancing Agreements to
which any Credit Party is a party or by which any Mineral Interest owned by any
Credit Party is bound, a net gas imbalance to Borrower or any other Credit
Party, individually or taken as a whole in excess of $20,000,000. Gas imbalances
will be determined based on written agreements, if any, specifying the method of
calculation thereof, or, alternatively, if no such agreements are in existence,
gas imbalances will be calculated by multiplying (a) the volume of gas imbalance
as of the date of calculation (expressed in thousand cubic feet) by (b) the
heating value in btu’s per thousand cubic feet, times the Henry Hub average
daily spot price for the month immediately preceding the date of calculation.
“Maximum Credit Amount” means, as to any Bank, the amount set forth opposite
such Bank’s name on Schedule 1 under the caption “Maximum Credit Amount”, as
such amount may be terminated, reduced or increased from time to time in
accordance with the provisions hereof.
“Maximum Lawful Rate” means, for each Bank, the maximum rate (or, if the context
so permits or requires, an amount calculated at such rate) of interest which, at
the time in question would not cause the interest charged on the portion of the
Loans owed to such Bank at such time to exceed the maximum amount which such
Bank would be allowed to contract for, charge, take, reserve, or receive under
applicable Law after taking into account, to the extent required by applicable
Law, any and all relevant payments or charges under the Loan Papers.
“May 2022 Notes” means the 7.375% senior unsecured notes of Borrower or
Predecessor Borrower, as applicable, due May 1, 2022.
“Medallion” means Medallion Gathering & Processing, LLC, a Texas limited
liability company, and its Subsidiaries.
“Mineral Interests” means rights, estates, titles, and interests in and to oil
and gas leases and any oil and gas interests, royalty and overriding royalty
interests, production payments, net profits interests, oil and gas fee
interests, and other rights therein, including any reversionary or carried
interests relating to the foregoing, together with rights, titles, and interests
created by or arising under the terms of any unitization, communitization, and
pooling agreements or arrangements, and all properties, rights and interests
covered thereby, whether arising by contract, by order, or by operation of Law,
which now or hereafter include all or any part of the foregoing.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
“Mortgages” means all mortgages, amendments to, and amendments and restatements
of, mortgages, deeds of trust, security agreements, pledge agreements and
similar documents, instruments and agreements creating, evidencing, perfecting
or otherwise establishing the Liens required by Article V as may have been
heretofore or may hereafter be granted or assigned to Administrative Agent to
secure payment of the Obligations or any part thereof, all as amended,
supplemented, or otherwise modified from time to time. All Mortgages shall be in
form and substance reasonably satisfactory to Administrative Agent.


20

--------------------------------------------------------------------------------




“Net Cash Proceeds” means the remainder of (a) the gross cash proceeds received
by any Credit Party from any Asset Disposition (including any associated Hedge
Transaction termination receipts) less (b) underwriter discounts and
commissions, investment banking fees, legal, accounting and other professional
fees and expenses, and other usual and customary transaction costs including
associated Hedge Transaction termination payments, in each case only to the
extent paid or payable by a Credit Party in cash and related to such Asset
Disposition.
“Net Debt” means, at any time, (a) all Debt of Borrower and its Subsidiaries
(other than any Debt comprised of contingent obligations in respect of undrawn
Letters of Credit), minus (b) the aggregate amount of unrestricted and
unencumbered cash and Cash Equivalents of Borrower and its Subsidiaries.
“Note” means a promissory note of Borrower, payable to a Bank, in substantially
the form of Exhibit A hereto, evidencing the obligation of Borrower to repay to
such Bank its Commitment Percentage of the Revolving Loans, together with all
modifications, extensions, renewals and rearrangements thereof, and “Notes”
means all of the Notes.
“Obligations” means, collectively, all present and future indebtedness,
obligations and liabilities, and all renewals and extensions thereof, or any
part thereof, of each Credit Party (a) to any Bank or to any Affiliate of any
Bank arising pursuant to the Loan Papers, and all interest accrued thereon and
costs, expenses and reasonable attorneys’ fees incurred in the enforcement or
collection thereof (including any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of any Credit Party (or could accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such case, proceeding or other action),
(b) arising under or in connection with any Hedge Transaction (i) existing on
the date of this Agreement between a Credit Party and any counterparty that is a
Bank or an Affiliate of a Bank on the date of this Agreement or (ii) entered
into on or after the date of this Agreement between any Credit Party and any
counterparty that is or was, at the time such Hedge Transaction was entered
into, a Bank or an Affiliate of a Bank, in the case of this clause (b)
regardless of whether such counterparty ceases to be a Bank or an Affiliate of a
Bank and excluding any additional transactions or confirmations entered into
after such counterparty ceases to be a Bank or an Affiliate of a Bank, or after
assignment by such counterparty to another counterparty that is not a Bank or an
Affiliate of a Bank, regardless in the case of the foregoing clauses (a) and (b)
of whether such indebtedness, obligations and liabilities are direct, indirect,
fixed, contingent, liquidated, unliquidated, joint, several or joint and several
and (c) to any Bank Products Provider in respect of Bank Products; provided that
solely with respect to any Guarantor that is not an Eligible Contract
Participant, Excluded Swap Obligations of such Guarantor shall in any event be
excluded from “Obligations” owing by such Guarantor.
“Oil and Gas Hedge Transactions” means a Hedge Transaction pursuant to which any
Person hedges the price to be received by it for future production of
Hydrocarbons; provided, that for the sole purposes of Section 9.10, the term
“Oil and Gas Hedge Transactions” shall be deemed to exclude all purchased put
options or price floors for Hydrocarbons.
“Operating Lease” means any lease, sublease, license or similar arrangement
(other than a Capital Lease and other than leases with a primary term of one
year or less or which can be terminated by the lessee upon notice of one year or
less without incurring a penalty) pursuant to which a Person leases, subleases
or otherwise is granted the right to occupy, take possession of, or


21

--------------------------------------------------------------------------------




use property whether real, personal or mixed; provided that, “Operating Lease”
shall not include oil, gas or mineral leases (or any other contract or similar
arrangement excluded from the definition of lease under GAAP as in effect on
December 31, 2016) entered into or assigned to any Credit Party in the ordinary
course of such Credit Party’s business.
“Outstanding Revolving Credit” means, at any time, the sum of (a) the aggregate
Letter of Credit Exposure on such date, including the aggregate Letter of Credit
Exposure related to Letters of Credit to be issued on such date, plus (b) the
aggregate outstanding principal balance of the Revolving Loans on such date,
including the amount of any Borrowing to be made on such date.
“Participant” has the meaning given such term in Section 14.8(b).
“Participant Register” has the meaning given such term in Section 14.8(c).
“Periodic Determination” means any determination of the Borrowing Base pursuant
to Section 4.2.
“Permitted Encumbrances” means with respect to any asset:
(a)     Liens securing the Obligations in favor of the Secured Parties or their
Affiliates under the Loan Papers;
(b)     easements, rights-of-way, and other similar encumbrances, and minor
defects in the chain of title that are customarily accepted in the oil and gas
financing industry, none of which interfere with the ordinary conduct of the
business of any Credit Party or materially detract from the value or use of the
property to which they apply;
(c)     inchoate statutory or operators’ Liens securing obligations for labor,
services, materials and supplies furnished to Mineral Interests which are not
delinquent;
(d)     mechanic’s, materialmen’s, warehouseman’s, journeyman’s and carrier’s
Liens and other similar Liens arising by operation of Law or statute in the
ordinary course of business which are not delinquent;
(e)     Liens arising under production sales contracts, Gas Balancing Agreements
and joint operating agreements, in each case that are customary in the oil and
gas business, entered into in the ordinary course of business, and taken into
account in computing the net revenue interests and working interests of the
Credit Parties, to the extent that any such Lien referred to in this clause does
not materially impair the use of the property covered by such Lien for the
purposes for which such property is held by such Credit Party or materially
impair the value of such property subject thereto;
(f)     Liens for Taxes or assessments not yet due or not yet delinquent, or, if
delinquent, that are being contested in good faith in the normal course of
business by appropriate action, as permitted by Section 8.6 and for which
adequate reserves under GAAP are being maintained;
(g)     royalties, overriding royalties, net profits interests, production
payments, reversionary interests, calls on production, preferential purchase
rights and other burdens


22

--------------------------------------------------------------------------------




on or deductions from the proceeds of production which are granted in the
ordinary course of business in the oil and gas industry, that do not secure Debt
for borrowed money and that are taken into account in computing the net revenue
interests and working interests of Borrower or any of its Subsidiaries;
(h)     Liens in connection with workers' compensation, unemployment insurance
or other social security, old age pension or public liability obligations which
are not delinquent or which are being contested in good faith by appropriate
action and for which adequate reserves under GAAP are being maintained;
(i) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business,
or to secure letters of credit that in turn secure such obligations;
(j)     judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired;
(k)     Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
and no such deposit account is intended by Borrower or any of its Subsidiaries
to provide collateral to the depository institution;
(l)     Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by Borrower and the Subsidiaries in the
ordinary course of business covering only the property under lease; and
(m)     Liens securing Permitted Purchase Money Debt, provided that (i) such
Liens shall not extend to or encumber any asset of any Credit Party other than
those whose purchase was financed with such Permitted Purchase Money Debt and
(ii) such Liens shall attach to such purchased assets substantially
simultaneously with the purchase of such assets;
provided that, Liens described in clauses (b) through (l) shall remain
“Permitted Encumbrances” only for so long as no action to enforce such Lien has
been commenced and no intention to subordinate the first priority Lien granted
in favor of the Administrative Agent for the benefit of the Secured Parties is
to be hereby implied or expressed by the permitted existence of such Permitted
Encumbrances.
“Permitted Holders” means, collectively, Warburg Pincus & Co., Warburg Pincus
Private Equity IX, L.P., Warburg Pincus Private Equity X O&G, L.P. and Warburg
Pincus X Partners, L.P. and any of the foregoing Persons’ Affiliates and any
fund managed or administered by any such Person or any of their Affiliates and
members of management of Borrower.


23

--------------------------------------------------------------------------------




“Permitted Investment” means:
(a)     accounts receivable arising in the ordinary course of business;
(b)     direct obligations of the United States or any agency thereof, or
obligations fully guaranteed by the United States or any agency thereof, in each
case maturing within one year from the date of creation thereof;
(c) commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s;
(d) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Bank or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively;
(e) deposits in money market funds investing not less than 90% of their assets
in Investments described in clauses (b), (c), or (d) above;
(f) Investments made by a Credit Party in or to another Credit Party;
(g)     subject to the limits of Section 8.2, Investments (including capital
contributions) in general or limited partnerships or other types of entities
(each a “venture”) entered into by any Credit Party with others in the ordinary
course of business; provided that (i) any such venture is engaged primarily in
oil and gas exploration, development, production, processing and related
activities, including transportation, (ii) the interest in such venture is
acquired in the ordinary course of business and on fair and reasonable terms,
and (iii) such venture interests acquired and capital contributions made (valued
as of the date such interest was acquired or the contribution made) do not
exceed, in the aggregate at any time outstanding, when aggregated with
Investments permitted pursuant to this clause (g)(iii) an amount equal to
$10,000,000;
(h)     subject to the limits of Section 8.2, Investments in direct ownership
interests in additional Mineral Interests and gas gathering systems related
thereto or related to farm-out, farm-in, joint operating, joint venture or area
of mutual interest agreements, gathering systems, pipelines or other similar
arrangements which are usual and customary in the oil and gas exploration and
production business located within the geographic boundaries of the United
States of America;
(i)     entry into joint operating agreements, joint development agreements,
working interests, royalty interests, mineral leases, processing agreements,
farm-out agreements, contracts for the sale, transportation or exchange of oil
and natural gas, unitization agreements, pooling arrangements, area of mutual
interest agreements, production sharing agreements or other similar or customary
agreements, transactions, properties, interests or arrangements, and Investments
and expenditures in connection therewith or pursuant thereto, in each case made
or entered into in the ordinary course of the oil and gas business, excluding,
however, Investments in other Persons (other than any


24

--------------------------------------------------------------------------------




‘tax partnership,’ as defined in the Code, that is deemed to be entered into by
any Credit Party arising under any joint operating agreements, joint development
agreements or other similar or customary agreements made or entered into in the
ordinary course of the oil and gas business); provided that, none of the
foregoing shall involve the incurrence of any Debt not permitted by Section 9.1;
(j)     loans and advances to directors, officers and employees permitted by
applicable Law not to exceed $2,000,000 in the aggregate at any time;
(k)     Investments in stock, obligations or securities received in settlement
of debts arising from Investments permitted under this definition, owing to a
Credit Party as a result of a bankruptcy or other insolvency proceeding of the
obligor in respect of such debts or upon the enforcement of any Lien in favor of
such Credit Party; provided that such Credit Party shall give the Administrative
Agent prompt written notice in the event that the aggregate amount of all
investments held at any one time under this clause (k) exceeds $10,000,000;
(l)     Investments in Medallion, so long as (i) no Default, Event of Default or
Borrowing Base Deficiency exists at the time such Investment is made or results
therefrom, and (ii) the amount of such Investments (regardless of whether made
before, on or following the Effective Date) does not exceed $350,000,000 in the
aggregate at any time; provided that for purposes of this clause (l), the amount
of Investments in Medallion shall be the original cost of such Investment, plus
the cost of any addition thereto that otherwise constitutes an Investment (but
excluding any increase in the form of payment in kind interest or dividends),
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect thereto, but giving effect to (that is,
reducing the amount of the Investment to the extent of) any repayments of
principal in the case of any Investment in the form of a loan and any return of
capital or return on Investment in the case of any equity Investment (whether as
a distribution, dividend, redemption or sale but not in excess of the amount of
the relevant initial Investment); and
(m) other Investments not to exceed $20,000,000 in the aggregate at any time.
“Permitted Purchase Money Debt” means Debt incurred by a Credit Party in the
ordinary course of business to finance the purchase of assets, including the
interests of a lessor under a Capital Lease, provided that (a) the principal
amount of the Debt secured by Liens on the purchased asset shall not exceed 100%
of the purchase price of such asset and (b) the aggregate amount of all Debt
secured by such Liens shall not exceed $20,000,000.
“Permitted Refinancing Debt” means any Debt of Borrower, and Debt constituting
Guarantees thereof by other Credit Parties, incurred or issued in exchange for,
or the net proceeds of which are used to extend, refinance, repay, renew,
replace (whether or not contemporaneously), defease, discharge, redeem, or
refund, outstanding Permitted Senior Debt, in whole or in part from time to
time; provided that (i) the principal amount of such Permitted Refinancing Debt
(or if such Permitted Refinancing Debt is issued at a discount, the initial
issuance price of such Permitted Refinancing Debt) does not exceed the then
outstanding principal amount of the Permitted Senior Debt so exchanged for,
extended, refinanced, repaid, renewed, replaced, defeased, discharged, redeemed,
or refunded (plus the amount of any premiums and accrued interest paid and fees
and expenses incurred in connection therewith), (ii) such Permitted Refinancing
Debt has a stated


25

--------------------------------------------------------------------------------




maturity no earlier than the first anniversary of the Termination Date, (iii) no
scheduled principal payments or mandatory prepayments or redemptions are
required under such Permitted Refinancing Debt prior to the stated maturity of
such Permitted Refinancing Debt (other than pursuant to customary change of
control or asset sale tender offer provisions), (iv) as determined in good faith
by senior management of Borrower, such Permitted Refinancing Debt does not
contain covenants or events of default that, taken as a whole, are materially
more restrictive on the Credit Parties than those in this Agreement, (v) such
Permitted Refinancing Debt and any Guarantee in respect thereof is unsecured,
and (vi) no later than the date of issuance thereof Borrower delivers a written
notice to the Administrative Agent as to the issuance of such Permitted
Refinancing Debt and specifying the Permitted Senior Debt (and principal amount
thereof) so exchanged for, extended, refinanced, repaid, renewed, replaced,
defeased, discharged, redeemed or refunded.
“Permitted Senior Debt” means any Senior Notes or Permitted Refinancing Debt
incurred under and in accordance with Section 9.1(d).
“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time during
the six calendar years preceding the Closing Date, sponsored, maintained or
contributed to by Borrower, a Credit Party or an ERISA Affiliate.
“Platform” has the meaning specified in Section 8.1.
“Predecessor Borrower” means Laredo Petroleum, Inc., a Delaware corporation
which merged with and into Borrower (which was formerly known as Laredo
Petroleum Holdings, Inc.) on or about December 31, 2013 with Borrower surviving
such merger.
“Proved Mineral Interests” means, collectively, Proved Producing Mineral
Interests, Proved Non-producing Mineral Interests, and Proved Undeveloped
Mineral Interests.
“Proved Non-producing Mineral Interests” means all Mineral Interests which
constitute proved developed non-producing reserves as such term is defined by
the Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question.
“Proved Producing Mineral Interests” means all Mineral Interests which
constitute proved developed producing reserves as such term is defined by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question.
“Proved Undeveloped Mineral Interests” means (a) all Mineral Interests which
constitute proved undeveloped reserves as such term is defined by the Society of
Petroleum Engineers (or any generally recognized successor) as in effect at the
time in question and (b) without duplication, all Mineral Interests (i) which
would constitute proved undeveloped reserves but for the fact that the
applicable Credit Party has not made a final investment decision to develop such
Mineral Interests and (ii) which have been identified in supplemental reserve
engineering


26

--------------------------------------------------------------------------------




material presented and delivered to Banks in connection with the most recent
determination of the Borrowing Base.
“Public Bank” has the meaning specified in Section 8.1.
“Qualified ECP Guarantor” means, with respect to any Benefitting Guarantor, in
respect of any Hedge Transaction, each Credit Party that, at the time the
guaranty by such Benefitting Guarantor of, or the grant by such Benefitting
Guarantor of a security interest or other Lien securing, obligations under such
Hedge Transaction is entered into or becomes effective with respect to, or at
any other time such Benefitting Guarantor is by virtue of such guaranty or grant
of a security interest or other Lien otherwise deemed to enter into, such Hedge
Transaction, constitutes an Eligible Contract Participant and can cause such
Benefitting Guarantor to qualify as an Eligible Contract Participant at such
time by entering into a keepwell under Section 1a(18)(A)(v)(ii) of the Commodity
Exchange Act.
“Recipient” means (a) the Administrative Agent, (b) any Bank and (c) any Letter
of Credit Issuer, as applicable.
“Recognized Value” means, with respect to Mineral Interests, the value
attributed to such Mineral Interests in the most recent Determination of the
Borrowing Base pursuant to Article IV (or for purposes of determining the
Initial Borrowing Base in the event no such Determination has occurred), based
upon the present value discounted at 10% per annum of the estimated net cash
flow to be realized from the production of Hydrocarbons from such Mineral
Interests.
“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.
“Register” has the meaning specified in Section 14.8(e).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as in effect from time to time.
“Rentals” means amounts payable by a lessee under an Operating Lease.
“Request for Borrowing” means a request by Borrower for a Borrowing in
accordance with Section 2.2.
“Request for Letter of Credit” means a request by Borrower for a Letter of
Credit in accordance with Section 2.3.
“Required Banks” means (a) as long as the Commitments are in effect, Banks
having an aggregate Commitment Percentage greater than 50% of the Aggregate
Maximum Credit Amount, and (b) following termination or expiration of the
Commitments, Banks holding greater than 50% of the Outstanding Revolving Credit.
“Required Reserve Value” means both (a) Proved Mineral Interests that have a
Recognized Value of not less than 85% of the Recognized Value of all Proved
Mineral Interests held by Borrower and its Subsidiaries and (b) Proved Mineral
Interests (without giving effect to clause (b) of the definition of Proved
Undeveloped Mineral Interests) that have a Recognized


27

--------------------------------------------------------------------------------




Value of not less than 85% of the Recognized Value of all Proved Mineral
Interests (without giving effect to clause (b) of the definition of Proved
Undeveloped Mineral Interests) held by Borrower and its Subsidiaries.
“Reserve Report” means an unsuperseded engineering analysis of the Mineral
Interests owned by Borrower and its Subsidiaries in form and substance
reasonably acceptable to the Administrative Agent prepared in accordance with
customary and prudent practices in the petroleum engineering industry and
Financial Accounting Standards Board Statement 69. Each Reserve Report required
to be delivered by March 31 of each year pursuant to Section 4.1 shall be
audited or prepared by the Approved Petroleum Engineer. Each other Reserve
Report shall be prepared by Borrower’s in-house staff. Notwithstanding the
foregoing, in connection with any Special Determination requested by Borrower,
the Reserve Report shall be in form and scope mutually acceptable to Borrower
and the Administrative Agent. For purposes of Section 4.1, and until superseded,
the Initial Reserve Report shall be considered a Reserve Report.
“Restricted Payment” means, with respect to any Person: (a) any Distribution by
such Person, (b) the retirement, redemption or prepayment prior to the scheduled
maturity by such Person or any of the Affiliates of such Person of any
subordinated Debt of such Person, and (c) the redemption of such Person’s stock
or Equity (other than, in each case, (i) the Obligations and (ii) any
Distribution by a Subsidiary of Borrower to Borrower or any other Subsidiary of
Borrower).
“Revolving Availability” means, at any time: (a) the Total Commitment in effect
at such time minus (b) the Outstanding Revolving Credit at such time.
“Revolving Loans” means the revolving loans, in an aggregate amount outstanding
at any time not to exceed the amount of the Total Commitment then in effect, to
be made by Banks to Borrower pursuant to the Commitments of the Banks.
“Rolling Period” means (a) for the Fiscal Quarters ending on March 31, 2017,
June 30, 2017, and September 30, 2017, the applicable period commencing on
January 1, 2017 and ending on the last day of such applicable Fiscal Quarter,
and (b) for the Fiscal Quarter ending on December 31, 2017, and for each Fiscal
Quarter thereafter, any period of four (4) consecutive Fiscal Quarters ending on
the last day of such applicable Fiscal Quarter.
“Rollover Notice” has the meaning given such term in Section 2.5(c).
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
“Sanctioned Country” means, at any time, a country, territory or region which is
itself the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person that is owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).


28

--------------------------------------------------------------------------------




“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Schedule” means a “schedule” attached to this Agreement and incorporated herein
by reference, unless specifically indicated otherwise.
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
“Secured Parties” means, collectively, the Administrative Agent, the Banks, the
Letter of Credit Issuers, the Bank Products Providers and each counterparty to a
Hedge Agreement pursuant to which Obligations may be owing from time to time (to
the extent of such Obligations), and “Secured Party” means any of them
individually.
“Security Agreement” means an amended and restated security and pledge agreement
substantially in the form of Exhibit H hereto to be executed by Borrower and
each existing and future Subsidiary of Borrower, together with each other
security and pledge agreement or joinder or supplement thereto delivered
pursuant to Article V or otherwise, in each case as amended, supplemented, or
otherwise modified from time to time.
“Senior Notes” means any unsecured senior Debt securities (whether registered or
privately placed) incurred pursuant to a Senior Notes Indenture.
“Senior Notes Indenture” means any indenture among Borrower or Predecessor
Borrower, as applicable, as issuer, the subsidiary guarantors party thereto and
the trustee named therein, pursuant to which Senior Notes are issued, as the
same may be amended or supplemented in accordance with Section 9.13.
“Senior Secured Debt” shall mean, as of any date and without duplication, all
Debt of the types described in clauses (a), (b) and (c) (other than intercompany
Indebtedness owing to Borrower or any Subsidiary), and clause (e) of the
definition thereof (provided that the amount of any such Indebtedness issued at
a discount to its face value shall be determined in accordance with GAAP), in
each case, that is not Subordinated Debt and that is secured by a Lien on any
assets of the Credit Parties.
“Solvent” means, with respect to any Person or any group of Persons as of any
date, that (i) the value of the assets of such Person or group (both at fair
value and present fair saleable value) is, on the date of determination, greater
than the total amount of liabilities (including contingent and unliquidated
liabilities) of such Person or group as of such date, (ii) as of such date, such
Person or group is able to pay all liabilities of such Person or group as such
liabilities mature, and (iii) as of such date, such Person or group does not
have unreasonably small capital given the nature of its business, in each case
within the meaning of such terms under the Bankruptcy Code. In computing the
amount of contingent or unliquidated liabilities at any time, such liabilities
shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“Special Determination” means any determination of the Borrowing Base pursuant
to Article IV or Section 8.11 other than a Periodic Determination.


29

--------------------------------------------------------------------------------




“Specified Acquisition” means any Acquisition for which: (a) a binding and
enforceable purchase and sale agreement has been signed by a Credit Party;
(b) at the time of the signing of the applicable purchase and sale agreement,
the ratio of Revolving Availability to the then effective total Commitments is
at least 0.10 to 1.0, and (c) the aggregate volumes hedged with respect to the
reasonably anticipated projected production from Proved Mineral Interests
(without giving effect to clause (b) of the definition of Proved Undeveloped
Mineral Interests) to be acquired in all pending Specified Acquisitions that
have not yet been consummated shall not exceed 15.0% of the Credit Parties’
reasonably anticipated projected production from Proved Mineral Interests
(without giving effect to all such pending Specified Acquisitions).
“Specified EBITDAX Adjustments” means the amount that may be added to
Consolidated Net Income in the calculation of Consolidated EBITDAX (or, in the
case of each Rolling Period ending on or prior to September 30, 2017, the amount
that may be included in the calculation of Annualized Consolidated EBITDAX)
attributable to the proportional (based on Borrower’s direct or indirect
economic ownership percentage of Medallion as of such date) Consolidated EBITDAX
of Medallion for any Rolling Period or portion thereof for which the declaration
or payment of dividends or similar distribution by Medallion was (x) not
prohibited by operation of the terms of its charter or any agreement, instrument
or Laws applicable to Medallion and (y) not otherwise conditioned, limited,
restricted or prohibited, in each case determined in accordance with GAAP;
provided that calculation of such amount shall be done in a manner reasonably
acceptable to the Administrative Agent and for which Borrower has provided
supporting details and information for such calculation.
“Subordinated Debt” shall mean the collective reference to any Debt of any
Credit Party that is subordinated in right and time of payment to the
Obligations and containing such other terms and conditions, in each case as are
reasonably satisfactory to the Administrative Agent.
“Subsidiary” means, for any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
(including that of a general partner) are at the time directly or indirectly
owned, collectively, by such Person and any Subsidiaries of such Person. The
term “Subsidiary” shall include Subsidiaries of Subsidiaries (and so on).
“Super Majority Banks” means (a) as long as the Commitments are in effect, Banks
having an aggregate Commitment Percentage of 66-2/3% or more of the Aggregate
Maximum Credit Amount, and (b) following termination or expiration of the
Commitments, Banks holding 66-2/3% or more of the Outstanding Revolving Credit.
“Swap Liquidation” means the sale, assignment, novation, liquidation, unwind or
termination of all or any part of any Hedge Agreement (other than, in each case,
at its scheduled maturity).
“Taxes” means all taxes, assessments, filing or other fees, levies, imposts,
duties, deductions, withholdings, stamp taxes, interest equalization taxes,
capital transaction taxes, foreign exchange taxes or other charges, or other
charges of any nature whatsoever, from time to time or at any time imposed by
Law or any federal, state or local governmental agency. “Tax” means any one of
the foregoing.


30

--------------------------------------------------------------------------------




“Termination Date” means the earliest to occur of (a) January 30, 2022, if any
of the May 2022 Notes are outstanding other than in the form of Permitted
Refinancing Debt on January 30, 2022; (b) October 17, 2021, if any of the
January 2022 Notes are outstanding other than in the form of Permitted
Refinancing Debt on October 17, 2021; and (c) May 2, 2022, or any earlier date
on which the Commitments are terminated in full pursuant to Section 2.9 or
Section 11.1.
“Total Commitment” means all of the Banks’ Commitments.
“Total Debt” means, as of any date, all Debt of Borrower and its Subsidiaries.
“Tranche” means an Adjusted Base Rate Tranche or a Eurodollar Tranche and
“Tranches” means Adjusted Base Rate Tranches or Eurodollar Tranches or any
combination thereof.
“Type” means with reference to a Tranche, the characterization of such Tranche
as an Adjusted Base Rate Tranche or a Eurodollar Tranche based on the method by
which the accrual of interest on such Tranche is calculated.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(3) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 13.6(d).
“Withholding Agent” means any Credit Party or the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.3    Accounting Terms and Determinations. Unless otherwise specified
herein (including, in the definitions of Capital Lease and Operating Lease), all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared, in accordance with GAAP as in effect from time to
time, applied on a basis consistent with the most recent audited consolidated
financial statements of Borrower and its Consolidated Subsidiaries delivered to
Banks except for changes in which Borrower’s independent certified public
accountants concur and which are disclosed to Administrative Agent on the next
date on which financial statements are required to be delivered to Banks
pursuant to Section 8.1(a) and Section 8.1(b); provided that, unless Borrower
and Required Banks shall otherwise agree in writing, no such change shall modify
or affect the manner in which compliance with the covenants contained in Section
9.11 or Article X are computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods. Any financial ratios required to be maintained by Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).


31

--------------------------------------------------------------------------------




Section 1.4    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
Section 1.5    Interpretation. As used herein, the term “including” in its
various forms means including without limitation. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. The word “will” shall be construed to have the same meaning and effect
as the word “shall”. Unless the context requires otherwise (a) any definition of
or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Papers), (b) any reference herein to any Law shall be construed as
referring to such Law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Papers), (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(e) with respect to the determination of any time period, the word “from” means
“from and including” and the word “to” means “to and including” and (f) any
reference herein to Articles, Sections, Annexes, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Annexes, Exhibits and
Schedules to, this Agreement. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable). No provision of this Agreement or any other Loan Paper shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.
ARTICLE II
THE CREDIT FACILITIES
Section 2.1    Commitments.
(a)    Subject to Section 2.1(c) and the other terms and conditions set forth in
this Agreement, each Bank severally agrees to lend to Borrower from time to time
prior to the Termination Date amounts not to exceed in the aggregate at any one
time outstanding, the amount of such Bank’s Commitment less such Bank’s Letter
of Credit Exposure, to the extent any such Loan would not cause the Outstanding
Revolving Credit to exceed the Total Commitment. Each Borrowing shall (i) be in
an aggregate principal amount of $1,000,000 or any larger integral multiple of
$100,000, and (ii) be made from each Bank ratably in accordance with its
respective Commitment Percentage. Subject to the foregoing limitations and the
other provisions of this Agreement, Borrower may borrow under this
Section 2.1(a), repay amounts borrowed under this Section 2.1(a) and request new
Borrowings under this Section 2.1(a).
(b)    The Letter of Credit Issuers will issue Letters of Credit, from time to
time during the Letter of Credit Period upon request by Borrower, for the
account of Borrower, so long as (i) the sum of (A) the total Letter of Credit
Exposure of all Banks then existing, and (B) the amount of the requested Letter
of Credit, does not exceed $20,000,000, and (ii) Borrower would be entitled to a
Borrowing under Section 2.1(c) and Section 6.2 in the amount of the requested
Letter of Credit; provided that, the Letter of Credit Issuers shall not be under
any obligation to issue any Letter of Credit if a default of any Bank’s
obligations to fund under Section 2.1 exists


32

--------------------------------------------------------------------------------




or any Bank is at such time a Defaulting Bank hereunder, unless the Letter of
Credit Issuer has entered into arrangements satisfactory to Letter of Credit
Issuer with Borrower or such Bank to eliminate the Letter of Credit Issuer’s
risk with respect to such Bank. Not less than three Business Days prior to the
requested date of issuance of any such Letter of Credit, Borrower shall execute
and deliver to Letter of Credit Issuer, Letter of Credit Issuer’s customary
letter of credit application (“Letter of Credit Application”). Each Letter of
Credit shall be in form and substance acceptable to Letter of Credit Issuer.
Unless otherwise expressly agreed by the Letter of Credit Issuer and Borrower
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the ISP shall apply to each standby
Letter of Credit. No Letter of Credit shall have an expiration date later than
the earlier of (1) five Business Days prior to the Termination Date and (2) one
year from the date of issuance and no Letter of Credit shall be issued in a
currency other than Dollars. Upon the date of issuance of a Letter of Credit,
Letter of Credit Issuer shall be deemed to have sold to each other Bank, and
each other Bank shall be deemed to have unconditionally and irrevocably
purchased from Letter of Credit Issuer, a non-recourse participation in the
related Letter of Credit and Letter of Credit Exposure equal to such Bank’s
Commitment Percentage of such Letter of Credit and Letter of Credit Exposure.
Upon request of any Bank, Administrative Agent shall provide notice to each Bank
by telephone or facsimile setting forth each Letter of Credit issued and
outstanding pursuant to the terms hereof and specifying the Letter of Credit
Issuer, beneficiary and expiration date of each such Letter of Credit, each
Bank’s participation percentage of each such Letter of Credit and the actual
dollar amount of each Bank’s participation held by Letter of Credit Issuer(s)
thereof for such Bank’s account and risk. In connection with the issuance of
Letters of Credit hereunder, Borrower shall pay to Administrative Agent in
respect of such Letters of Credit (a) the applicable Letter of Credit Fee in
accordance with Section 2.12, (b) the applicable Letter of Credit Fronting Fee
in accordance with Section 2.12, and (c) all customary administrative, issuance,
amendment, payment, and negotiation charges of the Letter of Credit Issuer;
provided that, no such Letter of Credit Fee shall accrue or be deemed to have
accrued, or be owing or payable by Borrower to the Administrative Agent or any
Letter of Credit Issuer for the account of any Defaulting Bank with respect to
its share of such Letter of Credit Fee in the event Borrower has entered into an
arrangement with or provided cash collateral to the applicable Letter of Credit
Issuer with respect to such Letter of Credit Issuer’s risk with respect to such
Bank’s obligation to fund its Commitment Percentage share of the aggregate
existing Letter of Credit Exposure with respect to such Letter of Credit.
Administrative Agent shall distribute the Letter of Credit Fee to Banks in
accordance with their respective Commitment Percentages, and Administrative
Agent shall distribute the Letter of Credit Fronting Fee, and the charges
described in clause (c) of the immediately preceding sentence, to the Letter of
Credit Issuer for its own account. Any amendment, modification, renewal or
extension of any Letter of Credit shall be deemed to be the issuance of a new
Letter of Credit for purposes of this Section 2.1(b).
Upon the occurrence of an Event of Default, Borrower shall, on the next
succeeding Business Day, deposit with Administrative Agent such funds as
Administrative Agent may request, up to a maximum amount equal to the aggregate
existing Letter of Credit Exposure of all Banks. Any funds so deposited shall be
held by Administrative Agent for the ratable benefit of all Banks as security
for the outstanding Letter of Credit Exposure and the other Obligations, and
Borrower will, in connection therewith, execute and deliver such security
agreements and other security documents in form and substance satisfactory to
Administrative Agent which it may, in its discretion, require. As drafts or
demands for payment are presented under any Letter of Credit, Administrative
Agent shall apply such funds to satisfy such drafts or demands. When all Letters
of Credit have expired and the Obligations have been repaid in full (and the
Commitments of all


33

--------------------------------------------------------------------------------




Banks have terminated) or such Event of Default has been cured to the
satisfaction of Required Banks, Administrative Agent shall release to Borrower
any remaining funds deposited under this Section 2.1(b). Whenever Borrower is
required to make deposits under this Section 2.1(b) and fails to do so on the
day such deposit is due, Administrative Agent or any Bank may, without notice to
Borrower, make such deposit (whether by application of proceeds of any
collateral for the Obligations, by transfers from other accounts maintained with
any Bank or otherwise) using any funds then available to any Bank of Borrower,
any guarantor, or any other Person liable for all or any part of the
Obligations.
In the event there exists one or more Defaulting Bank, Borrower shall, on the
next succeeding Business Day following request from the Administrative Agent,
deposit with Administrative Agent such funds as Administrative Agent may
reasonably request, up to a maximum Letter of Credit Exposure attributable to
such Defaulting Bank(s) as security for such Defaulting Bank’s Letter of Credit
Exposure. As drafts or demands for payment are presented under any Letter of
Credit, Administrative Agent shall apply such funds to satisfy drafts or demands
attributable to such Defaulting Bank(s). When there are no longer any Defaulting
Banks or no longer any Letters of Credit outstanding, the Administrative Agent
shall release to Borrower any remaining funds deposited under this paragraph.
Notwithstanding anything to the contrary contained herein, Borrower hereby
agrees to reimburse each Letter of Credit Issuer, in immediately available
funds, for any payment or disbursement made by such Letter of Credit Issuer
under any Letter of Credit issued by it (x) on the same Business Day such Letter
of Credit Issuer makes demand for such reimbursement if such demand is made at
or prior to 11:00 a.m. (New York, New York time) and (y) on the next Business
Day after such demand for reimbursement if such demand is made after 11:00 a.m.
(New York, New York time). Payment shall be made by Borrower with interest on
the amount so paid or disbursed by Letter of Credit Issuer from and including
the date payment is made under any Letter of Credit to but excluding the date of
payment, at the lesser of (i) the Maximum Lawful Rate, or (ii) the Default Rate.
The obligations of Borrower under this paragraph will continue until all Letters
of Credit have expired and all reimbursement obligations with respect thereto
have been paid in full by Borrower and until all other Obligations shall have
been paid in full.
The reimbursement obligations of Borrower under this Section 2.1(b) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of the Loan Papers (including any Letter of Credit
Application executed pursuant to this Section 2.1(b)) under and in all
circumstances whatsoever and Borrower hereby waives any defense to the payment
of such reimbursement obligations based on any circumstance whatsoever,
including in any case, the following circumstances: (i) any lack of validity or
enforceability of any Letter of Credit; (ii) the existence of any claim,
set-off, counterclaim, defense or other rights which Borrower or any other
Person may have at any time against any beneficiary of any Letter of Credit,
Administrative Agent, any Bank or any other Person, whether in connection with
any Letter of Credit or any unrelated transaction; (iii) any statement, draft or
other documentation presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect whatsoever; (iv) payment by the Letter
of Credit Issuer under any Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit; or
(v) any other circumstance whatsoever, whether or not similar to any of the
foregoing.


34

--------------------------------------------------------------------------------




As among Borrower on the one hand, Administrative Agent, and each Bank, on the
other hand, Borrower assumes all risks of the acts and omissions of, or misuse
of Letters of Credit by, the beneficiary of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither Administrative
Agent, Letter of Credit Issuer nor any Bank shall be responsible for:
(A) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any Person in connection with the application for and
issuance of and presentation of drafts with respect to any Letter of Credit,
even if it should prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged;
(B)    the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign the Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason;
(C)    the failure of the beneficiary of the Letter of Credit to comply duly
with conditions required in order to draw upon such Letter of Credit;
(D)    errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, or otherwise, whether or not they be in
cipher;
(E)    errors in interpretation of technical terms;
(F)    any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit or of the
proceeds thereof;
(G)    the misapplication by the beneficiary of the Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or
(H)    any consequences arising from causes beyond the control of the
Administrative Agent or any Bank.
Borrower shall be obligated to reimburse each Letter of Credit Issuer through
the Administrative Agent upon demand for all amounts paid under Letters of
Credit as set forth in the third paragraph of this Section 2.1(b); provided
that, if Borrower for any reason fails to reimburse such Letter of Credit Issuer
in full when such reimbursement is required under such paragraph, Banks shall
reimburse such Letter of Credit Issuer in accordance with each Bank’s Commitment
Percentage for amounts due and unpaid from Borrower as set forth hereinbelow;
provided further that, no such reimbursement made by Banks shall discharge
Borrower’s obligations to reimburse Letter of Credit Issuer. All reimbursement
amounts payable by any Bank under this Section 2.1(b) shall include interest
thereon at the Federal Funds Rate, from the date of the payment of such amounts
by any Letter of Credit Issuer to but excluding the date of reimbursement by
such Bank. No Bank shall be liable for the performance or nonperformance of the
obligations of any other Bank under this paragraph. The reimbursement
obligations of Banks under this paragraph shall continue after the Termination
Date and shall survive termination of this Agreement and the other Loan Papers.


35

--------------------------------------------------------------------------------




On the Effective Date, without further action by any party hereto, the
applicable Letter of Credit Issuer for each Existing Letter of Credit shall be
deemed to have granted to each Bank, and each Bank shall be deemed to have
acquired from such Letter of Credit Issuer, a participation in each of the
Existing Letters of Credit equal to such Bank’s Commitment Percentage of (a) the
aggregate amount available to be drawn under such Existing Letters of Credit and
(b) the aggregate amount of any outstanding reimbursement obligations in respect
thereof. On and after the Effective Date, each of the Existing Letters of Credit
shall be a Letter of Credit issued hereunder.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided that, with respect to any Letter of Credit that, by its
terms or the terms of any Letter of Credit Application or other document related
to such Letter of Credit, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
In the event of any conflict between the terms hereof and the terms of any
Letter of Credit Application, the terms hereof shall control.
(c)    No Bank will be obligated to lend to Borrower or incur Letter of Credit
Exposure under this Section 2.1, and Borrower shall not be entitled to borrow
hereunder or obtain Letters of Credit hereunder (i) if the amount of the
Outstanding Revolving Credit exceeds the Total Commitment at such time, or
(ii) in an amount which would cause the Outstanding Revolving Credit to exceed
the Total Commitment. Nothing in this Section 2.1(c) shall be deemed to limit
any Bank’s obligation to reimburse any Letter of Credit Issuer with respect to
such Bank’s participation in Letters of Credit issued by such Letter of Credit
Issuer as provided in Section 2.1(b).
Section 2.2    Method of Borrowing.
(a)    In order to request any Borrowing hereunder, Borrower shall hand deliver
or telecopy to Administrative Agent a duly completed Request for Borrowing
(i) prior to 10:00 a.m. (Central time) at least one (1) Business Day before the
Borrowing Date of a proposed Adjusted Base Rate Borrowing, and (ii) prior to
10:00 a.m. (Central time) at least three (3) Eurodollar Business Days before the
Borrowing Date of a proposed Eurodollar Borrowing. Each such Request for
Borrowing shall be substantially in the form of Exhibit B hereto, and shall
specify:
(A)    whether such Borrowing is to be an Adjusted Base Rate Borrowing or a
Eurodollar Borrowing;
(B)    the Borrowing Date of such Borrowing, which shall be a Business Day in
the case of an Adjusted Base Rate Borrowing, or a Eurodollar Business Day in the
case of a Eurodollar Borrowing;
(C)    the aggregate amount of such Borrowing;


36

--------------------------------------------------------------------------------




(D)    in the case of a Eurodollar Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period;
(E)    the Outstanding Revolving Credit exposure on the date thereof;
(F)    the pro forma Outstanding Revolving Credit exposure (giving effect to the
requested Borrowing); and
(G)    after giving effect to such Borrowing, the Credit Parties, taken as a
whole will be Solvent.
(b)    Upon receipt of a Request for Borrowing described in Section 2.2(a),
Administrative Agent shall promptly notify each Bank (as applicable) of the
contents thereof and the amount of the Borrowing to be loaned by such Bank
pursuant thereto, and such Request for Borrowing shall not thereafter be
revocable by Borrower.
(c)    Not later than 12:00 noon (Central time) on the date of each Borrowing,
each Bank shall make available its Commitment Percentage of such Borrowing, in
funds immediately available to Administrative Agent at its address set forth on
Schedule 1 hereto. Unless Administrative Agent determines that any applicable
condition specified in Section 6.2 has not been satisfied, Administrative Agent
will make the funds so received from Banks available to Borrower at
Administrative Agent’s aforesaid address.
Section 2.3    Method of Requesting Letters of Credit.
(a)    In order to request any Letter of Credit hereunder, Borrower shall hand
deliver or telecopy to the proposed Letter of Credit Issuer with a copy to the
Administrative Agent a duly completed Request for Letter of Credit prior to
10:00 a.m. (Central time) at least three Business Days before the date specified
for issuance of such Letter of Credit. Each Request for Letters of Credit shall
be substantially in the form of Exhibit C hereto, shall be accompanied by the
applicable Letter of Credit Issuer’s duly completed and executed Letter of
Credit Application and agreement and shall specify:
(i)    the requested date for issuance of such Letter of Credit;
(ii)    the terms of such requested Letter of Credit, including the name and
address of the beneficiary, the stated amount, the expiration date and the
conditions under which drafts under such Letter of Credit are to be available;
(iii)    the purpose of such Letter of Credit;
(iv)    the Outstanding Revolving Credit exposure on the date thereof;
(v)    the pro forma total Outstanding Revolving Credit exposure (giving effect
to the requested Letter of Credit issuance); and
(vi)    after giving effect to the issuance of such Letter of Credit, the Credit
Parties, taken as a whole will be Solvent.


37

--------------------------------------------------------------------------------




(b)    Upon receipt of a Request for Letter of Credit described in
Section 2.3(a), Administrative Agent shall promptly notify each Bank of the
contents thereof, including the amount of the requested Letter of Credit, and
such Request for Letter of Credit shall not thereafter be revocable by Borrower.
(c)    No later than 12:00 noon (Central time) on the date specified for the
issuance of such Letter of Credit, unless Administrative Agent notifies the
applicable Letter of Credit Issuer that any applicable condition precedent set
forth in Section 6.2 has not been satisfied, the applicable Letter of Credit
Issuer will issue and deliver such Letter of Credit pursuant to the instructions
of Borrower.
Section 2.4    Notes. If requested by a Bank, the Loans made by each Bank shall
be evidenced by a single promissory note of Borrower in substantially the form
of Exhibit A, dated, in the case of (a) any Bank party hereto as of the date of
this Agreement, (b) any Bank that becomes a party hereto pursuant to an
Assignment and Assumption, as of the effective date of the Assignment and
Assumption, or (c) any Bank that becomes a party hereto in connection with an
increase in the Aggregate Elected Commitment Amounts pursuant to Section 2.16,
as of the effective date of such increase, payable to such Bank in a principal
amount equal to its Maximum Credit Amount as in effect on such date, and
otherwise duly completed. In the event that any Bank’s Maximum Credit Amount
increases or decreases for any reason (whether pursuant to Section 2.16, Section
14.8(d) or otherwise), Borrower shall deliver or cause to be delivered, to the
extent such Bank is then holding a Note, on the effective date of such increase
or decrease, a new Note payable to such Bank in a principal amount equal to its
Maximum Credit Amount after giving effect to such increase or decrease, and
otherwise duly completed. The date, amount, Type, interest rate and, if
applicable, Interest Period of each Loan made by each Bank, and all payments
made on account of the principal thereof, shall be recorded by such Bank on its
books for its Note. Failure to make any such recordation shall not affect any
Bank’s or Borrower’s rights or obligations in respect of such Loans or affect
the validity of such transfer by any Bank of its Note.
Section 2.5    Interest Rates; Payments.
(a)    The principal amount of the Loans outstanding from day to day which is
the subject of an Adjusted Base Rate Tranche shall bear interest (computed on
the basis of actual days elapsed in a 365 or 366 day year, as applicable) at a
rate per annum equal to the sum of (i) the Adjusted Base Rate, plus (ii) the
Applicable Margin; provided that in no event shall the rate charged hereunder
exceed the Maximum Lawful Rate. Interest on any portion of the principal of the
Loans subject to an Adjusted Base Rate Tranche shall be payable as it accrues on
the last day of each Fiscal Quarter.
(b)    The principal amount of the Loans outstanding from day to day which is
the subject of a Eurodollar Tranche shall bear interest (computed on the basis
of actual days elapsed and as if each calendar year consisted of 360 days,
unless such computation would exceed the Maximum Lawful Rate in which case
interest shall be computed on the basis of actual days elapsed in a 365 or 366
day year, as applicable) for the Interest Period applicable thereto at a rate
per annum equal to the sum of (i) the Adjusted LIBOR Rate, plus (ii) the
Applicable Margin; provided, that in no event shall the rate charged hereunder
exceed the Maximum Lawful Rate. Interest on any portion of the Loans subject to
a Eurodollar Tranche having an Interest Period of six (6) or twelve (12) months
shall be payable on the last day of such Interest Period and on the last day of


38

--------------------------------------------------------------------------------




the initial three-month period and, as applicable, each subsequent, three-month
period during such Interest Period.
(c)    So long as no Default or Event of Default shall be continuing, subject to
the provisions of this Section 2.5, Borrower shall have the option of having all
or any portion of the principal outstanding under the Loans borrowed by it be
the subject of an Adjusted Base Rate Tranche or one or more Eurodollar Tranches,
which shall bear interest at rates based upon the Adjusted Base Rate and the
Adjusted LIBOR Rate, respectively (each such option is referred to herein as an
“Interest Option”); provided that each Tranche shall be in a minimum amount of
$1,000,000 and shall be in an amount which is an integral multiple of $100,000.
Each change in an Interest Option made pursuant to this Section 2.5(c) shall,
for purposes of determining how much of the Loans are the subject of an Adjusted
Base Rate Tranche and how much of the Loans are the subject of Eurodollar
Tranches only, be deemed both a payment in full of the portion of the principal
of the Loans which was the subject of the Adjusted Base Rate Tranche or
Eurodollar Tranche from which such change was made and a Borrowing
(notwithstanding that the unpaid principal amount of the Loans is not changed
thereby) of the portion of the principal of the Loans which is the subject of
the Adjusted Base Rate Tranche or Eurodollar Tranche into which such change was
made. Prior to the termination of each Interest Period with respect to each
Eurodollar Tranche, Borrower shall give written notice (a “Rollover Notice”) in
the form of Exhibit D attached hereto to Administrative Agent of the Interest
Option which shall be applicable to such portion of the principal of the Loans
upon the expiration of such Interest Period. Such Rollover Notice shall be given
to Administrative Agent at least one (1) Business Day, in the case of an
Adjusted Base Rate Tranche selection and at least three (3) Eurodollar Business
Days, in the case of a Eurodollar Tranche selection, prior to the termination of
the Interest Period then expiring. If Borrower shall specify a Eurodollar
Tranche, such Rollover Notice shall also specify the length of the succeeding
Interest Period (subject to the provisions of the definitions of such term)
selected by Borrower. Each Rollover Notice shall be irrevocable and effective
upon notification thereof to Administrative Agent. If the required Rollover
Notice shall not have been timely received by Administrative Agent, Borrower
shall be deemed to have elected that the principal of any Revolving Loan subject
to the Interest Period then expiring be the subject of an Adjusted Base Rate
Tranche upon the expiration of such Interest Period, and Borrower will be deemed
to have given Administrative Agent notice of such election. Subject to the
limitations set forth in this Section 2.5(c) on the minimum amount of Eurodollar
Tranches, Borrower shall have the right to convert all or part of the Adjusted
Base Rate Tranche to a Eurodollar Tranche by giving Administrative Agent a
Rollover Notice of such election at least three (3) Eurodollar Business Days
prior to the date on which Borrower elects to make such conversion (a
“Conversion Date”). The Conversion Date selected by Borrower shall be a
Eurodollar Business Day. Notwithstanding anything in this Section 2.5 to the
contrary, no portion of the principal of any Revolving Loan which is the subject
of an Adjusted Base Rate Tranche may be converted to a Eurodollar Tranche and no
Eurodollar Tranche may be continued as such when any Default or Event of Default
has occurred and is continuing, but each such Tranche shall be automatically
converted to an Adjusted Base Rate Tranche on the last day of each applicable
Interest Period. No Eurodollar Tranche may be converted by Borrower into an
Adjusted Base Rate Tranche, except at the end of an Interest Period. In no event
shall more than ten (10) Interest Periods be in effect with respect to the Loans
at any time.
(d)    Notwithstanding anything to the contrary set forth in Section 2.5(a) or
Section 2.5(b), all overdue principal of and, to the extent permitted by Law,
overdue interest on the Loans and all other Obligations which are not paid in
full when due (whether at stated maturity,


39

--------------------------------------------------------------------------------




by acceleration or otherwise), for the period from and including the due date
thereof to but excluding the date the same is paid in full, shall bear interest,
at a rate per annum equal to the lesser of (i) the Default Rate, and (ii) the
Maximum Lawful Rate. Interest payable as provided in this Section 2.5(d) shall
be payable from time to time on demand.
(e)    Administrative Agent shall determine each interest rate applicable to the
Loans in accordance with the terms hereof. Administrative Agent shall promptly
notify Borrower and Banks by telecopy or e-mail of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
manifest error.
(f)    Notwithstanding the foregoing, if at any time the rate of interest
calculated with reference to the Adjusted Base Rate or the LIBOR Rate hereunder
(as used in this sub-section, the “contract rate”) is limited to the Maximum
Lawful Rate, any subsequent reductions in the contract rate shall not reduce the
rate of interest on the Loans below the Maximum Lawful Rate until the total
amount of interest accrued equals the amount of interest which would have
accrued if the contract rate had at all times been in effect. In the event that
at maturity (stated or by acceleration), or at final payment of any Loan after
termination of the Commitment, the total amount of interest paid or accrued on
such Loan is less than the amount of interest which would have accrued if the
contract rate had at all times been in effect with respect thereto, then at such
time, to the extent permitted by Law, Borrower shall pay to the holder of such
Loan an amount equal to the difference between (i) the lesser of the amount of
interest which would have accrued if the contract rate had at all times been in
effect and the amount of interest which would have accrued if the Maximum Lawful
Rate had at all times been in effect, and (ii) the amount of interest actually
paid on such Loan.
Section 2.6    Mandatory Prepayments.
(a)    Promptly after the consummation by any Credit Party of any Asset
Disposition that creates a Borrowing Base Deficiency pursuant to Section 4.6,
Borrower shall apply a portion of the Net Cash Proceeds equal to such Borrowing
Base Deficiency as a mandatory prepayment on the Loans. Promptly after the
consummation by any Credit Party of any Asset Disposition that requires a
prepayment pursuant to Section 9.5(d), Borrower shall prepay the Loans in
accordance therewith. Notwithstanding the foregoing, if a Default or Event of
Default exists on the date of the consummation of any Asset Disposition, all Net
Cash Proceeds from any such Asset Disposition shall be applied as a mandatory
prepayment on the Loans in accordance with Section 3.2(c).
(b)    Upon any reduction of the Aggregate Maximum Credit Amount or the
Aggregate Elected Commitment Amount that results in the Outstanding Revolving
Credit exceeding the Total Commitment, Borrower shall make a mandatory
prepayment to the extent required under Section 2.9.
(c)    Promptly after any automatic adjustment to the Borrowing Base pursuant to
Section 2.15 that creates a Borrowing Base Deficiency, Borrower shall effect a
mandatory prepayment of the Loans equal to such Borrowing Base Deficiency.
Section 2.7    Voluntary Prepayments. Borrower may, subject to Section 3.3 and
the other provisions of this Agreement, upon (a) same-Business Day advance
notice (no later than 11:00 a.m. (Central time)) to Administrative Agent with
respect to Adjusted Base Rate


40

--------------------------------------------------------------------------------




Borrowings, and (b) three (3) Business Days’ advance notice (no later than 11:00
a.m. (Central time)) to Administrative Agent with respect to Eurodollar
Borrowings, prepay the principal of the Loans in whole or in part. Any partial
prepayment shall be in a minimum amount of $100,000 and shall be in an integral
multiple of $100,000.
Section 2.8    Mandatory Termination of Commitments; Termination Date and
Maturity. The Total Commitment (and the Commitment of each Bank) shall terminate
on the Termination Date. The outstanding principal balance of the Loans, all
accrued but unpaid interest thereon, and all other Obligations shall be due and
payable in full on the Termination Date.
Section 2.9    Voluntary Reduction of Aggregate Maximum Credit Amount. Borrower
may, by notice to Administrative Agent three (3) Business Days prior to the
effective date of any such reduction, permanently reduce the Aggregate Maximum
Credit Amount (and thereby permanently reduce the Maximum Credit Amount and, if
applicable, the Commitment of each Bank ratably in accordance with such Bank’s
Commitment Percentage); provided that any reduction shall be in amounts not less
than $500,000 or any larger multiple of $500,000 or shall be in an amount equal
to the entire Aggregate Maximum Credit Amount. On the effective date of any such
reduction in the Aggregate Maximum Credit Amount and on the effective date of
any reduction in the Aggregate Elected Commitment Amount pursuant to
Section 2.16(f), Borrower shall, to the extent required as a result of any such
reduction, make a principal payment on the Loans (together with accrued interest
thereon) in an amount sufficient to cause the Outstanding Revolving Credit to be
equal to or less than the Total Commitment as thereby reduced (and
Administrative Agent shall distribute to each Bank in like funds that portion of
any such payment as is required to cause the principal balance of the Loans held
by such Bank to be not greater than its Commitment as thereby reduced), and any
such payment shall be accompanied by amounts due under Section 3.3.
Notwithstanding the foregoing, Borrower shall not be permitted to voluntarily
reduce the Aggregate Maximum Credit Amount to an amount less than the aggregate
Letter of Credit Exposure of all Banks. Upon any reduction of the Aggregate
Maximum Credit Amount that results in the Aggregate Maximum Credit Amount being
less than the Aggregate Elected Commitment Amount, the Aggregate Elected
Commitment Amount shall be automatically reduced (ratably among the Banks) so
that it equals the Aggregate Maximum Credit Amount as so reduced.
Section 2.10    Application of Payments. Each repayment pursuant to Section 2.6,
Section 2.7, Section 2.9 and Section 4.4 shall be made together with accrued
interest to the date of payment, and shall be applied to payment of the Loans in
accordance with Section 3.2 and the other provisions of this Agreement.
Section 2.11    Commitment Fee. On the Termination Date, and on the last day of
each Fiscal Quarter prior to the Termination Date, and in the event the
Commitments are terminated in their entirety prior to the Termination Date, on
the date of such termination, commencing with the Fiscal Quarter ending on
June 30, 2017, Borrower shall pay to Administrative Agent, for the ratable
benefit of each Bank based on each Bank’s Commitment Percentage, a commitment
fee equal to the Commitment Fee Percentage (computed on the basis of actual days
elapsed and as if each calendar year consisted of 360 days) of the average daily
Revolving Availability for the Fiscal Quarter (or portion thereof) then ended;
provided that, the aforementioned commitment fee shall cease to accrue on the
unfunded portion of the Commitment of any Defaulting Bank.


41

--------------------------------------------------------------------------------




Section 2.12    Letter of Credit Fees and Letter of Credit Fronting Fees. On the
Termination Date, and on the last day of each Fiscal Quarter prior to the
Termination Date, commencing with the Fiscal Quarter ending on June 30, 2017,
and, in the event the Commitments are terminated in their entirety prior to the
Termination Date, on the date of such termination, Borrower shall pay to
Administrative Agent (to be distributed by Administrative Agent in accordance
with Section 2.1(b)) (a) the Letter of Credit Fee which accrued during such
Fiscal Quarter (or portion thereof) and (b) the Letter of Credit Fronting Fee
which accrued during such Fiscal Quarter (or portion thereof), in each case
computed on the basis of actual days elapsed and as if each calendar year
consisted of 360 days.
Section 2.13    Agency and Other Fees. Borrower shall pay (a) to Administrative
Agent and its Affiliates such fees and other amounts as Borrower shall be
required to pay to such Persons from time to time pursuant to the Fee Letter and
(b) to Banks such fees as shall have been separately agreed upon in writing in
the amounts and at the times so specified.
Section 2.14    Loans and Borrowings Under Existing Credit Agreement. On the
Effective Date:
(a)    Borrower shall pay all accrued and unpaid commitments fees, break funding
fees (if any) and all other fees that are outstanding under the Existing Credit
Agreement for the account of each “Bank” under the Existing Credit Agreement;
(b)    each “Adjusted Base Rate Borrowing” outstanding under the Existing Credit
Agreement shall be extended and renewed so as to continue as a new Adjusted Base
Rate Borrowing under this Agreement;
(c)    each “Eurodollar Borrowing” outstanding under the Existing Credit
Agreement shall be deemed repaid on the Effective Date and funded as a new
Eurodollar Borrowing under this Agreement;
(d)    each Existing Letter of Credit shall constitute a Letter of Credit in
accordance with Section 2.1 hereof; and
(e)    the Existing Credit Agreement and the commitments thereunder shall be
superseded by this Agreement and such commitments shall terminate.
It is the intent of the parties hereto that (i) this Agreement not constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement or evidence repayment of any such obligations and liabilities and that
this Agreement amend and restate in its entirety the Existing Credit Agreement
and (ii) the Liens securing the “Obligations” under and as defined in the
Existing Credit Agreement and granted pursuant to the “Loan Papers” as defined
in the Existing Credit Agreement and the liabilities and obligations of Borrower
shall not be extinguished, but shall be carried forward, and such Liens shall
secure such “Obligations” under the Existing Credit Agreement, in each case, as
renewed, amended, restated and modified hereby.
Section 2.15    Automatic Debt Issuance Borrowing Base Adjustments. In addition
to the redeterminations of the Borrowing Base pursuant to Section 4.2,
Section 4.3, and Section 4.6 and adjustments of the Borrowing Base pursuant to
Section 8.11, and notwithstanding anything to the contrary contained herein, if
Borrower issues any Senior Notes on any Debt Issuance Date, to the extent any
portion of such Senior Notes does not constitute Permitted Refinancing Debt, the


42

--------------------------------------------------------------------------------




Borrowing Base shall automatically reduce on such Debt Issuance Date by an
amount equal to twenty-five percent (25%) of the aggregate stated principal
amount of any Senior Notes issued by the Credit Parties on such Debt Issuance
Date (other than the portion of such Senior Notes constituting Permitted
Refinancing Debt). For the avoidance of doubt, the stated amount of the portion
of any Senior Notes that constitutes Permitted Refinancing Debt shall not be
included for
purposes of determining the reduction in the Borrowing Base required by this
Section 2.15 and only the stated amount of the portion of such Senior Notes not
constituting Permitted Refinancing Debt shall be included in calculating the
adjustment required by this Section 2.15. For the purposes of this Section 2.15,
if any such Senior Notes are issued at a discount or otherwise sold for less
than “par”, the reduction shall be calculated based upon the stated principal
amount without reference to such discount.
Section 2.16    Increases, Reductions and Terminations of Aggregate Elected
Commitment Amount.
(a)    Subject to the conditions set forth in Section 2.16(b), Borrower may
increase the Aggregate Elected Commitment Amount then in effect by increasing
the Elected Commitment of a Bank (an “Increasing Bank”) and/or by causing a
Person that is acceptable to Administrative Agent that at such time is not a
Bank to become a Bank (any such Person that is not at such time a Bank and
becomes a Bank, an “Additional Bank”). Notwithstanding anything to the contrary
contained in this Agreement, in no case shall an Additional Bank be Borrower, an
Affiliate of Borrower or a natural person.
(b)    Any increase in the Aggregate Elected Commitment Amount shall be subject
to the following additional conditions (provided that the conditions set forth
in the following clauses (i) and (ii) shall not apply in connection with any
increase in the Aggregate Elected Commitment Amount made substantially
contemporaneously with any redetermination or other adjustment to the Borrowing
Base hereunder):
(i)    such increase shall not be less than $50,000,000 unless Administrative
Agent otherwise consents, and no such increase shall be permitted if after
giving effect thereto the Aggregate Elected Commitment Amount exceeds the
Borrowing Base then in effect (for the sake of clarity, all increases in the
Elected Commitments of any Increasing Banks and any Additional Banks effective
on a single date shall be included in the increase of the Aggregate Elected
Commitment Amount for purposes of this Section 2.16(b)(i));
(ii)    following any Periodic Determination, Borrower may not increase the
Aggregate Elected Commitment Amount more than once before the next Periodic
Determination (for the sake of clarity, all increases in the Aggregate Elected
Commitment Amount effective on a single date shall be deemed a single increase
in the Aggregate Elected Commitment Amount for purposes of this
Section 2.16(b)(ii));
(iii)    no Default shall have occurred and be continuing on the effective date
of such increase;
(iv)    on the effective date of such increase, no Eurodollar Borrowings shall
be outstanding or if any Eurodollar Borrowings are outstanding, then the
effective


43

--------------------------------------------------------------------------------




date of such increase shall be the last day of the Interest Period in respect of
such Eurodollar Borrowings unless Borrower pays any compensation required by
Section 3.3;
(v)    no Bank’s Elected Commitment may be increased without the consent of such
Bank;
(vi)    if Borrower elects to increase the Aggregate Elected Commitment Amount
by increasing the Elected Commitment of an Increasing Bank, Borrower and such
Increasing Bank shall execute and deliver to Administrative Agent a certificate
substantially in the form of Exhibit J (an “Elected Commitment Increase
Certificate”); and
(vii)    if Borrower elects to increase the Aggregate Elected Commitment Amount
by causing an Additional Bank to become a party to this Agreement, then Borrower
and such Additional Bank shall execute and deliver to Administrative Agent a
certificate substantially in the form of Exhibit K (an “Additional Bank
Certificate”), together with an Administrative Questionnaire and a processing
and recordation fee of $3,500, and Borrower shall (A) if requested by the
Additional Bank, deliver a Note payable to such Additional Bank in a principal
amount equal to its Maximum Credit Amount, and otherwise duly completed and
(B) pay any applicable fees as may have been agreed to between Borrower, the
Additional Bank and/or Administrative Agent.
(c)    Subject to acceptance and recording thereof pursuant to Section 2.16(d),
from and after the effective date specified in the Elected Commitment Increase
Certificate or the Additional Bank Certificate (or, in each case, if any
Eurodollar Borrowings are outstanding, then the last day of the Interest Period
in respect of such Eurodollar Borrowings, unless Borrower has paid any
compensation required by Section 3.3): (i) the amount of the Aggregate Elected
Commitment Amount shall be increased as set forth therein, and (ii) in the case
of an Additional Bank Certificate, any Additional Bank party thereto shall be a
party to this Agreement and have the rights and obligations of a Bank under this
Agreement and the other Loan Papers. In addition, the Increasing Bank or the
Additional Bank, as applicable, shall purchase a pro rata portion of the
outstanding Loans (and participation interests in Letters of Credit) of each of
the other Banks (and such Banks hereby agree to sell and to take all such
further action to effectuate such sale) such that each Bank (including any
Increasing Bank and any Additional Bank, as applicable) shall hold its
Commitment Percentage of the outstanding Loans (and participation interests)
after giving effect to the increase in the Aggregate Elected Commitment Amount
(and the resulting modifications of each Bank’s Commitment Percentage and
Maximum Credit Amount pursuant to Section 2.16(e)).
(d)    Upon its receipt of a duly completed Elected Commitment Increase
Certificate or an Additional Bank Certificate, executed by Borrower and the
Increasing Bank or by Borrower and the Additional Bank party thereto, as
applicable, the processing and recording fee referred to in
Section 2.16(b)(vii), the Administrative Questionnaire referred to in
Section 2.16(b)(vii) and the break-funding payments from Borrower, if any,
required by Section 3.3, Administrative Agent shall accept such Elected
Commitment Increase Certificate or Additional Bank Certificate and record the
information contained therein in the Register required to be maintained by
Administrative Agent pursuant to Section 14.8(e). No increase in the Aggregate
Elected Commitment Amount shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this Section 2.16(d).


44

--------------------------------------------------------------------------------




(e)    Upon any increase in the Aggregate Elected Commitment Amount pursuant to
this Section 2.16, (i) each Bank’s Commitment Percentage shall be automatically
deemed amended to the extent necessary so that each Bank’s Commitment Percentage
equals the percentage of the Aggregate Elected Commitment Amount represented by
such Bank’s Elected Commitment, in each case after giving effect to such
increase, (ii) each Bank’s Maximum Credit Amount shall be automatically deemed
amended to the extent necessary so that each Bank’s Maximum Credit Amount equals
such Bank’s Commitment Percentage, after giving effect to any adjustments
thereto pursuant to the foregoing clause (i), of the Aggregate Maximum Credit
Amount, and (iii) Schedule 1 to this Agreement shall be deemed amended to
reflect the Elected Commitment of any Increasing Bank and any Additional Bank,
and any changes in the Banks’ respective Commitment Percentages and Maximum
Credit Amount pursuant to the foregoing clauses (i) and (ii).
(f)    Borrower may from time to time terminate or reduce the Aggregate Elected
Commitment Amount; provided that (i) each reduction of the Aggregate Elected
Commitment Amount shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 and (ii) Borrower shall not reduce the
Aggregate Elected Commitment Amount if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.9, the total Outstanding
Revolving Credit would exceed the Aggregate Elected Commitment Amount.
(g)    Borrower shall notify Administrative Agent of any election to terminate
or reduce the Aggregate Elected Commitment Amount under Section 2.16(f) at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, Administrative Agent shall advise the Banks of
the contents thereof. Each notice delivered by Borrower pursuant to this
Section 2.16(g) shall be irrevocable. Any termination or reduction of the
Aggregate Elected Commitment Amount shall be permanent and may not be
reinstated, except pursuant to Section 2.16(a). Each reduction of the Aggregate
Elected Commitment Amount shall be made ratably among the Banks in accordance
with each Bank’s Commitment Percentage.
(h)    Upon any redetermination or other adjustment in the Borrowing Base
pursuant to this Agreement that would otherwise result in the Borrowing Base
becoming less than the Aggregate Elected Commitment Amount, the Aggregate
Elected Commitment Amount shall be automatically reduced (ratably among the
Banks in accordance with each Bank’s Commitment Percentage) so that they equal
such redetermined Borrowing Base (and Schedule 1 shall be deemed amended to
reflect such amendments to each Bank’s Elected Commitment and the Aggregate
Elected Commitment Amount).
ARTICLE III
GENERAL PROVISIONS
Section 3.1    The Notes. If requested by a Bank, pursuant to Section 2.4,
Administrative Agent shall, upon receipt thereof from Borrower, deliver to each
Bank that requests a Note the Note or Notes payable to such Bank. Each Bank may
record (and prior to any transfer of its Note shall record) on the schedule
attached to its Note appropriate notations to evidence the date and amount of
each advance of funds made by it in respect of any Borrowing, the Interest
Period (if any) applicable thereto, and the date and amount of each payment of
principal received by such Bank with respect to the Loans; provided that the
failure by any Bank to so record its Note shall not affect the liability of
Borrower for the repayment of all amounts outstanding under such Notes


45

--------------------------------------------------------------------------------




together with interest thereon. Each Bank is hereby irrevocably authorized by
Borrower to record its Note and to attach to and make a part of any Note a
continuation of any such schedule as required.
Section 3.2    General Provisions as to Payments.
(a)    Borrower shall make each payment of principal of, and interest on, the
Loans and all fees payable by Borrower hereunder not later than 10:00 a.m.
(Central time) on the date when due, in funds immediately available to
Administrative Agent at its address set forth on Schedule 1 hereto.
Administrative Agent will promptly (and if such payment is received by
Administrative Agent by 11:00 a.m. (Central time), and otherwise if reasonably
possible, on the same Business Day) distribute to each Bank its Commitment
Percentage of each such payment received by Administrative Agent for the account
of Banks. Whenever any payment of principal of, or interest on, that portion of
the Loans subject to an Adjusted Base Rate Tranche or of fees shall be due on a
day which is not a Business Day, the date for payment thereof shall be extended
to the next succeeding Business Day (subject to the definition of Interest
Period). Whenever any payment of principal of, or interest on, that portion of
the Loans subject to a Eurodollar Tranche shall be due on a day which is not a
Eurodollar Business Day, the date for payment thereof shall be extended to the
next succeeding Eurodollar Business Day (subject to the definition of Interest
Period). If the date for any payment of principal is extended by operation of
Law or otherwise, interest thereon shall be payable for such extended time.
Borrower hereby authorizes Administrative Agent to charge from time to time
against Borrower’s account or accounts with Administrative Agent any amount then
due by Borrower. All amounts payable by Borrower under the Loan Papers (whether
principal, interest, fees, expenses, or otherwise) shall be paid in full,
without set-off or counterclaim.
(b)    Prior to the occurrence of an Event of Default, all principal payments
received by Banks with respect to the Loans shall be applied as instructed by
Borrower and, in the absence of such instructions, first to Eurodollar Tranches
outstanding under the Revolving Loans with Interest Periods ending on the date
of such payment, then to Adjusted Base Rate Tranches, then to Eurodollar
Tranches outstanding under the Revolving Loans next maturing, and then to
Eurodollar Tranches outstanding under the Revolving Loans next maturing until
all such Eurodollar Tranches are repaid until such principal payment is fully
applied, with such adjustments in such order of payment as Administrative Agent
shall specify in order that each Bank receives its ratable share of each such
payment.
(c)    After the occurrence of an Event of Default, all amounts collected or
received by Administrative Agent or any Bank from any Credit Party or in respect
of any of the assets of any Credit Party shall be applied in the following
order:
(i)    first, to the payment of all fees, indemnities, expenses and other
amounts (other than principal, interest, and Letter of Credit Fees) payable to
the Administrative Agent (including fees, expenses, and disbursements of counsel
to Administrative Agent);
(ii)    second, to the payment of all fees, indemnities, expenses and other
amounts (other than principal, interest, and Letter of Credit Fees) payable to
Banks (including fees, expenses, and disbursements of counsel to Banks), ratably
among them in proportion to the respective amounts described in this clause
second payable to them;


46

--------------------------------------------------------------------------------




(iii)    third, to the reimbursement of any advances made by Banks to effect
performance of any unperformed covenants of any Credit Party under any of the
Loan Papers;
(iv)    fourth, to payment of that portion of the Obligations constituting
(A) accrued and unpaid Letter of Credit Fees and interest on the Revolving Loans
and other Obligations, (B) unpaid principal of the Revolving Loans in the order
specified in Section 3.2(b), (C) any amounts funded but unreimbursed under
Letters of Credit, (D) any amounts of the Obligations owing to each Bank
Products Provider and (E) amounts owing under Hedge Agreements (to the extent
such amounts are Obligations), ratably among the Banks, the Letter of Credit
Issuer, the Bank Product Providers, and the holders of such Obligations under
Hedge Agreements in proportion to the respective amounts described in this
clause fourth payable to them;
(v)    fifth, to establish the deposits required by Section 2.1(b) if any; and
(vi)    last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Law.
All payments received by a Bank after the occurrence of an Event of Default for
application to the principal of the Loans pursuant to this Section 3.2(c) shall
be applied by such Bank in the manner provided in Section 3.2(b).
Notwithstanding the foregoing, amounts received from Borrower or any Guarantor
that is not an Eligible Contract Participant shall not be applied to any
Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Obligations other than Excluded Swap Obligations as a
result of this clause, Administrative Agent shall make such adjustments as it
determines are appropriate to distributions pursuant to clause fourth above from
amounts received from Eligible Contract Participants to ensure, as nearly as
possible, that the proportional aggregate recoveries with respect to Obligations
described in clause fourth above by the holders of any Excluded Swap Obligations
are the same as the proportional aggregate recoveries with respect to other
Obligations pursuant to clause fourth above).
Section 3.3    Funding Losses. If Borrower makes or is deemed to make any
payment of principal subject to a Eurodollar Tranche (whether pursuant to
Section 2.6, Section 2.7, Section 2.8, Section 2.9, Section 4.4, Article XI or
Article XIII, whether as a voluntary or mandatory prepayment or otherwise, and
including due to reallocation of Loans due to syndication during the period of
one-hundred and eighty (180) days after the Effective Date) on any day other
than the last day of an Interest Period applicable thereto, or if Borrower fails
to borrow any Eurodollar Borrowing, after notice has been given to any Bank in
accordance with Section 2.2, Borrower shall reimburse each Bank on demand for
any resulting loss or expense incurred by it, including any loss incurred in
obtaining, liquidating or employing deposits from third parties, or any loss
arising from the reemployment of funds at rates lower than the cost to such Bank
of such funds and related costs, which in the case of the payment or prepayment
prior to the end of the Interest Period for any Eurodollar Tranche, shall
include the amount, if any, by which (a) the interest which such Bank would have
received absent such payment or prepayment for the applicable Interest Period
exceeds (b) the interest which such Bank would receive if its Commitment
Percentage of the amount of such Eurodollar Borrowing were deposited, loaned, or
placed by such Bank in the interbank eurodollar market on the date of such
payment or prepayment


47

--------------------------------------------------------------------------------




for the remainder of the applicable Interest Period. Such Bank shall promptly
deliver to Borrower and Administrative Agent a certificate as to the amount of
such loss or expense, which certificate shall be conclusive in the absence of
manifest error.
Section 3.4    Non-Receipt of Funds by Administrative Agent. Unless
Administrative Agent shall have been notified by a Bank or Borrower (as used in
this Section, “Payor”) prior to the date on which such Bank is to make payment
to Administrative Agent hereunder or Borrower is to make a payment to
Administrative Agent for the account of one or more Banks, as the case may be
(as used in this Section, such payment being herein called the “Required
Payment”), which notice shall be effective upon receipt, that Payor does not
intend to make the Required Payment to Administrative Agent, Administrative
Agent may assume that the Required Payment has been made and may, in reliance
upon such assumption (but shall not be required to), make the amount thereof
available to the intended recipient on such date and, if Payor has not in fact
made the Required Payment to Administrative Agent, (a) the recipient of such
payment shall, on demand, pay to Administrative Agent the amount made available
to it together with interest thereon in respect of the period commencing on the
date such amount was so made available by Administrative Agent until the date
Administrative Agent recovers such amount at a rate per annum equal to the
Adjusted Base Rate then in effect for such period, and (b) Administrative Agent
shall be entitled to offset against any and all sums to be paid to such
recipient, the amount calculated in accordance with the foregoing clause (a).
Section 3.5    Defaulting Banks.
(a)    Notwithstanding anything to the contrary contained herein, the Maximum
Credit Amount of a Defaulting Bank shall not be included in determining whether
all Banks, the Super Majority Banks or the Required Banks have taken or may take
any action hereunder (including approval of any redetermination of the Borrowing
Base pursuant to Article IV and any consent to any amendment or waiver pursuant
to Section 14.2); provided that, any waiver, amendment or modification requiring
the consent of all Banks or each affected Bank which affects such Defaulting
Bank differently than other affected Banks shall require the consent of such
Defaulting Bank; and provided further that in no event shall (i) the Commitment,
Elected Commitment or Maximum Credit Amount of any Defaulting Bank be increased
without the consent of such Defaulting Bank, or (ii) the Termination Date or any
date fixed for any payment of principal of or interest on the Loan or any fees
hereunder be postponed without the consent of such Defaulting Bank.
(b)    If any Bank shall fail to make any payment referenced in clause (a) of
the definition of “Defaulting Bank”, then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Bank and for the benefit of the Administrative Agent or any Letter of Credit
Issuer to satisfy such Bank’s obligations hereunder until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Bank hereunder; in the case of each of (i) and (ii) above,
in any order as determined by the Administrative Agent in its discretion;
provided that, subject to Section 14.17, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against such
Bank as a result of such Bank’s increased exposure following such reallocation.


48

--------------------------------------------------------------------------------




(c)    Borrower shall not be obligated to pay the Administrative Agent any
Defaulting Bank’s ratable share of the fees described in Sections 2.11, 2.12 or
2.13 (notwithstanding anything to the contrary in such sections) for the period
commencing on the day such Defaulting Bank becomes a Defaulting Bank and
continuing for so long as such Bank continues to be a Defaulting Bank.
ARTICLE IV
BORROWING BASE
Section 4.1    Reserve Reports; Proposed Borrowing Base. As soon as available
and in any event by March 31 and September 30 of each year, commencing
September 30, 2017, Borrower shall deliver to each Bank a Reserve Report
prepared as of the immediately preceding December 31 and June 30, respectively.
Simultaneously with the delivery to Administrative Agent and each Bank of each
Reserve Report, Borrower shall notify Administrative Agent of the Borrowing Base
which Borrower requests become effective for the period commencing on the next
Determination Date.
Section 4.2    Periodic Determinations of the Borrowing Base; Procedures and
Standards. Based in part on the Reserve Report made available to Banks pursuant
to Section 4.1, Banks shall redetermine the Borrowing Base on or prior to the
next Determination Date or such date promptly thereafter as reasonably possible
(i) based on the engineering and other information available to Banks, and
(ii) in accordance with, and consistent with, the subsequent provisions of this
Section 4.2. Any Borrowing Base which becomes effective as a result of any
Determination of the Borrowing Base shall be subject to the following
restrictions: (A) such Borrowing Base shall not exceed the Borrowing Base
requested by Borrower pursuant to Section 4.1 or Section 4.3 (as applicable),
(B) such Borrowing Base shall not exceed the Aggregate Maximum Credit Amount
then in effect, (C) to the extent such Borrowing Base represents an increase
from the Borrowing Base in effect prior to such Determination such Borrowing
Base shall be approved by all Banks, and (D) any Borrowing Base which represents
a decrease in the Borrowing Base in effect prior to such Determination, or a
reaffirmation of such prior Borrowing Base, shall require approval of Super
Majority Banks. The Administrative Agent shall propose such redetermined
Borrowing Base to Banks within fifteen (15) days following receipt by the Banks
of a Reserve Report (or such date promptly thereafter as reasonably
practicable). After having received notice of such proposal by the
Administrative Agent, Super Majority Banks (or all Banks in the event of a
proposed increase) shall have fifteen (15) days to agree or disagree with such
proposal. If at the end of such 15-day period, any Bank has not communicated its
approval or disapproval, such silence shall be deemed an approval. If sufficient
Banks notify Administrative Agent within such 15-day period of their disapproval
such that Super Majority Banks have neither approved nor been deemed to approve
such Borrowing Base (or, in the event of a proposed increase, any Bank notifies
Administrative Agent within such 15-day period of its disapproval), Super
Majority Banks (or all Banks in the event of a proposed increase) shall, within
a reasonable period of time, agree on a new Borrowing Base.
In taking the above actions, the Administrative Agent and the Banks shall act in
accordance with their normal and customary procedures for evaluating oil and gas
reserves and other related assets as such exist at that particular time and will
otherwise act in their sole discretion. It is further acknowledged and agreed
that each Bank may consider such other credit factors as it deems appropriate
which are consistent with its normal and customary procedures for evaluating oil
and gas reserves and shall have no obligation in connection with any
Determination


49

--------------------------------------------------------------------------------




to approve any change in the Borrowing Base in effect prior to such
Determination. Promptly following any Determination of the Borrowing Base,
Administrative Agent shall notify Borrower of the amount of the Borrowing Base
as redetermined, which Borrowing Base shall be effective as of the date
specified in such notice, and shall remain in effect for all purposes of this
Agreement until the next Determination.
Section 4.3    Special Determination of Borrowing Base. In addition to the
redeterminations of the Borrowing Base pursuant to Section 4.2 and Section 4.6,
and adjustments of the Borrowing Base pursuant to Section 2.15 and Section 8.11,
Borrower and Super Majority Banks may each request Special Determinations of the
Borrowing Base from time to time; provided that Super Majority Banks may not
request more than one Special Determination between Periodic Determinations of
the Borrowing Base, and Borrower may not request more than two Special
Determinations in any Fiscal Year. In addition, Borrower may request Special
Determinations from time to time as significant development, exploration or
acquisition opportunities are presented to Borrower. In the event Super Majority
Banks request such a Special Determination, Administrative Agent shall promptly
deliver notice of such request to Borrower and Borrower shall, within 20 days
following the date of such request, deliver to Banks a Reserve Report prepared
as of the last day of the calendar month preceding the date of such request. In
the event Borrower requests a Special Determination, Borrower shall deliver
written notice of such request to Banks which shall include (i) a Reserve Report
prepared as of a date not more than 30 days prior to the date of such request,
and (ii) the amount of the Borrowing Base requested by Borrower and to become
effective on the Determination Date applicable to such Special Determination.
Upon receipt of such Reserve Report, Administrative Agent shall, subject to
approval of Super Majority Banks, or all Banks in the event of a proposed
increase in the Borrowing Base, redetermine the Borrowing Base in accordance
with the procedure set forth in Section 4.2 which Borrowing Base shall become
effective on the Determination Date applicable to such Special Determination (or
as soon thereafter as Administrative Agent and Super Majority Banks, or all
Banks in the event of a proposed increase in the Borrowing Base, approve such
Borrowing Base and provide notice thereof to Borrower).
Section 4.4    Borrowing Base Deficiency. If a Borrowing Base Deficiency exists
at any time (other than as a result of any reduction and/or redetermination of
the Borrowing Base pursuant to Section 2.15 and/or Section 4.6), Borrower shall,
within 30 days following notice thereof from Administrative Agent, provide
written notice (the “Election Notice”) to Administrative Agent stating the
action which Borrower proposes to take to remedy such Borrowing Base Deficiency,
and Borrower shall thereafter, at its option, do one or a combination of the
following: (a) within 45 days following the delivery of such Election Notice,
make a prepayment of principal on the Revolving Loans in an amount sufficient to
eliminate 50% of such Borrowing Base Deficiency, with a payment or payments to
eliminate the remainder of such Borrowing Base Deficiency due within 90 days
following the delivery of such Election Notice, and if such Borrowing Base
Deficiency cannot be eliminated by prepaying the Revolving Loans in full (as a
result of outstanding Letter of Credit Exposure), Borrower shall also at such
time or times deposit with Administrative Agent sufficient funds to be held by
Administrative Agent as security for outstanding Letter of Credit Exposure in
the manner contemplated by Section 2.1(b) as necessary to eliminate the required
portions of such Borrowing Base Deficiency on the dates required therefor,
(b) within 90 days following the delivery of such Election Notice, submit
additional oil and gas properties owned by Borrower and its Subsidiaries for
consideration in connection with the determination of the Borrowing Base which
Administrative Agent and Super Majority Banks deem sufficient in their sole
discretion to eliminate such Borrowing Base Deficiency, or


50

--------------------------------------------------------------------------------




(c) eliminate such deficiency by making six consecutive mandatory prepayments of
principal on the Revolving Loans, each of which shall be in the amount of one
sixth of the amount of such Borrowing Base Deficiency, commencing on the date
that is 30 days after notice of such Borrowing Base Deficiency is delivered to
Borrower and continuing thereafter on each monthly anniversary of such first
payment, and in connection therewith, Borrower shall dedicate a sufficient
amount (as determined by Administrative Agent) of the monthly cash flow from
Borrower’s oil and gas properties to satisfy such payments. Notwithstanding the
foregoing, upon any reduction and/or redetermination of the Borrowing Base
pursuant to Section 4.6 which results in a Borrowing Base Deficiency (or
increase in any existing Borrowing Base Deficiency), Borrower shall promptly,
but in all events within two Business Days after such Borrowing Base Deficiency
first occurs (or earlier if required by such sections), make a mandatory
prepayment of principal on the Revolving Loans and/or cash collateralize the
Letter of Credit Exposure in accordance with Section 2.1(b), as applicable, in
an amount sufficient to eliminate such Borrowing Base Deficiency (or increase in
any previously existing Borrowing Base Deficiency).
Section 4.5    Initial Borrowing Base. Subject to the terms of Section 4.6 and
Section 8.11, the Borrowing Base in effect during the period from the Effective
Date until the date of the first Special or Periodic Determination after the
Closing Date shall be the Initial Borrowing Base.
Section 4.6    Asset Disposition Adjustment. In addition to the redeterminations
of the Borrowing Base pursuant to Section 4.2 and Section 4.3 and adjustments of
the Borrowing Base pursuant to Section 8.11, simultaneously with the completion
by any Credit Party of any Asset Disposition, the assets and/or Borrowing Base
Hedges subject to which, when aggregated with the assets and/or Borrowing Base
Hedges subject to all other Asset Dispositions since the Determination Date of
the Borrowing Base then in effect, have a fair market value in excess of 10% of
the Borrowing Base then in effect, the Borrowing Base shall be automatically
reduced as set forth in this Section 4.6; provided, that, for purposes of this
Section 4.6, a termination or other monetization, in whole or in part, of an Oil
and Gas Hedge Transaction shall be deemed not to be an “Asset Disposition” to
the extent that (x) such Oil and Gas Hedge Transaction is novated, in whole or
in part, from the existing counterparty to another counterparty, with Borrower
or the applicable Credit Party being the “remaining party” for purposes of such
novation, (y) such Oil and Gas Hedge Transaction would have matured pursuant to
its terms on or prior to the scheduled effective date of the next Periodic
Determination or (z) upon its termination, in whole or in part, it is replaced,
in a substantially contemporaneous transaction, with one or more Oil and Gas
Hedge Transactions covering Hydrocarbons of the type that were hedged pursuant
to such replaced Oil and Gas Hedge Transaction, with notional volumes, prices
and tenors not less favorable to Borrower or such Credit Party as those set
forth in such replaced Oil and Gas Hedge Transaction, and without net cash
payments to any Credit Party in connection therewith (except to the extent that
such cash payments are paid to the counterparties on such replacement
transactions upon the relevant Credit Party entering into such replacement
transactions). Such reduction shall be in an amount equal to the sum of (a) the
net value given to the Borrowing Base Properties and/or Borrowing Base Hedges
(to the extent so terminated and not so replaced) subject to such Asset
Disposition in the Borrowing Base then in effect (taking into consideration any
negative Borrowing Base value attributed to any out-of-the money Borrowing Base
Hedges so terminated), and (b) the net reduction in the Borrowing Base value
realized or resulting from any such replacement of Borrowing Base Hedges (taking
into consideration any negative Borrowing Base value attributed to any
out-of-the-money Borrowing Base Hedges so replaced). For the sake of clarity,
the termination or other monetization of a Borrowing Base Hedge at its scheduled
maturity


51

--------------------------------------------------------------------------------




or pursuant to clause (y) of the proviso in the preceding sentence does not
constitute an Asset Disposition and notwithstanding anything to the contrary in
this Section 4.6, the termination or monetization of a Borrowing Base Hedge at
its scheduled maturity or pursuant to clause (y) of the proviso in the preceding
sentence shall not result in any reduction of the Borrowing Base.
ARTICLE V
COLLATERAL AND GUARANTIES
Section 5.1    Security.
(a)    The Obligations shall be secured by first and prior Liens covering and
encumbering (i) the Mineral Interests owned by Borrower and its Subsidiaries
specified by Administrative Agent or Required Banks which shall in all events
include not less than the Required Reserve Value of all Proved Mineral Interests
owned by Borrower and its Subsidiaries on and after the Closing Date, (ii) one
hundred percent (100%) of the issued and outstanding Equity of each existing and
future Subsidiary of Borrower, and (iii) substantially all of the other material
assets of the Credit Parties, except that Permitted Encumbrances may exist and a
Lien over the Equity in Medallion need not be granted to secure the Obligations.
On or before the Effective Date, Borrower shall deliver to Administrative Agent,
for the ratable benefit of each Bank, Mortgages in form and substance acceptable
to Administrative Agent and duly executed by such Credit Party, together with
such other assignments, conveyances, amendments, agreements and other writings,
including the Security Agreement, UCC-1 financing statements and UCC-3 financing
statement amendments (each duly authorized and, as applicable, executed) as
Administrative Agent shall deem necessary or appropriate to grant, evidence and
perfect first and prior Liens in all Borrowing Base Properties and other
interests of Borrower and the Credit Parties required by this Section 5.1(a).
Borrower hereby authorizes Administrative Agent, and its agents, successors and
assigns, to file any and all necessary financing statements under the Uniform
Commercial Code, assignments and/or continuation statements as necessary from
time to time (in Administrative Agent’s discretion) to perfect (or continue
perfection of) the Liens granted pursuant to the Loan Papers.
(b)    On or before the Effective Date and on or before each Determination Date
after the Closing Date and at such other times as Administrative Agent or
Required Banks shall request, Borrower shall, and shall cause its Subsidiaries
to, deliver to Administrative Agent, for the ratable benefit of each Bank,
Mortgages in form and substance acceptable to Administrative Agent and duly
executed by Borrower and such Subsidiaries (as applicable) together with such
other assignments, conveyances, amendments, agreements and other writings,
including UCC-1 financing statements (each duly authorized and, as applicable,
executed) as Administrative Agent shall deem necessary or appropriate to grant,
evidence and perfect the Liens required by Section 5.1(a)(i) above with respect
to Mineral Interests then held by Borrower and such Subsidiaries (as applicable)
which are not the subject of existing first and prior, perfected Liens securing
the Obligations as required by Section 5.1(a)(i).
(c)    Notwithstanding any provision in any of the Loan Papers to the contrary,
in no event is any Building (as defined in the applicable Flood Insurance
Regulations) or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Regulations) owned by any Credit Party included in the Borrowing Base
Properties and no Building or Manufactured (Mobile) Home shall be encumbered by
any of the Mortgages, the Security Agreement, the Facility Guaranty or any other
Loan Paper; provided, that (A) the applicable Credit Party’s interests in all


52

--------------------------------------------------------------------------------




lands and Hydrocarbons situated under any such Building or Manufactured (Mobile)
Home shall be included in the Borrowing Base Properties and collateral and may
be encumbered by the Mortgages or other Loan Papers and (B) the Credit Parties
shall not permit to exist any Lien on any Building or Manufactured (Mobile) Home
except Permitted Encumbrances.
Section 5.2    Title Information. At any time Borrower or any of its
Subsidiaries are required to execute and deliver Mortgages to Administrative
Agent pursuant to Section 5.1, Borrower shall also deliver to Administrative
Agent such opinions of counsel (including, if so requested, title opinions, and
in each case addressed to Administrative Agent) or other evidence of title as
Administrative Agent shall deem necessary or appropriate to verify
(a) Borrower’s (or any such Subsidiary’s (as applicable)) title to the Required
Reserve Value of the Proved Mineral Interests which are subject to such
Mortgages, and (b) the validity and perfection of the Liens created by such
Mortgages.
Section 5.3    Guarantees. Payment and performance of the Obligations shall be
fully guaranteed by each existing or hereafter acquired or formed Subsidiary of
Borrower pursuant to the Facility Guaranty.
Section 5.4    Additional Guarantors. In connection with the creation or
acquisition of any new Subsidiary of Borrower, promptly (and in no event less
than 30 days) following such creation or acquisition, Borrower shall, or shall
cause (a) the applicable Subsidiary to execute and deliver a joinder to the
Facility Guaranty and the Security Agreement executed by such Subsidiary,
(b) the holder of the Equity in such Subsidiary to pledge all of the Equity of
such Subsidiary (including delivery of original stock certificates evidencing
the Equity of such Subsidiary, together with appropriate undated stock powers
for each certificate duly executed in blank by the registered owner thereof),
and (c) execute and deliver, or cause any other Credit Party to execute and
deliver, such other additional UCC-1 financing statements, closing documents,
certificates, and legal opinions as shall reasonably be requested by the
Administrative Agent, in the case of each of clause (a), (b), and (c) above, in
form and substance reasonably satisfactory to Administrative Agent.
ARTICLE VI
CONDITIONS TO BORROWINGS
Section 6.1    Conditions to Initial Borrowing and Participation in Letter of
Credit Exposure. The obligation of each Bank to loan its Commitment Percentage
of the initial Borrowing hereunder, and the obligation of Administrative Agent
to issue (or cause another Bank to issue) the initial Letter of Credit issued
hereunder (other than the Existing Letters of Credit), is subject to the
satisfaction of each of the following conditions:
(a)    Closing Deliveries. Administrative Agent shall have received each of the
following documents, instruments and agreements, each of which shall be in form
and substance and executed in such counterparts as shall be acceptable to
Administrative Agent and Required Banks and each of which shall, unless
otherwise indicated, be dated the Closing Date:
(i)    this Agreement, duly executed and delivered by Borrower, each Bank,
Letter of Credit Issuer, and Administrative Agent;
(ii)    a Note payable to each Bank requesting a Note in the amount of such
Bank’s Maximum Credit Amount, in each case duly executed and delivered by
Borrower;


53

--------------------------------------------------------------------------------




(iii)    the Facility Guaranty, duly executed and delivered by each Credit Party
other than Borrower;
(iv)    the Security Agreement, duly executed and delivered by Borrower and each
other Credit Party;
(v)    the Mortgages, each duly executed and delivered by the appropriate Credit
Party, together with such other assignments, conveyances, amendments, merger
and/or name change affidavits, agreements and other writings, including UCC-1
financing statements, in form and substance satisfactory to Administrative
Agent;
(vi)    a Certificate of Ownership Interests substantially in the form of
Exhibit E duly executed and delivered by an Authorized Officer of Borrower;
(vii)    an opinion of Akin Gump Strauss Hauer & Feld LLP, counsel to Borrower,
favorably opining as to such New York and Texas law-matters as Administrative
Agent or Required Banks may request, in form and substance satisfactory to
Administrative Agent and Required Banks;
(viii)    an opinion of the general counsel to Borrower, favorably opining as to
such matters as Administrative Agent or Required Banks may request, in form and
substance satisfactory to Administrative Agent and Required Banks;
(ix)    such UCC Lien search reports as Administrative Agent shall require,
conducted in such jurisdictions and reflecting such names as Administrative
Agent shall request;
(x)    copies of the certificate of incorporation or certificate of formation,
and all amendments thereto, of Borrower and each other Credit Party accompanied
by a certificate that such copy is true, correct and complete issued by the
appropriate Governmental Authority of the State of Delaware and accompanied by a
certificate of the Secretary or comparable Authorized Officer of Borrower and
each other Credit Party that such copy is true, correct and complete as of the
Closing Date;
(xi)    copies of the bylaws or limited liability company agreement, and all
amendments thereto, of Borrower and each other Credit Party, accompanied by a
certificate of the Secretary or comparable Authorized Officer of Borrower and
each other Credit Party that each such copy is true, correct and complete as of
the Closing Date;
(xii)    certain certificates and other documents issued by the appropriate
Governmental Authorities of the states of formation and the other states listed
on Schedule 3 hereto, as applicable, relating to the existence of each Credit
Party and to the effect that each applicable Credit Party is organized or
qualified to do business in such jurisdiction is in good standing with respect
to the payment of franchise and similar Taxes and is duly qualified to transact
business in such jurisdictions;
(xiii)    a certificate of incumbency of all officers of Borrower and each other
Credit Party who will be authorized to execute or attest to any Loan Paper,
dated the Closing Date, executed by the Secretary or comparable Authorized
Officer of Borrower and each other Credit Party;


54

--------------------------------------------------------------------------------




(xiv)    copies of resolutions or comparable authorizations and consents
approving the Loan Papers and authorizing the transactions contemplated by this
Agreement and the other Loan Papers, duly adopted by the Board of Directors (or
similar managing body) of Borrower and each other Credit Party, accompanied by
certificates of the Secretary or comparable officer of Borrower and each other
Credit Party that such copies are true and correct copies of resolutions duly
adopted at a meeting of or (if permitted by applicable Law and, if required by
such Law, by the Bylaws, or other charter documents of Borrower and each other
Credit Party) by the unanimous written consent of the Board of Directors (or
similar managing body) of Borrower and each other Credit Party, and that such
resolutions constitute all the resolutions adopted with respect to such
transactions, have not been amended, modified, or revoked in any respect, and
are in full force and effect as of the Closing Date;
(xv)    certificates from the Credit Parties’ insurance providers setting forth
the insurance maintained by the Credit Parties, showing that insurance meeting
the requirements of Section 8.5 is in full force and effect and that all
premiums due with respect thereto have been paid, showing Administrative Agent
as loss payee with respect to all such property or casualty policies and as
additional insured with respect to all such liability policies, and stating that
such insurer will provide Administrative Agent with at least 30 days’ advance
notice of cancellation of any such policy;
(xvi)    certificates, together with undated, blank stock powers (or the
equivalent for Persons that are not corporations) for each certificate,
representing all of the certificated issued and outstanding Equity of each
direct or indirect Subsidiary of Borrower;
(xvii)    a solvency certificate of the chief financial officer or chief
executive officer of Borrower in form and substance reasonably satisfactory to
the Administrative Agent, certifying the solvency of Borrower and its
Subsidiaries, on a consolidated basis, after giving effect to the Closing
Transactions; and
(xviii)    to the extent requested by any Bank, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.
(b)    Fees and Expenses. All fees and expenses of Administrative Agent, the
Arrangers, the Banks and their respective Affiliates in connection with the
credit facilities provided herein (including those payable pursuant to
Section 2.13) shall have been paid.
(c)    Title Review. Administrative Agent or its counsel shall have completed a
review of title regarding that portion of the Borrowing Base Properties which
results in evidence of title satisfactory to Administrative Agent and its
counsel covering not less than the Required Reserve Value of all Borrowing Base
Properties, and such review shall not have revealed any condition or
circumstance which would reflect that the representations and warranties
contained in Section 7.8 and Section 7.9 are inaccurate in any respect.
(d)    No Legal Prohibition. The transactions contemplated by this Agreement and
the other Loan Papers shall be permitted by applicable Law and regulation and
such Laws and


55

--------------------------------------------------------------------------------




regulations shall not subject Administrative Agent, any Bank, or any Credit
Party to any Material Adverse Change.
(e)    No Litigation. No litigation, arbitration or similar proceeding shall be
pending which calls into question the validity or enforceability of this
Agreement and/or the other Loan Papers.
(f)    Review of Properties. Administrative Agent or its counsel shall have
completed a due diligence review of the Credit Parties’ Mineral Interests and
other operations, including a review of facts or circumstances known to them
which would constitute a material violation of any Applicable Environmental Law
or which would likely to result in a material liability to any Credit Party,
and/or otherwise reveal any condition or circumstance which would reflect that
the representations and warranties contained in Section 7.16 are inaccurate in
any material respect.
(g)    Collateral Security. The Administrative Agent shall be reasonably
satisfied that the requirements of Section 5.1 are satisfied as of the Effective
Date.
(h)    Consents and Approvals. All governmental and third party consents and all
equityholder and board of directors (or comparable entity management body)
authorizations shall have been obtained and shall be in full force and effect.
(i)    Other Matters. All matters related to this Agreement, the other Loan
Papers, any Credit Party and the Closing Transactions shall be acceptable to
Administrative Agent, and Borrower shall have delivered to Administrative Agent
and each Bank such evidence as they shall request to substantiate any matters
related to this Agreement, the other Loan Papers, any Credit Party or the
Closing Transactions as Administrative Agent or any Bank shall request.
For purposes of determining compliance with the conditions specified in this
Section 6.1, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required under this Section 6.1 to be consented to or approved by
or acceptable or satisfactory to a Bank unless the Administrative Agent shall
have received notice from such Bank prior to the Effective Date specifying its
objection thereto. All documents executed or submitted pursuant to this
Section 6.1 by and on behalf of Borrower or any of its Subsidiaries shall be in
form and substance satisfactory to the Administrative Agent and its counsel. The
Administrative Agent shall notify the Banks of the Effective Date, and such
notice shall be conclusive and binding.
Section 6.2    Conditions to each Borrowing and each Letter of Credit. The
obligation of each Bank to loan its Commitment Percentage of each Borrowing and
the obligation of any Letter of Credit Issuer to issue Letters of Credit on the
date any Letter of Credit is to be issued is subject to the further satisfaction
of the following conditions:
(a)    timely receipt by Administrative Agent of a Request for Borrowing or
Request for Letter(s) of Credit (as applicable);
(b)    immediately before and after giving effect to such Borrowing or issuance
of such Letter(s) of Credit, no Default or Event of Default shall have occurred
and be continuing and neither such Borrowing nor the issuance of such Letter(s)
of Credit (as applicable) shall cause a Default or Event of Default;


56

--------------------------------------------------------------------------------




(c)    the representations and warranties of each Credit Party contained in this
Agreement and the other Loan Papers shall be true and correct in all material
respects on and as of the date of such Borrowing or the issuance of such
Letter(s) of Credit (as applicable), except to the extent such representations
and warranties (i) are expressly stated as of a certain date, in which case such
representations and warranties shall be true and correct in all material
respects as of such date or (ii) are already qualified by materiality, Material
Adverse Effect or a similar qualification, in which case, such representations
and warranties shall be true and correct in all respects.
(d)    the funding of such Borrowing or the issuance of such Letter(s) of Credit
(as applicable) and all other Borrowings to be made and/or Letter(s) of Credit
to be issued (as applicable) on the same day under this Agreement, shall not
cause the total Outstanding Revolving Credit to exceed the Total Commitment; and
(e)    following the issuance of any Letter(s) of Credit, the aggregate Letter
of Credit Exposure of all Banks shall not exceed $35,000,000.
Each Borrowing and the issuance of each Letter of Credit hereunder shall
constitute a representation and warranty by Borrower that on the date of such
Borrowing or issuance of such Letter of Credit (as applicable) the statements
contained in subclauses (b), (c), (d) and (e) above are true.
Section 6.3    Materiality of Conditions. Each condition precedent herein is
material to the transactions contemplated herein, and time is of the essence in
respect of each thereof.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants that each of the following statements (a) is
true and correct on the Closing Date, on the Effective Date and, when made as of
the Closing Date and/or as of the Effective Date, shall be deemed made after
giving effect to the Closing Transactions, and (b) will be true and correct on
the occasion of each Borrowing and the issuance of each Letter of Credit, except
to the extent such representations and warranties are expressly stated as of a
certain date, in which case such representations and warranties shall be true
and correct in all material respects as of such certain date:
Section 7.1    Existence and Power. Each of the Credit Parties (a) is a
corporation, limited liability company or partnership duly incorporated or
organized (as applicable), and is validly existing and in good standing under
the Laws of its jurisdiction of incorporation or organization (as applicable),
(b) has all corporate, limited liability company or partnership power (as
applicable) and all material governmental licenses, authorizations, consents and
approvals required to carry on its businesses as now conducted and as proposed
to be conducted, and (c) is duly qualified to transact business as a foreign
corporation, foreign limited liability company or foreign partnership (as
applicable) in each jurisdiction where a failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.
Section 7.2    Corporate, Limited Liability Company, Partnership and
Governmental Authorization; Contravention. The execution, delivery and
performance of this Agreement, the Notes, the Mortgages and the other Loan
Papers by each Credit Party (as applicable) (a) are within such Credit Party’s
corporate, partnership, or limited liability company powers (as applicable),
(b) have been duly authorized by all necessary corporate, partnership, or
limited liability company


57

--------------------------------------------------------------------------------




action (as applicable), (c) require no action by or in respect of, or filing
with, any Governmental Authority or official, and (d) do not contravene, or
constitute a default under, any provision of applicable Law or regulations
(including the Margin Regulations) or of the articles of association,
partnership agreement, certificate of limited partnership, articles of
incorporation, certificate of incorporation, bylaws, regulations or other
organizational documents (as applicable) of any such Credit Party or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
any such Credit Party or result in the creation or imposition of any Lien on any
asset of any such Credit Party except Liens securing the Obligations.
Section 7.3    Binding Effect. (a) Each of this Agreement and the Notes
constitutes a valid and binding agreement of Borrower; (b) the Mortgages, the
Security Agreement, the Facility Guaranty and the other Loan Papers when
executed and delivered in accordance with this Agreement, will then constitute
valid and binding obligations of each Credit Party party thereto; and (c) each
Loan Paper is enforceable against each Credit Party party thereto in accordance
with its terms except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar Laws affecting creditors’ rights generally,
and (ii) the availability of equitable remedies may be limited by equitable
principles of general applicability.
Section 7.4    Financial Information.
(a)    The Current Financials fairly present, in conformity with GAAP, the
consolidated financial position of Borrower and its consolidated results of
operations and cash flows as of the date and for the periods covered thereby.
(b)    There has been no material adverse effect on the business, assets,
liabilities, financial condition or results of operations of the Credit Parties,
taken as a whole, relative to that set forth in the financial statements of
Borrower and its consolidated Subsidiaries as of December 31, 2016.
Section 7.5    Litigation. Except for matters disclosed on Schedule 2 hereto,
there is no action, suit or proceeding pending against, or to the knowledge of
any Credit Party, threatened against or affecting any Credit Party before any
court, arbitrator, Governmental Authority or official in which there is a
reasonable possibility of an adverse decision which could reasonably be expected
to have a Material Adverse Effect, which could in any manner draw into question
the validity of the Loan Papers.
Section 7.6    ERISA.
(a)    Each Credit Party and each ERISA Affiliate have complied in all material
respects with ERISA and, where applicable, the Code regarding each Plan.
(b)    Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.
(c)    No act, omission or transaction has occurred which could result in
imposition on Borrower, any Subsidiary of Borrower or any ERISA Affiliate
(whether directly or indirectly) of (i) either a civil penalty assessed pursuant
to subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA.


58

--------------------------------------------------------------------------------




(d)    Full payment when due has been made of all amounts which Borrower, the
Subsidiaries of Borrower or any ERISA Affiliate is required under the terms of
each Plan or applicable Law to have paid as contributions to such Plan as of the
Closing Date.
(e)    Neither any Credit Party nor any ERISA Affiliate sponsors, maintains, or
contributes to an employee welfare benefit plan, as defined in section 3(1) of
ERISA, including any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by any Credit Party or
any ERISA Affiliate in its sole discretion at any time without any material
liability.
(f)    Neither any Credit Party nor any ERISA Affiliate sponsors, maintains or
contributes to, or has at any time in the six-year period preceding the Closing
Date sponsored, maintained or contributed to, any employee pension benefit plan,
as defined in section 3(2) of ERISA, that is subject to Title IV of ERISA,
section 302 of ERISA or section 412 of the Code.
Section 7.7    Taxes and Filing of Tax Returns. Each Credit Party has filed all
material tax returns required to have been filed and has paid all Taxes shown to
be due and payable on such returns, including interest and penalties, and all
other Taxes which are payable by such party, to the extent the same have become
due and payable other than Taxes with respect to which a failure to pay would
not reasonably be expected to have a Material Adverse Effect. Borrower does not
know of any proposed material Tax assessment against any Credit Party, and each
Credit Party maintains adequate reserves in accordance with GAAP with respect to
all of its Tax liabilities of and those of its predecessors. Except as disclosed
in writing to Banks, no Tax liability of any Credit Party, or any of their
predecessors, has been asserted by the Internal Revenue Service for Taxes, in
excess of those already paid.
Section 7.8    Title to Properties; Liens. Each Credit Party has good and valid
title to all material assets purported to be owned by it. Without limiting the
foregoing, Borrower and/or its applicable Subsidiaries have good, valid and
defensible title to all Borrowing Base Properties (except for Borrowing Base
Properties disposed of in compliance with, and to the extent permitted by
Section 9.5 to the extent this representation and warranty is made or deemed
made after the Closing Date), free and clear of all Liens, except for Liens
permitted by Section 9.3.
Section 7.9    Mineral Interests. All Borrowing Base Properties are valid,
subsisting, and in full force and effect, and all rentals, royalties, and other
amounts due and payable in respect thereof have been duly paid. Without regard
to any consent or non-consent provisions of any joint operating agreement
covering any Credit Party’s Proved Mineral Interests, each Credit Party’s share
of (a) the costs attributable to each Borrowing Base Property is not greater
than the decimal fraction set forth in the Reserve Report, before and after
payout, as the case may be, and described therein by the respective designations
“working interests”, “WI”, “gross working interest”, “GWI”, or similar terms,
unless such greater share of costs is offset by a corresponding proportionate
increase in the applicable Credit Parties’ net revenue interest in such
Borrowing Base Property, and (b) production from, allocated to, or attributed to
each such Borrowing Base Property is not less than the decimal fraction set
forth in the Reserve Report, before and after payout, as the case may be, and
described therein by the designations “net revenue interest,” “NRI,” or similar
terms.
Section 7.10    Business; Compliance. Each Credit Party has performed and abided
by all obligations required to be performed under each license, permit, order,
authorization, grant, contract, agreement, or regulation to which such Credit
Party is a party or by which such Credit


59

--------------------------------------------------------------------------------




Party or any of the assets of such Credit Party are bound to the extent a
failure to perform and abide by such obligations could reasonably be expected to
have a Material Adverse Effect; provided that, to the extent Mineral Interests
owned by any such Credit Party are operated by operators other than such Credit
Party or an Affiliate of such Credit Party, Borrower does not have any knowledge
that any such obligation remains unperformed in any material respect, and the
appropriate Person has enforced the contractual obligations of such operators in
accordance with reasonable commercial practices in the industry in order to
ensure performance.
Section 7.11    Licenses, Permits, Etc. Each Credit Party possesses such valid
franchises, certificates of convenience and necessity, operating rights,
licenses, permits, consents, authorizations, exemptions and orders of tribunals,
as are necessary to carry on its businesses as now being conducted except to the
extent a failure to obtain any such item would not reasonably be expected to
have a Material Adverse Effect; provided that, to the extent Mineral Interests
owned by any Credit Party are operated by operators other than such Credit Party
or an Affiliate of such Credit Party, Borrower does not have any knowledge that
possession of such items has not been obtained, and the appropriate Person has
enforced and shall enforce the contractual obligations of such operators in
accordance with reasonable commercial practices in the industry in order to
obtain such items.
Section 7.12    Compliance with Law; Compliance with Anti-Corruption Laws and
Sanctions.
(a)    Except as to Mineral Interests owned by any Credit Party and operated by
operators other than any Credit Party or an Affiliate of Credit Party, the
business and operations of each Credit Party have been and are being conducted
in accordance with all applicable Laws, rules and regulations including, without
limitation all Margin Regulations, of all tribunals and Governmental
Authorities, other than Laws, rules and regulations the violation of which could
not (either individually or collectively) reasonably be expected to have a
Material Adverse Effect.
(b)    With respect to Mineral Interests owned by any Credit Party and operated
by operators other than any Credit Party or an Affiliate of any Credit Party, to
Borrower’s knowledge, the operations in respect of such Mineral Interests are
being conducted in accordance with all applicable Laws, rules and regulations of
all tribunals and Governmental Authorities, other than Laws, rules and
regulations the violation of which could not (either individually or
collectively) reasonably be expected to have a Material Adverse Effect. The
appropriate Person has diligently enforced all contractual obligations of such
operators in accordance with reasonable commercial practices in the industry in
order to ensure compliance by such operators with all applicable Laws, rules and
regulations of all tribunals and Governmental Authorities, other than Laws,
rules and regulations the violation of which could not (either individually or
collectively) reasonably be expected to have a Material Adverse Effect.
(c)    Borrower has implemented and maintains in effect policies and procedures
which are designed to achieve compliance by Borrower, its Subsidiaries and their
respective directors, officers, employees and agents (acting in their respective
capacities as such) with Anti-Corruption Laws and applicable Sanctions. Borrower
and each of its Subsidiaries is in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) Borrower or any
Subsidiary or (b) to the knowledge of Borrower, any of their respective
directors, officers, employees or agents is a Sanctioned Person. No Borrowing or
Letter of Credit,


60

--------------------------------------------------------------------------------




use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions.
Section 7.13    Ownership Interests. The Reserve Reports most recently provided
to Banks accurately reflect, and all Reserve Reports hereafter delivered
pursuant to this Agreement will accurately reflect, in all material respects,
the ownership interests in the Mineral Interests referred to therein (including
all before and after payout calculations).
Section 7.14    Full Disclosure. All written information heretofore furnished by
or on behalf of any Credit Party to Administrative Agent, any Arranger, or any
Bank for purposes of or in connection with this Agreement or any transaction
contemplated hereby is, and all such written information hereafter furnished by
or on behalf of any Credit Party to Administrative Agent, any Arranger, or any
Bank will be, when taken as a whole , true, complete, and accurate in every
material respect and based on reasonable estimates on the date as of which such
written information is stated or certified (it being understood that actual
results may vary materially from the financial projections provided hereunder);
provided that, with respect to projected financial information, Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time. Borrower has disclosed to
Banks in writing any and all facts (other than facts of general public
knowledge) which might reasonably be expected to have a Material Adverse Effect,
or might adversely affect (to the extent Borrower can now reasonably foresee),
the business, operations, prospects or condition, financial or otherwise, of
each Credit Party or the ability of each Credit Party to perform its obligations
under this Agreement and the other Loan Papers.
Section 7.15    Organizational Structure; Nature of Business. The primary
business of each Credit Party is the acquisition, exploration, development and
operation of Mineral Interests, and/or the production and/or marketing of
Hydrocarbons and accompanying elements therefrom. As of the Closing Date,
Schedule 3 hereto accurately reflects (a) the jurisdiction of incorporation or
organization of each Credit Party, (b) each jurisdiction in which each Credit
Party is qualified to transact business as a foreign corporation, foreign
partnership or foreign limited liability company, (c) the authorized, issued and
outstanding stock, partnership or limited liability interests of each Subsidiary
of Borrower, including the names of (and number of shares or other equity
interests held by) the record and beneficial owners of such interests, and
(d) all outstanding warrants, options, subscription rights, convertible
securities or other rights to purchase capital stock, partnership or limited
liability company interests of each Subsidiary of Borrower. Except as set forth
in this Section 7.15 and in Schedule 3 hereto, as of the Closing Date, no Person
holds record or beneficial ownership of any capital stock or other equity
interest in any Subsidiary of Borrower or any other right or option to acquire
any capital stock or other equity interest in any Subsidiary of Borrower and,
without limiting the foregoing, there are not outstanding any warrants, options,
subscription rights or other rights to purchase stock or other equity interests
in any Subsidiary of Borrower. No Credit Party has made or presently holds any
Investments other than Permitted Investments. Except as set forth in Schedule 3
hereto, as of the Closing Date, Borrower does not have any Subsidiaries, and no
Credit Party is a partner or joint venturer in any partnership or joint venture
or a member of any unincorporated association.
Section 7.16    Environmental Matters. No real or personal property owned or
leased by any Credit Party (including Mineral Interests) and no operations
conducted thereon, and no operations of any prior owner, lessee or operator of
any such properties, is or has been in violation of any Applicable Environmental
Law other than violations which neither individually nor in the


61

--------------------------------------------------------------------------------




aggregate will have a Material Adverse Effect, nor is any such property or
operation the subject of any existing, pending or, to Borrower’s knowledge,
threatened Environmental Complaint which could, individually or in the
aggregate, have a Material Adverse Effect. All notices, permits, licenses, and
similar authorizations, if any, required to be obtained or filed in connection
with the ownership or operation of any and all real and personal property owned,
leased or operated by any Credit Party, including notices, licenses, permits and
authorizations required in connection with any past or present treatment,
storage, disposal, or release of Hazardous Substances into the environment, have
been duly obtained or filed except to the extent the failure to obtain or file
such notices, licenses, permits and authorizations would not reasonably be
expected to have a Material Adverse Effect. All Hazardous Substances, if any,
generated at any and all real and personal property owned, leased or operated by
any Credit Party have been transported, treated, and disposed of only by
carriers maintaining valid permits under RCRA and all other Applicable
Environmental Laws. There have been no Hazardous Discharges which were not in
compliance with Applicable Environmental Laws other than Hazardous Discharges
which would not, individually or in the aggregate, have a Material Adverse
Effect. No Credit Party has any contingent liability in connection with any
Hazardous Discharges which could reasonably be expected to have a Material
Adverse Effect.
Section 7.17    Burdensome Obligations. No Credit Party is a party to or bound
by any agreement (other than the Loan Papers and any Senior Notes Indenture), or
subject to any Law or order of any Governmental Authority, which prohibits or
restricts in any way the right of such party to (a) grant Liens to the
Administrative Agent and the Banks on or in respect of their assets and
properties to secure the Obligations and the Loan Papers or (b) make
Distributions.
Section 7.18    Government Regulations. No Credit Party is subject to regulation
under the Federal Power Act, the Interstate Commerce Act, the Investment Company
Act of 1940 (as any of the preceding acts have been amended) or any other Law or
regulation which regulates the incurring by it of Debt, including Laws relating
to common carriers or the sale of electricity, gas, steam, water or other public
utility services.
Section 7.19    No Default. Neither a Default nor an Event of Default has
occurred and is continuing.
Section 7.20    Gas Balancing Agreements and Advance Payment Contracts. As of
the Closing Date, (a) there is no Material Gas Imbalance, and (b) the aggregate
amount of all Advance Payments received by any Credit Party under Advance
Payment Contracts which have not been satisfied by delivery of production does
not exceed $250,000.
Section 7.21    Qualified ECP Guarantor. Borrower has total assets exceeding
$10,000,000 and is a Qualified ECP Guarantor.
Section 7.22    Solvency. As of the Closing Date and as of the date of any
Borrowing or the issuance or extension of any Letter of Credit, the Credit
Parties, taken as a whole are, and will be, Solvent.


62

--------------------------------------------------------------------------------




ARTICLE VIII
AFFIRMATIVE COVENANTS
Borrower agrees that, so long as any Bank has any commitment to lend or
participate in Letter of Credit Exposure hereunder or any amount payable under
any Loan remains unpaid or any Letter of Credit remains outstanding:
Section 8.1    Information. Borrower will deliver, or cause to be delivered, to
each Bank:
(a)    as soon as available and in any event within 120 days after the end of
each Fiscal Year of Borrower, consolidated balance sheets of Borrower as of the
end of such Fiscal Year and the related consolidated statements of income and
cash flow for such Fiscal Year, setting forth in each case in comparative form
the figures for the previous Fiscal Year of Borrower all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
(b)    as soon as available and in any event within 60 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of Borrower,
commencing with the Fiscal Quarter ending March 31, 2017, consolidated balance
sheets of Borrower as of the end of such Fiscal Quarter and the related
consolidated statements of income and cash flow for such Fiscal Quarter and for
the portion of Borrower’s Fiscal Year ended at the end of such Fiscal Quarter,
setting forth in each case in comparative form the figures for the corresponding
quarter and the corresponding portion of Borrower’s previous Fiscal Year;
(c)    simultaneously with the delivery of each set of financial statements
referred to in Section 8.1(a) and Section 8.1(b), a certificate of the chief
financial officer or chief executive officer of Borrower in the form of Exhibit
F hereto, (i) setting forth in reasonable detail the calculations required to
establish whether Borrower was in compliance with the requirements of Article X
on the date of such financial statements, (ii) stating whether there exists on
the date of such certificate any Default and, if any Default then exists,
setting forth the details thereof and the action which Borrower is taking or
proposes to take with respect thereto, (iii) stating whether or not such
financial statements fairly present in all material respects the results of
operations and financial condition of Borrower as of the date of the delivery of
such financial statements and for the period covered thereby, (iv) setting forth
(A) whether as of such date there is a Material Gas Imbalance and, if so,
setting forth the amount of net gas imbalances under Gas Balancing Agreements to
which any Credit Party is a party or by which any Mineral Interests owned by any
Credit Party are bound, and (B) the aggregate amount of all Advance Payments
received under Advance Payment Contracts to which Borrower or any Subsidiary is
a party or by which any Mineral Interests owned by any Credit Party are bound
which have not been satisfied by delivery of production, if any, and (v) a
summary of the Hedge Transactions to which any Credit Party is a party on such
date;
(d)    immediately upon any Authorized Officer of any Credit Party becoming
aware of the occurrence of any Default under any of the Loan Papers, including a
Default under Article X, a certificate of an Authorized Officer of Borrower
setting forth the details thereof and the action which Borrower is taking or
proposes to take with respect thereto;


63

--------------------------------------------------------------------------------




(e)    prompt notice of any Material Adverse Change in the financial condition
of any Credit Party;
(f)    promptly upon receipt of same, any notice or other information received
by any Credit Party indicating any potential, actual or alleged
(i) non-compliance with or violation of the requirements of any Applicable
Environmental Law which could result in liability to any Credit Party for fines,
clean up or any other remediation obligations or any other liability in excess
of $5,000,000 in the aggregate; (ii) release or threatened release of any
Hazardous Discharge which release would impose on any Credit Party a duty to
report to a Governmental Authority or to pay cleanup costs or to take remedial
action under any Applicable Environmental Law which could result in liability to
any Credit Party for fines, clean up and other remediation obligations or any
other liability in excess of $5,000,000 in the aggregate; or (iii) the existence
of any Lien arising under any Applicable Environmental Law securing any
obligation to pay fines, clean up or other remediation costs or any other
liability in excess of $5,000,000 in the aggregate; without limiting the
foregoing, Borrower shall provide to Banks promptly upon receipt of same copies
of all environmental consultants or engineers reports received by any Credit
Party which would render the representations and warranties contained in
Section 7.16 untrue or inaccurate in any respect;
(g)    in the event any notification is provided by any Credit Party to any Bank
or Administrative Agent pursuant to Section 8.1(f) or Administrative Agent or
any Bank otherwise learns of any event or condition under which any such notice
would be required, then, upon request of Required Banks, Borrower shall, within
ninety (90) days of such request, cause to be furnished to each Bank a report by
an environmental consulting firm acceptable to Administrative Agent and Required
Banks, stating that a review of such event, condition or circumstance has been
undertaken (the scope of which shall be acceptable to Administrative Agent and
Required Banks) and detailing the findings, conclusions, and recommendations of
such consultant; Borrower shall bear all expenses and costs associated with such
review and updates thereof, as well as all remediation or curative action
recommended by any such environmental consultant;
(h)    prompt notice of any actions, suits, proceedings, claims or disputes
pending or, to the knowledge of Borrower after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Credit Party or against any of their
properties or revenues that (i) purport to affect or pertain to this Agreement
or any other Loan Paper, or the consummation of the Closing Transactions or any
transaction governed by the Loan Papers, or (ii) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect;
(i)    simultaneously with the delivery of each set of financial statements
referred to in Section 8.1(a) and Section 8.1(b), but in no event later than
sixty (60) days after the end of the applicable Fiscal Year or Fiscal Quarter, a
report setting forth, for each calendar month during the then current fiscal
year to date, the volume of production and sales attributable to production (and
the prices at which such sales were made and the revenues derived from such
sales) for each such calendar month from the Mineral Interests, and setting
forth the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred for each such calendar month, such
information being reported on a property by property basis and otherwise in form
and substance acceptable to the Administrative Agent;
(j)    prompt notice of any material change in accounting policies or financial
reporting practices by any Credit Party;


64

--------------------------------------------------------------------------------




(k)    from time to time such additional information regarding the financial
position or business of each Credit Party (including any Plan and any reports or
other information required to be filed with respect thereto under the Code or
under ERISA and a list of all Persons purchasing Hydrocarbons from any Credit
Party) as Administrative Agent, at the request of any Bank, may reasonably
request;
(l)    prompt written notice, and in any event within three (3) Business Days,
of (i) the occurrence of any loss, casualty or other damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any property of Borrower or any other Credit Party having
a fair market value in excess of $10,000,000 or (ii) the commencement of any
action or proceeding that could reasonably be expected to result in a such an
event;
(m)    in the event Borrower or any other Credit Party enters into a letter of
intent, term sheet or other document, agreement or understanding evidencing its
intent to sell, transfer, assign or otherwise dispose of any Mineral Interests,
prompt (and in any event within five (5) Business Days) written notice of such
(together with a copy of any such document), the price thereof and the
anticipated date of closing and any other details thereof requested by the
Administrative Agent or any Bank;
(n)    promptly, but in any event within five (5) Business Days after the
execution thereof, copies of any amendment, modification or supplement to the
certificate or articles of incorporation, by-laws, any preferred stock
designation or any other organic document of Borrower or any other Credit Party;
(o)    prompt written notice (and in any event no less than thirty (30) days
prior thereto) of any change (i) in Borrower or any Credit Party’s company name
or in any trade name used to identify such Person in the conduct of its business
or in the ownership of its properties, (ii) in the location of Borrower or any
Credit Party’s chief executive office or principal place of business, (iii) in
Borrower or any Credit Party’s identity or company structure or in the
jurisdiction in which such Person is incorporated or formed, (iv) in Borrower or
any Credit Party’s jurisdiction of organization or such Person’s organizational
identification number in such jurisdiction of organization, and (v) in Borrower
or any Credit Party’s federal taxpayer identification number;
(p)    prompt written notice of all created or acquisition of any new Subsidiary
of Borrower and to comply, and cause such Subsidiary to comply, with Article V;
and
(q)    prompt written notice of the amendment, modification or termination of
any Hedge Agreement or the termination of any Hedge Transaction.
Any information that Borrower is required to deliver to the Administrative Agent
or any, or all, Banks pursuant to the foregoing clauses (a) and (b) of this
Section 8.1 shall be deemed delivered if and when such information is filed on
EDGAR or the equivalent thereof with the SEC.
Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Banks and the Letter of Credit Issuer
materials and/or information provided by or on behalf of Borrower hereunder
(collectively, “Borrower Materials”) by posting Borrower Materials on IntraLinks
or another similar electronic system (the “Platform”) and (b) certain of the
Banks (each, a “Public Bank”) may have personnel who do not wish to receive
material non-public information with respect to Borrower or its Affiliates, or
the respective securities of any of


65

--------------------------------------------------------------------------------




the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Borrower hereby agrees that
(i) it will use commercially reasonable efforts to identify that portion of
Borrower Materials that may be distributed to the Public Banks; (ii) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (iii) by marking Borrower Materials “PUBLIC,” Borrower shall
be deemed to have authorized the Administrative Agent, the Arrangers, the Letter
of Credit Issuers and the Banks to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to Borrower or its securities for purposes of United
States Federal and state securities laws (provided that, to the extent such
Borrower Materials constitute confidential information subject to Section 14.14,
they shall be treated as set forth in Section 14.14); (iv) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor”; and (v) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”
Section 8.2    Business of Credit Parties. The primary business of each Credit
Party will continue to be the acquisition, exploration, development and
operation of Mineral Interests, and/or the production and/or marketing of
Hydrocarbons and accompanying elements therefrom. Borrower will not, and will
not permit any Credit Party to (a) at any time maintain its jurisdiction of
organization in any jurisdiction outside of the United States of America or
(b) acquire or make any other expenditure (whether such expenditure is capital,
operating or otherwise) in or related to, any Mineral Interests not located
within the geographical boundaries of the United States.
Section 8.3    Maintenance of Existence. Borrower shall, and shall cause each of
the other Credit Parties to, at all times (a) maintain its corporate,
partnership or limited liability company existence (as applicable) in its state
of organization, and (b) maintain its good standing and qualification to
transact business in all jurisdictions where the failure to maintain good
standing or qualification to transact business could reasonably be expected to
have a Material Adverse Effect; provided that, the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 9.4.
Section 8.4    Right of Inspection; Books and Records.
(a)    Borrower will permit, and will cause each other Credit Party to permit,
any officer, employee or agent of Administrative Agent or any Bank to visit and
inspect any of the assets of any Credit Party, examine each Credit Party’s books
of record and accounts, take copies and extracts therefrom, and discuss the
affairs, finances and accounts of each Credit Party with any of such Credit
Party’s officers, accountants and auditors, all upon reasonable advance notice
and at such reasonable times and as often as Administrative Agent or any Bank
may desire, all at the expense of Borrower; provided that, prior to the
occurrence of an Event of Default, neither Administrative Agent nor any Bank
will require any Credit Party to incur any unreasonable expense as a result of
the exercise by Administrative Agent or any Bank of its rights pursuant to this
Section 8.4.
(b)    Borrower will, and will cause each other Credit Party to, maintain proper
books of record and account, in which full, true and correct entries in
conformity with GAAP


66

--------------------------------------------------------------------------------




consistently applied shall be made of all financial transactions and matters
involving the assets and business of Borrower or such other Credit Party, as the
case may be.
Section 8.5    Maintenance of Insurance. Borrower will, and will cause each
other Credit Party to, at all times maintain or cause to be maintained insurance
covering such risks as are customarily carried by businesses similarly situated
(including self-insurance where appropriate), including the following:
(a) workmen’s compensation insurance; (b) employer’s liability insurance;
(c) comprehensive general public liability and property damage insurance in
respect of all activities in which any Credit Party might incur personal
liability for the death or injury of an employee or third person, or damage to
or destruction of another’s property; (d) comprehensive automobile liability
insurance; and (e) property and casualty insurance with respect to its assets.
All loss payable clauses or provisions in all policies of insurance maintained
by the Credit Parties pursuant to this Section 8.5 shall be endorsed in favor of
and made payable to Administrative Agent for the ratable benefit of Banks, as
their interests may appear. Administrative Agent shall be named an additional
insured with respect to all of the Credit Parties’ liability policies to the
extent permitted by Law. Administrative Agent for the ratable benefit of Banks
shall have the right to collect, and Borrower hereby assigns to Administrative
Agent for the ratable benefit of Banks, any and all monies that may become
payable under any such policies of insurance by reason of damage, loss or
destruction of any property which stands as security for the Obligations or any
part thereof, and Administrative Agent may, at its election (which election
shall be made in the reasonable discretion of Administrative Agent with the
consent of Required Banks), either apply for the ratable benefit of Banks all or
any part of the sums so collected toward payment of the Obligations (or the
portion thereof with respect to which such property stands as security), whether
or not such Obligations are then due and payable, in such manner as
Administrative Agent may elect or release same to Borrower.
Section 8.6    Payment of Obligations. Borrower will, and will cause each other
Credit Party to, pay and discharge as the same shall become due and payable, all
its obligations and liabilities, including (a) all Taxes imposed upon it or any
of its assets or with respect to any of its franchises, business, income or
profits, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the applicable Credit Party and the Credit Parties have
notified Administrative Agent of such circumstances, in detail satisfactory to
Administrative Agent, (b) all material claims (including claims for labor,
services, materials and supplies) for sums which have become due and payable and
which by Law have or might become a Lien (other than a Permitted Encumbrance) on
any of its assets, and (c) all Debt, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Debt.
Section 8.7    Compliance with Laws and Documents.
(a)    Borrower will, and will cause each other Credit Party to, comply with all
Laws, its articles or certificate of incorporation, certificate of limited
partnership, partnership agreement, bylaws, regulations and similar
organizational documents and all Material Agreements to which any Credit Party
is a party, if a violation, alone or when combined with all other such
violations, could reasonably be expected to have a Material Adverse Effect.
(b)    Borrower will maintain in effect and enforce policies and procedures
which are reasonably expected to achieve compliance by Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.


67

--------------------------------------------------------------------------------




Section 8.8    Operation of Properties and Equipment.
(a)    Borrower will, and will cause each other Credit Party to, maintain,
develop and operate its Mineral Interests in a good and workmanlike manner, and
observe and comply with all of the terms and provisions, express or implied, of
all oil and gas leases relating to such properties so long as such oil and gas
leases are capable of producing Hydrocarbons and accompanying elements in paying
quantities, to the extent that the failure to so observe and comply could
reasonably be expected to have a Material Adverse Effect.
(b)    Borrower will, and will cause each other Credit Party to, comply in all
respects with all contracts and agreements applicable to or relating to its
Mineral Interests or the production and sale of Hydrocarbons and accompanying
elements therefrom, except to the extent a failure to so comply could not
reasonably be expected to have a Material Adverse Effect.
(c)    Borrower will, and will cause each other Credit Party to, maintain,
preserve and keep all operating equipment used with respect to its Mineral
Interests in proper repair, working order and condition, and make all necessary
or appropriate repairs, renewals, replacements, additions and improvements
thereto so that the efficiency of such operating equipment shall at all times be
properly preserved and maintained; provided that, no item of operating equipment
need be so repaired, renewed, replaced, added to or improved, if a Credit Party
shall in good faith determine that such action is not necessary or desirable for
the continued efficient and profitable operation of the business of such Credit
Party.
(d)    With respect to Mineral Interests of any Credit Party which are operated
by operators other than such Credit Party, no Credit Party shall be obligated
itself to perform any undertakings contemplated by the covenants and agreements
contained in this Section 8.8 which are performable only by such operators and
are beyond the control of such Credit Party, but shall be obligated to seek to
enforce such operators’ contractual obligations to maintain, develop and operate
the Mineral Interests in accordance with such operating agreements.
Section 8.9    Further Assurances. Borrower will, and will cause each other
Credit Party to, execute and deliver or cause to be executed and delivered such
other and further instruments or documents and take such further action as in
the judgment of Administrative Agent may be required to carry out the provisions
and purposes of the Loan Papers, including to create, preserve, protect and
perfect the Liens of the Administrative Agent for the ratable benefit of the
Banks and other holders of Obligations as required by Article V.
Section 8.10    Environmental Law Compliance and Indemnity. Borrower will, and
will cause each other Credit Party to, comply with all Applicable Environmental
Laws, including (a) all licensing, permitting, notification and similar
requirements of Applicable Environmental Laws, and (b) all provisions of
Applicable Environmental Law regarding storage, discharge, release,
transportation, treatment and disposal of Hazardous Substances, except where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect. Borrower will, and will cause each other Credit Party to, promptly pay
and discharge when due all debts, claims, liabilities and obligations with
respect to any clean-up or remediation measures necessary to comply with
Applicable Environmental Laws. Borrower hereby indemnifies and agrees to defend
and hold Banks and their successors and assigns harmless from and against any
and all claims, demands, causes of action, loss, damage, liabilities, costs and
expenses (including reasonable attorneys’ fees and court costs) of any and every
kind or character, known or unknown, fixed or


68

--------------------------------------------------------------------------------




contingent, asserted against or incurred by any Bank at any time and from time
to time, including those asserted or arising subsequent to the payment or other
satisfaction of the Loans, by reason of or arising out of the ownership,
construction, occupancy, operation, use and maintenance of any of the collateral
for the Loans, including matters arising out of the negligence of any Bank;
provided that, this indemnity shall not apply with respect to matters caused by
or arising out of (i) with respect to each Bank, the gross negligence or willful
misconduct of such Bank, as determined by a court of competent jurisdiction in a
final, non-appealable judgment (IT BEING THE EXPRESS INTENTION HEREBY THAT BANKS
SHALL BE INDEMNIFIED FROM THE CONSEQUENCES OF THEIR NEGLIGENCE); and (ii) the
construction, occupancy, operation, use and maintenance of the collateral for
the Loans by any owner, lessee or party in possession of the collateral for the
Loans subsequent to the ownership of the collateral for the Loans by Borrower;
provided further that, this subclause (ii) shall not exclude from the foregoing
indemnity and agreement, liability, claims, demands, causes of action, loss,
damage, costs and expenses imposed by reason of the ownership of the collateral
for the Loans by Banks after purchase by Banks at any foreclosure sale or
transfer in lieu thereof from any Credit Party in partial or entire satisfaction
of the Loans (unless the same shall be solely attributable to the subsequent use
of the collateral by Banks during their ownership thereof). The foregoing
indemnity and agreement applies to the violation of any Applicable Environmental
Law prior to the payment or other satisfaction of the Loans and any act,
omission, event or circumstance existing or occurring on or about the collateral
for the Loans (including the presence on the collateral for the Loans or release
from the collateral for the Loans of asbestos or other Hazardous Substances
disposed of or otherwise present in or released prior to the payment or other
satisfaction of the Loans). It shall not be a defense to the covenant of
Borrower to indemnify that the act, omission, event or circumstance did not
constitute a violation of any Applicable Environmental Law at the time of its
existence or occurrence. The provisions of this Section 8.10 shall survive the
repayment of the Loans and shall continue thereafter in full force and effect.
In the event of the transfer of the Loans or any portion thereof, Banks or any
prior holder of the Loans and any participants shall continue to be benefited by
this indemnity and agreement with respect to the period of such holding of the
Loans.
Section 8.11    Title Data. In addition to the title information required by
Section 5.2 and Section 6.1(c), Borrower shall, upon the request of Required
Banks, cause to be delivered to Administrative Agent such title opinions or
other information regarding title to Mineral Interests owned by Borrower or any
other Credit Party as are appropriate to determine the status thereof; provided
that, Banks may not require Borrower to furnish title opinions (except pursuant
to Section 5.2 and Section 6.1(c)) unless (a) an Event of Default shall have
occurred and be continuing, or (b) Required Banks have reason to believe that
there is a defect in or encumbrance upon Borrower’s title to such Mineral
Interests that is not a Permitted Encumbrance. If Borrower has failed to provide
title information requested under this Section 8.11 within a 90-day period
following a request therefor or if Borrower is unable to cure any title defect
requested by the Administrative Agent or the Banks to be cured within a 90-day
period following such request, such default shall not be a Default, but instead
the Administrative Agent and/or the Required Banks shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by the Administrative Agent or the Banks. To the
extent that the Administrative Agent or the Required Banks are not satisfied
with title to any Mineral Interest after the 90-day period has elapsed, such
unacceptable Mineral Interest shall not count towards the requirement to
evidence good title to Mineral Interests constituting the Required Reserve
Value, and the Administrative Agent may send a notice to Borrower and the Banks
that the then outstanding Borrowing Base


69

--------------------------------------------------------------------------------




shall be reduced by an amount as determined by the Required Banks to cause
Borrower to be in compliance with the requirement to provide acceptable title
information on Mineral Interests constituting the Required Reserve Value. This
new Borrowing Base shall become effective immediately after receipt of such
notice and any resulting Borrowing Base Deficiency shall be cured in accordance
with Section 4.4.
Section 8.12    ERISA Reporting Requirements. Borrower will promptly furnish and
will cause the other Credit Parties and any ERISA Affiliate to promptly furnish
to the Administrative Agent (a) promptly after the filing thereof with the
United States Secretary of Labor or the Internal Revenue Service, copies of each
annual and other report with respect to each Plan or any trust created
thereunder, and (b) immediately upon becoming aware of the occurrence of any
“prohibited transaction,” as described in section 406 of ERISA or in
section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer, the Credit Party or the ERISA Affiliate, as the case may be, specifying
the nature thereof, what action Borrower, Credit Party or ERISA Affiliate is
taking or proposes to take with respect thereto, and, when known, any action
taken or proposed by the Internal Revenue Service or the Department of Labor
with respect thereto.
Section 8.13    Commodity Exchange Act Keepwell Provisions.
(a)    Borrower hereby guarantees the payment and performance of all Obligations
of each Credit Party (other than Borrower) and absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each Benefitting Guarantor in order for such Benefitting
Guarantor to honor its obligations (without giving effect to (b)) under the
Facility Guaranty and any other Loan Paper including obligations with respect to
Hedge Transactions (provided, however, that Borrower shall only be liable under
this Section 8.13(a) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 8.13(a), or
otherwise under this Agreement or any Loan Paper, as it relates to such
Benefitting Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of Borrower under this Section 8.13(a) shall remain in full force
and effect until all Obligations are paid in full to the Banks, Administrative
Agent and all other Persons to whom Obligations are owing, and all of the Banks’
Commitments are terminated. Borrower intends that this Section 8.13(a)
constitute, and this Section 8.13(a) shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Benefitting Guarantor for
all purposes of Section 1a(18)(A)(v)(ii) of the Commodity Exchange Act.
(b)    Notwithstanding any other provisions of this Agreement or any other Loan
Paper, Obligations guaranteed by any Guarantor, or secured by the grant of any
Lien by such Guarantor under any Loan Paper, shall exclude all Excluded Swap
Obligations with respect to such Guarantor.
Section 8.14    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.
Section 8.15    Accounts. All of the Accounts other than Excluded Accounts of
the Credit Parties shall at all times be subject to an Account Control
Agreement; provided, that in the case of any Account acquired pursuant to an
acquisition permitted under Section 9.12 (and which was not formed in
contemplation of such acquisition), so long as Borrower provides the
Administrative


70

--------------------------------------------------------------------------------




Agent with written notice of the existence of such Account within five (5)
Business Days following the date of such acquisition (or such later date as the
Administrative Agent may agree in its sole discretion), Borrower will have
thirty (30) days (or such later date as the Administrative Agent may agree in
its sole discretion) to (i) transfer such account to an account with a Lender
and (ii) subject such account to an Account Control Agreement. Notwithstanding
anything to the contrary, with respect to each Account of the Credit Parties in
existence on the Effective Date, the Credit Parties shall, no later than June 2,
2017 (or such later date as the Administrative Agent may agree in its sole
discretion), deliver to the Administrative Agent duly executed Account Control
Agreements as are required pursuant to this Section 8.15.
ARTICLE IX
NEGATIVE COVENANTS
Borrower agrees that, so long as any Bank has any commitment to lend or
participate in Letter of Credit Exposure hereunder or any amount payable under
any Loan remains unpaid or any Letter of Credit remains outstanding:
Section 9.1    Debt. Borrower will not, nor will Borrower permit any other
Credit Party to, incur, become or remain liable for any Debt other than (a) the
Obligations, (b) Debt of any Credit Party to any other Credit Party,
(c) Permitted Purchase Money Debt, (d) subject to any adjustment to the
Borrowing Base required under Section 2.15, Senior Notes and any guarantees
thereof and any Permitted Refinancing Debt, provided that, solely with respect
to Senior Notes not constituting Permitted Refinancing Debt, (i) such Senior
Notes do not have any scheduled amortization prior to the stated maturity of
such Senior Notes, (ii) such Senior Notes do not mature sooner than a date that
is at least one-hundred and eighty (180) days following the Termination Date in
effect on the date of issuance of such Senior Notes, (iii) such Senior Notes and
any guarantees thereof are on market terms for similar instruments of issuers of
similar size and credit quality given the then prevailing market conditions,
(iv) as determined in good faith by the senior management of Borrower, such
Senior Notes and any guarantees thereof are on terms, taken as a whole, no more
restrictive or burdensome than this Agreement, provided that (A) the financial
maintenance covenants with respect to such Senior Notes are not more restrictive
than those in this Agreement and (B) the representations and warranties,
covenants (other than financial maintenance covenants) and events of default of
such Senior Notes are not, taken as a whole, more restrictive or burdensome than
those in this Agreement, and (v) such Senior Notes do not have any mandatory
prepayment or redemption provisions (other than customary change of control or
asset sale tender offer provisions) which would require a mandatory prepayment
or redemption in priority to the Obligations, and (e) other Debt in an amount
not to exceed at any time $20,000,000 in the aggregate.
Solely for purposes of clause (d) of this Section 9.1, any Permitted Senior Debt
for the payment of which the proceeds of other Senior Notes or Permitted
Refinancing Debt has been deposited in trust or otherwise set aside shall be
deemed no longer “outstanding” so long as such Permitted Senior Debt is repaid
within sixty (60) days after the Credit Parties’ receipt of proceeds of such
other Senior Notes or Permitted Refinancing Debt.
Section 9.2    Restricted Payments. Borrower will not, nor will Borrower permit
any other Credit Party to, declare, pay or make, or incur any liability to
declare, pay or make, any Restricted Payment, except that Borrower may declare
and pay dividends with respect to its Equity


71

--------------------------------------------------------------------------------




payable solely in additional shares of its Equity (or in de minimis amounts of
cash payable in lieu of partial shares of its Equity).
Section 9.3    Liens; Negative Pledge. Borrower will not, nor will Borrower
permit any other Credit Party to, create, assume or suffer to exist any Lien on
any asset owned by it other than (a) Permitted Encumbrances, and (b) Liens
existing on any asset prior to the acquisition thereof by any Credit Party or
existing on any asset of any Person that becomes a Credit Party after the date
hereof prior to the time such Person becomes a Credit Party; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Credit Party, as the case may be,
(ii) such Lien shall not at any time apply to or encumber any other assets of
the Credit Party, (iii) such Lien shall not at any time attach to any
Mineral Interests of the Credit Parties, and (iv) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Credit Party, as the case may be and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof. Borrower will not, nor will Borrower permit any other Credit Party to,
enter into or become subject to any agreement that prohibits or otherwise
restricts the right of any Credit Party to create, assume or suffer to exist any
Lien in favor of the Secured Parties on any Credit Party’s assets.
Section 9.4    Consolidations and Mergers. Without the prior written consent of
Super Majority Banks, Borrower will not, nor will Borrower permit any other
Credit Party to, consolidate or merge with or into any other Person; provided
that, so long as no Default or Event of Default exists or will result, Borrower
or any wholly owned Subsidiary of Borrower that is a Credit Party may merge or
consolidate with any other Credit Party, provided further that, if Borrower is a
party to any such merger or consolidation, Borrower must be the surviving entity
of such merger or consolidation.
Section 9.5    Asset Dispositions. Borrower will not, nor will Borrower permit
any other Credit Party to, sell, lease, transfer, abandon or otherwise dispose
of any asset other than (a) the sale in the ordinary course of business of
Hydrocarbons produced from any Credit Party’s Mineral Interests, (b) the sale,
lease, transfer, abandonment or other disposition of machinery, equipment and
other personal property and fixtures which are (i) made in connection with a
release, surrender or abandonment of a well, or (ii) (A) obsolete for their
intended purpose and disposed of in the ordinary course of business, or
(B) replaced by articles of comparable suitability owned by any Credit Party,
free and clear of all Liens except Permitted Encumbrances, (c) the sale of
equity interest in Medallion (for the sake of clarity, until such time, if any,
as Medallion shall become a Subsidiary, the sale of any or all of the assets of
Medallion is not restricted by this Agreement) and (d) Asset Dispositions at no
less than fair market value (as reasonably determined by Borrower); provided
that, (A) no Asset Disposition shall be permitted pursuant to this clause (d)
unless all mandatory prepayments required by Section 2.6 in connection with such
Asset Disposition are made concurrently with the closing thereof, and
(B) Borrower or other applicable Credit Party shall within 30 days following the
closing of each Asset Disposition novate, unwind or terminate Oil and Gas Hedge
Transactions as needed to comply with Section 9.10. In no event will Borrower
issue, sell, transfer or dispose of, or permit any other Credit Party to issue,
sell, transfer or dispose of, any capital stock or other equity interest in any
Subsidiary of such Credit Party, nor will Borrower permit any other Credit Party
to issue or sell any capital stock in such Credit Party or other equity interest
or any option, warrant or other right to acquire such capital stock or equity
interest or security convertible into such capital stock or equity interest to
any Person other than the Person which is the direct parent of such issuer on
the Closing Date.


72

--------------------------------------------------------------------------------




Section 9.6    Use of Proceeds. Borrower will not request any Borrowing or
Letter of Credit, and Borrower shall not use, and shall procure that is
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of Borrowings for any purpose other than to
finance the acquisition, exploration, and development of Mineral Interests, for
working capital and general corporate purposes, and to pay fees and expenses
incurred in connection with the Closing Transactions. None of the proceeds of
the Loans or any Letter of Credit issued hereunder will be used, directly or
indirectly, (a) for the purpose, whether immediate, incidental or ultimate, of
purchasing or carrying any Margin Stock, (b) in violation of applicable Law or
regulation (including the Margin Regulations), (c) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(d) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Person known by Borrower to be a
Sanctioned Person, or in any Sanctioned Country, or (e) in any manner that would
result in the violation of any Sanctions applicable to any party hereto. Letters
of Credit will be issued hereunder only for the purpose of securing bids,
tenders, bonds, contracts and other obligations entered into in the ordinary
course of Borrower’s business and to secure obligations of Borrower and its
Subsidiaries under Oil and Gas Hedge Transactions; provided that, the aggregate
Letter of Credit Exposure of all Banks under all Hedge Transaction Letters of
Credit shall not exceed $10,000,000 at any time. Without limiting the foregoing,
with the exception of Hedge Transaction Letters of Credit permitted pursuant to
the preceding sentence, no Letters of Credit will be issued hereunder for the
purpose of or providing credit enhancement with respect to any Debt or equity
security of any Credit Party or to secure any Credit Party’s obligations with
respect to Hedge Transactions other than Hedge Transactions with a Bank or an
Affiliate of a Bank.
Section 9.7    Investments. Borrower will not, nor will Borrower permit any
other Credit Party to, directly or indirectly, make any Investment other than
Permitted Investments.
Section 9.8    Transactions with Affiliates. Borrower will not, nor will
Borrower permit any other Credit Party to, engage in any material transaction
with any of their Affiliates (other than transactions among Credit Parties
unless such transaction is generally as favorable to such Credit Party as could
be obtained in an arm’s length transaction with an unaffiliated Person in
accordance with prevailing industry customs and practices. Notwithstanding the
foregoing, the restrictions set forth in this Section 9.8 shall not apply to the
payment of reasonable and customary fees to directors of any Credit Party who
are not employees of any Credit Party.
Section 9.9    ERISA. Borrower will not, and will not permit any Credit Party
to, at any time:
(a)    engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which Borrower, any Credit Party or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i),
(l) or (m) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code.
(b)    fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, Borrower, any Credit Party or any ERISA
Affiliate is required to pay as contributions thereto.


73

--------------------------------------------------------------------------------




(c)    contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to
(i) any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by such entities in their sole
discretion at any time without any material liability, or (ii) any employee
pension benefit plan, as defined in section 3(2) of ERISA, that is subject to
Title IV of ERISA, section 302 of ERISA or section 412 of the Code.
Section 9.10    Hedge Transactions.
(a)    Borrower will not, nor will Borrower permit any other Credit Party to,
enter into or, subject to clause (B) of the proviso in the first sentence of
Section 9.5, permit to exist any Oil and Gas Hedge Transactions (other than
purchased put options or price floors with respect to Hydrocarbons) (a) with a
duration longer than five years from the date the applicable Oil and Gas Hedge
Transaction is entered into or (b) whereby the volume of Hydrocarbons with
respect to which a settlement payment is calculated would exceed (i) for the
first 24 months after the date of execution of such Hedge Transaction
(the “First Measurement Period”), 100% and (ii) for the first 36 months
immediately following the First Measurement Period, 75%, in each case, (x) of
Borrower’s anticipated production (assuming no curtailment or interruption of
transportation for such anticipated production) from Proved Mineral Interests
and (y) without duplication of the “put” and “call”, notional quantities of any
collars. Borrower will not, nor will Borrower permit any other Credit Party to,
enter into any commodity, interest rate, currency or other swap, option, collar
or other derivative transaction pursuant to which any Credit Party speculates on
the movement of commodity prices, securities prices, interest rates, financial
markets, currency markets or other items; provided that, nothing contained in
this Section 9.10(a) shall prohibit any Credit Party from (a) entering into
interest rate swaps or other interest rate hedge transactions pursuant to which
such Credit Party hedges interest rate risk with respect to the interest
reasonably anticipated to be incurred pursuant to this Agreement, (b) entering
into Oil and Gas Hedge Transactions otherwise permitted by this Section 9.10(a),
or (c) making Permitted Investments;
(b)     Borrower the other Credit Parties may enter into Hedge Agreements that
would be permitted by Section 9.10(a) pertaining to Mineral Interests to be
acquired pursuant to a Specified Acquisition; provided that Hedge Agreements
pursuant to this Section 9.10(b) must be Liquidated upon the earlier to occur
of: (A) the date that is 90 days after the execution of the purchase and sale
agreement relating to the Specified Acquisition to the extent that such
Specified Acquisition has not been consummated by such date and (B) any Credit
Party knows with reasonable certainty that the Specified Acquisition will not be
consummated; and
(c)    Borrower will not, and will not permit any other Credit Party to,
Liquidate any Hedge Agreement in respect of commodities unless (x) if such Swap
Liquidation would result in an automatic redetermination of the Borrowing Base
pursuant to Section 4.6, Borrower delivers reasonable prior written notice
thereof to the Administrative Agent, and (y) if a Borrowing Base Deficiency
would result from such Swap Liquidation as a result of an automatic
redetermination of the Borrowing Base pursuant to Section 4.6, Borrower prepays
Borrowings, prior to or contemporaneously with the consummation of such Swap
Liquidation to the extent that such prepayment would have been required under
Section 2.6(a) after giving effect to such automatic redetermination of the
Borrowing Base.


74

--------------------------------------------------------------------------------




Section 9.11    Operating Leases. Borrower will not, nor will Borrower permit
any other Credit Party to, incur, become, or remain liable under any Operating
Lease which would cause the aggregate amount of all Rentals payable by any
Credit Party in any Fiscal Year to be greater than $20,000,000.
Section 9.12    Acquisition. Without the prior written consent of Required
Banks, Borrower will not, nor will Borrower permit any other Credit Party to,
acquire, in a single transaction or a series of related transactions, all or
substantially all of the assets or capital stock (or other outstanding equity
interests) of any Person, or all or substantially all of the assets comprising a
division of any Person; provided that, nothing contained in this Section 9.12
shall prohibit Borrower or any other Credit Party from making any acquisition of
a Person whose primary business is the acquisition, exploration, development and
operation of Mineral Interests, and/or the production and/or marketing of
Hydrocarbons and accompanying elements therefrom or any other acquisition which
is permitted by the terms of this Agreement, including acquisitions of
Hydrocarbons and Mineral Interests, and any Permitted Investment.
Section 9.13    Repayment of Senior Notes; Amendment to Terms of Senior
Indenture. Borrower will not, and will not permit any other Credit Party to:
(a)    call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) the
Senior Notes prior to the date that is one-hundred and eighty (180) days after
the Termination Date except for Redemptions (i) which in the aggregate do not
exceed $100,000,000, (ii) made with the proceeds of Permitted Senior Debt,
(iii) made with the net cash proceeds from the sale or disposition of properties
not constituting Borrowing Base Properties and made within 365 days of the
consummation of such sale, or (iv) made with an amount not exceeding the net
cash proceeds from the issuance of Equity by Borrower and made within
one-hundred and eighty (180) days of the receipt of such proceeds by Borrower;
provided that in the case of (i), (iii) and (iv), such Redemption may only be
made so long as after giving effect to any such Redemption (and any Borrowings
incurred in connection therewith), (1) the Consolidated Senior Secured Leverage
Ratio on a pro forma basis is less than 2.50 to 1.00, (2) no Default or Event of
Default exists and (3) undrawn Commitments are greater than or equal to twenty
percent (20%) of the Borrowing Base in effect at such time; or
(b)     amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Notes or the Senior Notes Indenture if (i) the effect thereof would be to
shorten the maturity of the Senior Notes or shorten the average life or increase
the amount of any payment of principal thereof or increase the rate or scheduled
recurring fee or add call or pre-payment premiums or shorten any period for
payment of interest thereon, (ii) such action requires the payment of a consent
fee (howsoever described), (iii) such action increases the interest rate margins
applicable to the Senior Notes or alters the calculation of interest thereunder,
(iv) such action adds or amends any representations and warranties, covenants or
events of default to be more restrictive or burdensome than this Agreement
without this Agreement being contemporaneously amended to add similar provisions
or (v) adds or changes any redemption, put or prepayment provisions; provided
that the foregoing shall not prohibit the execution of supplemental agreements
to add guarantors if required by the terms thereof (provided that any such
guarantor also guarantees the Obligations pursuant to the Facility Guaranty and
each of Borrower and such guarantor otherwise complies with Section 5.4).


75

--------------------------------------------------------------------------------




Section 9.14    Non-Eligible Contract Participants. Borrower shall not permit
any Credit Party that is not an Eligible Contract Participant to own, at any
time, any Mineral Interests or any Equity in any Subsidiaries.
ARTICLE X
FINANCIAL COVENANTS
Section 10.1    Financial Covenants. Borrower agrees that, so long as any Bank
has any commitment to lend or participate in Letter of Credit Exposure hereunder
or any amount payable under any Loan remains unpaid or any Letter of Credit
remains outstanding:
(a)    As of the end of any Fiscal Quarter, commencing with the Fiscal Quarter
ending March 31, 2017, Borrower will not permit its ratio of Consolidated
Current Assets to Consolidated Current Liabilities to be less than 1.00 to 1.00;
and
(b)    Borrower will not, as of the last day of any Fiscal Quarter commencing
March 31, 2017, permit the Consolidated Total Leverage Ratio for the Rolling
Period then ending to be greater than 4.25 to 1.00.
ARTICLE XI    
DEFAULTS
Section 11.1    Events of Default. If one or more of the following events
(collectively “Events of Default” and individually an “Event of Default”) shall
have occurred and be continuing:
(a)    Borrower shall fail to pay when due any principal of any Loan or any
reimbursement obligation with respect to any Letters of Credit when due;
(b)    Borrower shall fail to pay any accrued interest due and owing on any Loan
or any fees or any other amount payable hereunder when due and such failure
shall continue for a period of five (5) Business Days following the due date;
(c)    any Credit Party shall fail to observe or perform any covenant or
agreement applicable thereto contained in Section 4.4, Section 8.1(d),
Section 8.3(a), Section 8.5, Article IX, or Article X;
(d)    any Credit Party shall fail to observe or perform any covenant or
agreement contained in this Agreement or the other Loan Papers (other than those
covered by Section 11.1(a), Section 11.1(b) and Section 11.1(c)) and such
failure continues for a period of 30 days after the earlier of (i) the date any
Authorized Officer of any Credit Party acquires knowledge of such failure, or
(ii) written notice thereof has been given to any such Credit Party by
Administrative Agent at the request of any Bank;
(e)    any representation, warranty, certification or statement made or deemed
to have been made by any Credit Party in this Agreement or by any Credit Party
or any other Person on behalf of any Credit Party in any other Loan Paper or any
other certificate, financial statement or other document delivered pursuant to
this Agreement shall prove to have been incorrect in any material respect when
made, deemed made, or confirmed.


76

--------------------------------------------------------------------------------




(f)    (i) any Credit Party shall fail to make any payment when due on any Debt
in a principal amount equal to or greater than $50,000,000, or any event or
condition (A) shall occur which results in the acceleration of the maturity of
any Debt (other than Debt under or in connection with a Hedge Agreement) of any
such Credit Party in a principal amount equal to or greater than $50,000,000
individually or in the aggregate, or (B) shall occur which entitles (or, with
the giving of notice or lapse of time or both, would unless cured or waived,
entitle) the holder of such Debt to accelerate the maturity thereof; or
(ii) there occurs under any Hedge Agreement an Early Termination Date (as
defined in such Hedge Agreement if applicable), or such Hedge Agreement is
otherwise terminated prior to the scheduled term of the applicable transaction,
in each case, resulting from (A) any event of default under such Hedge Agreement
as to which any Credit Party is the defaulting party or (B) any Termination
Event (as defined in such Hedge Agreement, if applicable) under such Hedge
Agreement as to which any Credit Party is an Affected Party (as so defined, if
applicable) and, in either event, the net hedging obligation owed by such Credit
Party as a result thereof is greater than $50,000,000;
(g)    any Credit Party shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar Law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any corporate or partnership action to authorize any of the foregoing;
(h)    an involuntary case or other proceeding shall be commenced against any
Credit Party seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against any Credit Party under the federal bankruptcy Laws as now or
hereafter in effect;
(i)    one (1) or more judgments or orders for the payment of money aggregating
in excess of $50,000,000 (to the extent not covered by independent third party
insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to
an insolvency proceeding) shall be rendered against any Credit Party and such
judgment or order (i) shall continue unsatisfied and unstayed (unless bonded
with a supersedeas bond at least equal to such judgment or order) for a period
of 60 days, or (ii) is not fully paid and satisfied at least 10 days prior to
the date on which any of its assets may be lawfully sold to satisfy such
judgment or order;
(j)    any Credit Party shall incur Environmental Liabilities which,
individually or when considered in the aggregate, exceed $50,000,000 (to the
extent not covered by independent third party insurance provided by insurers of
the highest claims paying rating or financial strength as to which the insurer
does not dispute coverage and is not subject to an insolvency proceeding);
(k)    this Agreement or any other Loan Paper shall cease to be in full force
and effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by any Credit Party, or any Credit
Party shall deny that it has any further liability or


77

--------------------------------------------------------------------------------




obligation under any of the Loan Papers, or any Lien created by the Loan Papers
shall for any reason (other than the express release thereof by a written
instrument executed by Administrative Agent in accordance with the Loan Papers)
cease to be a valid, first priority, perfected Lien (other than Permitted
Encumbrances) upon any of the property purported to be covered thereby;
(l)    Borrower shall fail to cure any Borrowing Base Deficiency in accordance
with Section 2.6 or Section 4.4;
(m)    a Change of Control shall occur; or
(n)    an Event of Default (as defined in the Senior Notes Indenture) shall
occur under the Senior Notes Indenture;
then, and in every such event, Administrative Agent shall without presentment,
notice or demand (unless expressly provided for herein) of any kind (including
notice of intention to accelerate and acceleration), all of which are hereby
waived, (i) if requested by Required Banks, terminate the Commitments and they
shall thereupon terminate, and (ii) if requested by Required Banks, take such
other actions as may be permitted by the Loan Papers including, declaring the
Loan Papers, or any of them, (together with accrued interest thereon) to be, and
the Loans, or any of them, shall thereupon become, immediately due and payable;
provided that (iii) in the case of any of the Events of Default specified in
Section 11.1(g) or Section 11.1(h), without any notice to Borrower or any other
Credit Party or any other act by Administrative Agent or Banks, the Commitments
shall thereupon terminate and the Loans (together with accrued interest thereon)
shall become immediately due and payable.
ARTICLE XII
AGENTS
Section 12.1    Appointment and Authorization of Administrative Agent; Secured
Hedge Transactions.
(a)    Each Bank hereby irrevocably (subject to Section 12.10) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Paper and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Paper, together with such powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary contained elsewhere herein or in any other Loan Paper, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Bank or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Paper or otherwise exist against
the Administrative Agent. Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Papers with
reference to the Administrative Agent, any syndication agent or documentation
agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.
(b)    Each Letter of Credit Issuer shall act on behalf of the Banks with
respect to any Letters of Credit issued by it and the documents associated
therewith until such time (and


78

--------------------------------------------------------------------------------




except for so long) as the Administrative Agent may agree at the request of the
Required Banks to act for such Letter of Credit Issuer with respect thereto;
provided, however, that each Letter of Credit Issuer shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this
Article XII with respect to any acts taken or omissions suffered by a Letter of
Credit Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and the application and agreements for letters of credit
pertaining to the Letters of Credit as fully as if the term “Administrative
Agent” as used in this Article XII included each Letter of Credit Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to each Letter of Credit Issuer.
Section 12.2    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Paper by or through agents,
sub-agents, employees or attorneys in fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney in fact that it selects in the absence of
gross negligence or willful misconduct.
Section 12.3    Default; Collateral.
(a)    Upon the occurrence and continuance of a Default or Event of Default, the
Banks agree to promptly confer in order that Required Banks or the Banks, as the
case may be, may agree upon a course of action for the enforcement of the rights
of the Banks; and the Administrative Agent shall be entitled to refrain from
taking any action (without incurring any liability to any Person for so
refraining) unless and until the Administrative Agent shall have received
instructions from Required Banks or the Banks, as the case may be. All rights of
action under the Loan Papers and all right to the collateral under the Loan
Papers, if any, hereunder may be enforced by the Administrative Agent and any
suit or proceeding instituted by the Administrative Agent in furtherance of such
enforcement shall be brought in its name as the Administrative Agent without the
necessity of joining as plaintiffs or defendants any other Bank, and the
recovery of any judgment shall be for the benefit of the Banks (and, with
respect to certain Hedge Transactions that are secured under the Loan Papers,
Affiliates, if applicable) subject to the expenses of the Administrative Agent.
In actions with respect to any property of Borrower or any other Credit Party,
the Administrative Agent is acting for the ratable benefit of each Bank (and,
with respect to certain Hedge Transactions that are secured under the Loan
Papers, Affiliates, if applicable). Any and all agreements to subordinate
(whether made heretofore or hereafter) other indebtedness or obligations of
Borrower to the Obligations shall be construed as being for the ratable benefit
of each Bank (and, with respect to certain Hedge Transactions that are secured
under the Loan Papers, Affiliates, if applicable).
(b)    Each Bank authorizes and directs the Administrative Agent to enter into
the other Loan Papers on behalf of and for the benefit of such Bank (and, with
respect to certain Hedge Transactions that are secured under the Loan Papers,
Affiliates, if applicable) (or if previously entered into, hereby ratifies the
Administrative Agent’s (or any predecessor administrative agent’s) previously
entering into such agreements and other Loan Papers).
(c)    Except to the extent unanimity (or other percentage set forth in
Section 14.2) is required hereunder, each Bank agrees that any action taken by
the Required Banks in accordance with the provisions of the Loan Papers, and the
exercise by the Required Banks of


79

--------------------------------------------------------------------------------




the power set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Banks.
(d)    The Administrative Agent is hereby authorized on behalf of the Banks,
without the necessity of any notice to or further consent from any Bank, from
time to time to take any action with respect to any collateral under the Loan
Papers or any Loan Papers which may be necessary to perfect and maintain
perfected the Liens upon such collateral granted pursuant to the other Loan
Papers.
(e)    The Administrative Agent shall not have any obligation whatsoever to any
Bank or to any other Person to assure that such collateral exists or is owned by
the Person purporting to own it or is cared for, protected, or insured or has
been encumbered or that the Liens granted to the Administrative Agent (or any
predecessor administrative agent) herein or pursuant thereto have been properly
or sufficiently or lawfully created, perfected, protected, or enforced, or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure, or fidelity, or to continue
exercising, any of the rights granted or available to the Administrative Agent
in this Section 12.3 or in any of the other Loan Papers; IT BEING UNDERSTOOD AND
AGREED THAT IN RESPECT OF THE COLLATERAL UNDER THE LOAN PAPERS, OR ANY ACT,
OMISSION, OR EVENT RELATED THERETO, THE ADMINISTRATIVE AGENT MAY (AS BETWEEN THE
ADMINISTRATIVE AGENT AND THE BANKS) ACT IN ANY MANNER IT MAY DEEM APPROPRIATE,
IN ITS SOLE DISCRETION, GIVEN THE ADMINISTRATIVE AGENT’S OWN INTEREST IN SUCH
COLLATERAL AS ONE OF THE BANKS AND THAT THE ADMINISTRATIVE AGENT SHALL HAVE NO
DUTY OR LIABILITY WHATSOEVER TO ANY BANK (AND, WITH RESPECT TO CERTAIN HEDGE
TRANSACTIONS THAT ARE SECURED UNDER THE LOAN PAPERS, AFFILIATES, IF APPLICABLE),
OTHER THAN TO ACT WITHOUT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
(f)    The Banks hereby irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any collateral under the Loan Papers: (A) constituting
property in which neither Borrower nor any other Credit Party owned an interest
at the time the Lien was granted or at any time thereafter; (B) constituting
property leased to Borrower or any other Credit Party under a lease which has
expired or been terminated in a transaction permitted under the Loan Papers or
is about to expire and which has not been, and is not intended by Borrower or
such Credit Party to be, renewed; (C) consisting of an instrument or other
possessory collateral evidencing Debt or other obligations pledged to the
Administrative Agent (for the benefit of the Secured Parties), if the Debt or
obligations evidenced thereby has been paid in full or otherwise superseded, or
(D) constituting property disposed of in an Asset Disposition or other
transaction permitted under the Loan Papers. In addition, the Banks irrevocably
authorize the Administrative Agent to release Liens upon collateral under the
Loan Papers as contemplated herein, or if approved, authorized, or ratified in
writing by the requisite Banks. Upon request by the Administrative Agent at any
time, the Banks will confirm in writing the Administrative Agent’s authority to
release particular types or items of such collateral pursuant to this
Section 12.3.
(g)    In furtherance of the authorizations set forth in this Section 12.3, each
Bank hereby irrevocably appoints the Administrative Agent its attorney-in-fact,
with full power of substitution, for and on behalf of and in the name of each
such Bank (i) to enter into the other Loan Papers (including, without
limitation, any appointments of substitute trustees under any such Loan


80

--------------------------------------------------------------------------------




Papers), (ii) to take action with respect to the other Loan Papers and the
collateral thereunder to perfect, maintain, and preserve Banks’ Liens, and
(iii) to execute instruments of release or to take other action necessary to
release Liens upon any such collateral to the extent authorized in paragraph (f)
hereof. This power of attorney shall be liberally, not restrictively, construed
so as to give the greatest latitude to the Administrative Agent’s power, as
attorney, relative to the matters described in this Section 12.3 relating to
collateral. The powers and authorities herein conferred on the Administrative
Agent may be exercised by the Administrative Agent through any Person who, at
the time of the execution of a particular instrument, is an officer of the
Administrative Agent (or any Person acting on behalf of the Administrative Agent
pursuant to a valid power of attorney). The power of attorney conferred by this
Section 12.3(g) to the Administrative Agent is granted for valuable
consideration and is coupled with an interest and is irrevocable so long as the
Obligations, or any part thereof, shall remain unpaid or the Banks are obligated
to make any Loan or issue any Letter of Credit under the Loan Papers.
Section 12.4    Liability of Administrative Agent. NO INDEMNIFIED ENTITY OF THE
ADMINISTRATIVE AGENT SHALL (a) BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN BY ANY OF THEM UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN PAPER OR THE TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT FOR ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION WITH ITS DUTIES EXPRESSLY SET
FORTH HEREIN), or (b) be responsible in any manner to any Bank or participant
for any recital, statement, representation or warranty made by Borrower or any
other Credit Party or any officer thereof, contained herein or in any other Loan
Paper, or in any certificate, report, statement or other document referred to or
provided for in, or received by the Administrative Agent under or in connection
with, this Agreement or any other Loan Paper, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Paper, or for the creation, perfection or priority of any Liens purported to be
created by any of the Loan Papers, or the validity, genuineness, enforceability,
existence, value or sufficiency of any collateral security, or to make any
inquiry respecting the performance by Borrower of its obligations hereunder or
under any other Loan Paper, or for any failure of Borrower or any other Credit
Party or any other party to any Credit Party to perform its obligations
hereunder or thereunder. No Indemnified Entity of the Administrative Agent shall
be under any obligation to any Bank or participant to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Paper, or to inspect the
properties, books or records of Borrower or any other Credit Party or any
Affiliate thereof.
Section 12.5    Reliance by Administrative Agent.
(a)    The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, electronic mail, or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to Borrower or any other Credit Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Paper unless it shall first receive such advice or
concurrence of the requisite Required Banks or the Super Majority Banks as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of


81

--------------------------------------------------------------------------------




taking or continuing to take any such action. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Paper in accordance with a request or consent of the
requisite Required Banks, Super Majority Banks or all the Banks, if required
hereunder, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Banks and participants. Where this
Agreement expressly permits or prohibits an action unless the requisite Required
Banks or Super Majority Banks otherwise determine, the Administrative Agent
shall, and in all other instances, the Administrative Agent may, but shall not
be required to, initiate any solicitation for the consent or a vote of the
requisite Banks.
(b)    For purposes of determining compliance with the conditions specified in
Section 6.1, each Bank that has funded its Commitment Percentage of the initial
Loan on the Effective Date (or, if there is no Loan made on such date, each Bank
other than Banks who gave written objection to the Administrative Agent prior to
such date) shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter either sent by the Administrative
Agent to such Bank (or otherwise made available for such Bank on SyndTrak
Online, DXSyndicate™ or any similar website) for consent, approval, acceptance
or satisfaction, or required hereunder to be consented to or approved by or
acceptable or satisfactory to a Bank.
Section 12.6    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Banks, unless the Administrative Agent shall have received written notice from a
Bank or Borrower referring to this Agreement, describing such Default or Event
of Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Banks of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Banks in accordance with
this Agreement; provided, however, that unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable or in the
best interest of the Banks.
Section 12.7    Credit Decision; Disclosure of Information by Administrative
Agent. Each Bank acknowledges that no Indemnified Entity of the Administrative
Agent has made any representation or warranty to it, and that no act by the
Administrative Agent hereinafter taken, including any consent to and acceptance
of any assignment or review of the affairs of Borrower or any other Credit Party
or any Affiliate thereof, shall be deemed to constitute any representation or
warranty by any Indemnified Entity of the Administrative Agent to any Bank as to
any matter, including whether Indemnified Entities of the Administrative Agent
have disclosed material information in their possession. Each Bank represents to
the Administrative Agent that it has, independently and without reliance upon
any Indemnified Entity of the Administrative Agent and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrower and each other Credit Party,
and all applicable bank or other regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrower hereunder. Each Bank also represents that it will,
independently and without reliance upon any Indemnified Entity of the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action


82

--------------------------------------------------------------------------------




under this Agreement and the other Loan Papers, and to make such investigations
as it deems necessary to inform itself as to the business, prospects,
operations, property, financial and other condition and creditworthiness of
Borrower and the other Credit Parties. In this regard, each Bank acknowledges
that Vinson & Elkins L.L.P. is acting in this transaction as counsel to the
Administrative Agent. Each other party hereto will consult with its own legal
counsel to the extent that it deems necessary in connection with the Loan Papers
and the matters contemplated therein. Except for notices, reports and other
documents expressly required to be furnished to the Banks by the Administrative
Agent herein, the Administrative Agent shall not have any duty or responsibility
to provide any Bank with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Credit Parties or any of their respective
Affiliates which may come into the possession of any Indemnified Entity of the
Administrative Agent.
Section 12.8    Indemnification of Agents. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, THE BANKS SHALL INDEMNIFY UPON DEMAND EACH
INDEMNIFIED ENTITY OF THE ADMINISTRATIVE AGENT (TO THE EXTENT NOT REIMBURSED BY
OR ON BEHALF OF BORROWER AND WITHOUT LIMITING THE OBLIGATION OF BORROWER TO DO
SO), IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENT PERCENTAGES, AND HOLD
HARMLESS EACH INDEMNIFIED ENTITY OF THE ADMINISTRATIVE AGENT FROM AND AGAINST
ANY AND ALL INDEMNIFIED LIABILITIES INCURRED BY IT (INCLUDING SUCH INDEMNIFIED
ENTITY OF THE ADMINISTRATIVE AGENT’S OWN NEGLIGENCE); PROVIDED, HOWEVER, THAT NO
BANK SHALL BE LIABLE FOR THE PAYMENT TO ANY INDEMNIFIED ENTITY OF THE
ADMINISTRATIVE AGENT OF ANY PORTION OF SUCH INDEMNIFIED LIABILITIES RESULTING
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; provided, however,
that no action taken in accordance with the directions of the Required Banks
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 12.8. Without limitation of the foregoing, each Bank
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Paper, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section 12.8 shall survive termination of the
Commitments, the payment of all Obligations hereunder and the resignation or
replacement of the Administrative Agent.
Section 12.9    Administrative Agent in its Individual Capacity. Wells Fargo
Bank, N.A. and its Affiliates may make loans to, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with Borrower and its
Affiliates as though Wells Fargo Bank, N.A. were not the Administrative Agent or
a Letter of Credit Issuer hereunder and without notice to or consent of the
Banks. The Banks acknowledge that, pursuant to such activities, Wells Fargo
Bank, N.A. or its Affiliates may receive information regarding Borrower or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of Borrower or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, Wells Fargo Bank, N.A. shall have the same
rights and powers under this Agreement


83

--------------------------------------------------------------------------------




as any other Bank and may exercise such rights and powers as though it were not
the Administrative Agent or a Letter of Credit Issuer, and the terms “Bank” and
“Banks” include Wells Fargo Bank, N.A. in its individual capacity.
Section 12.10    Successor Administrative Agent and Letter of Credit Issuer. The
Administrative Agent or a Letter of Credit Issuer may, subject to the acceptance
of the appointment of a successor as provided herein, resign at any time upon 30
days’ notice to the Banks with a copy of such notice to Borrower. In addition,
Borrower may, if no Event of Default exists and is continuing, request the
designation by the Banks of a successor administrative agent or letter of credit
issuer. Upon any such request by Borrower or notice by the Administrative Agent
or a Letter of Credit Issuer, the Required Banks shall, with the consent of
Borrower at all times other than during the existence of an Event of Default
(which consent of Borrower shall not be unreasonably withheld, delayed or
conditioned) appoint from among the Banks a successor administrative agent or
letter of credit issuer. If no successor administrative agent or letter of
credit issuer has both been appointed by the Required Banks and accepted within
30 days after the retiring Administrative Agent’s or Letter of Credit Issuer’s
notice of resignation, the Administrative Agent may appoint a successor
administrative agent and/or letter of credit issuer which shall (a) be a
commercial bank organized under the Laws of the United States of America or of
any State thereof and having a combined capital surplus of at least $500,000,000
and (b) unless the successor administrative agent and/or letter of credit issuer
is a Bank, be reasonably acceptable to Borrower. Upon the acceptance of its
appointment as successor administrative agent and/or letter of credit issuer
hereunder, (x) such successor administrative agent and/or letter of credit
issuer shall succeed to all the rights, powers and duties of the retiring
Administrative Agent or Letter of Credit Issuer, (y) the terms “Administrative
Agent” and “Letter of Credit Issuer” shall respectively mean such successor
administrative agent and letter of credit issuer, and (z) the retiring
Administrative Agent’s or Letter of Credit Issuer’s appointment, powers and
duties as Administrative Agent or Letter of Credit Issuer shall be terminated.
The retiring Letter of Credit Issuer shall remain the Letter of Credit Issuer
with respect to any Letters of Credit outstanding on the effective date of its
resignation and the provisions affecting such Letter of Credit Issuer with
respect to Letters of Credit shall inure to the benefit of the resigning Letter
of Credit Issuer until the termination of all such Letters of Credit. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article XII and Sections 14.3 and 14.5 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
Section 12.11    Syndication Agent; Other Agents; Arrangers. None of the Banks
or other Persons identified on the facing page or signature pages of this
Agreement as a “syndication agent,” as a “documentation agent,” any other type
of agent (other than the Administrative Agent), “arranger,” or “bookrunner”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Banks as such. Without
limiting the foregoing, none of the Banks so identified shall have or be deemed
to have any fiduciary relationship with any Bank. Each Bank acknowledges that it
has not relied, and will not rely, on any of the Banks so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.
Section 12.12    Administrative Agent May File Proof of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to Borrower or any other Credit Party, the Administrative
Agent (irrespective of whether the principal of any Loan or Letter of Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and


84

--------------------------------------------------------------------------------




irrespective of whether the Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Exposures
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Banks, the Letter of Credit Issuers and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Banks, the Letter of Credit Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Banks, the Letter of
Credit Issuers and the Administrative Agent under Section 14.3) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank and Letter of Credit Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Banks and Letter of
Credit Issuers, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 14.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank or Letter of
Credit Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Bank in any such
proceeding.
Section 12.13    Secured Hedge Transactions. To the extent any Affiliate of a
Bank is a party to a Hedge Transaction with Borrower or any other Credit Party
and thereby becomes a beneficiary of the Liens pursuant to any Loan Paper, such
Affiliate of a Bank shall be deemed to appoint the Administrative Agent its
nominee and agent to act for and on behalf of such Affiliate in connection with
such Loan Papers and to be bound by the terms of this Article XII, and the other
provisions of this Agreement.
ARTICLE XIII
PROTECTION OF YIELD; CHANGE IN LAWS
Section 13.1    Basis for Determining Interest Rate Applicable to Eurodollar
Tranches Inadequate. If the Required Banks determine that for any reason in
connection with any request for a Loan or a conversion to or continuation
thereof that (a) dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Loan, (b) adequate and reasonable means do not exist for determining the
LIBOR Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan or in connection with an Adjusted Base Rate Loan, or (c) the
LIBOR Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan or in connection with an Adjusted Base Rate Loan does not
adequately and fairly reflect the cost to such Banks of funding such Loan, the
Administrative Agent will promptly so notify Borrower and each Bank. Thereafter,
the obligation of the Banks to make or


85

--------------------------------------------------------------------------------




maintain Eurodollar Loans and Adjusted Base Rate Loans as to which the interest
rate is determined with reference to the LIBOR Rate shall be suspended until the
Administrative Agent (upon the instruction of the Required Banks) revokes such
notice. Upon receipt of such notice, Borrower may revoke any pending request for
a Borrowing of, conversion to or continuation of Eurodollar Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Adjusted Base Rate Loans in the amount specified therein.
Section 13.2    Illegality of Eurodollar Tranches.
(a)    If, after the date of this Agreement, the adoption of any applicable Law,
rule or regulation, or any change therein, or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Bank (or its Eurodollar Lending Office) with any request or
directive (whether or not having the force of Law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for any
Bank (or its Eurodollar Lending Office) to make, maintain or fund any portion of
the Loans subject to a Eurodollar Tranche and such Bank shall so notify
Administrative Agent, Administrative Agent shall forthwith give notice thereof
to the other Banks and Borrower. Until such Bank notifies Borrower and
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank to maintain or fund any portion of the
Loans subject to a Eurodollar Tranche shall be suspended. Before giving any
notice to Administrative Agent pursuant to this Section 13.2, such Bank shall
designate a different Eurodollar Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Bank, be
otherwise disadvantageous to such Bank. If such Bank shall determine that it may
not lawfully continue to maintain and fund any portion of the Loans outstanding
subject to a Eurodollar Tranche to maturity and shall so specify in such notice,
Borrower shall immediately convert the principal amount of the Loans which is
subject to a Eurodollar Tranche to an Adjusted Base Rate Tranche of an equal
principal amount from such Bank (on which interest and principal shall be
payable contemporaneously with the unaffected Eurodollar Tranches of the other
Banks).
(b)    No Bank shall be required to make any Loan (or any portion thereof)
hereunder if the making of such Loan (or any portion thereof) would be in
violation of any Law applicable to such Bank.
Section 13.3    Increased Cost of Eurodollar Tranche. If after the Closing Date,
the adoption of any applicable Law, rule or regulation, or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Lending Office) with any request or directive (whether or not having the force
of Law) of any such authority, central bank or comparable agency:
(a)    shall subject any Bank (or its Lending Office) to any tax, duty or other
charge with respect to maintaining or funding any portion of the Loans subject
to a Eurodollar Tranche, its Note, if any, or its obligation to allow interest
to be computed by reference to the Adjusted LIBOR Rate shall change the basis of
taxation of payments to any Bank (or its Lending Office) of the principal of or
interest on any portion of the Loans which is subject to any Eurodollar Tranche
or any other amounts due under this Agreement in respect of any portion of any
Loan which is subject to any Eurodollar Tranche or its obligation to allow
interest to be computed by reference to the Adjusted LIBOR Rate (except for
changes in the rate of Tax on the overall net


86

--------------------------------------------------------------------------------




income of such Bank or its Lending Office imposed by the jurisdiction in which
such Bank’s principal executive office or Lending Office is located); or
(b)    shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding with respect to any
Eurodollar Tranche any such requirement included in an applicable Eurodollar
Reserve Percentage) against assets of, deposits with or for the account of or
credit extended by, any Bank’s Lending Office or shall impose on any Bank (or
its Lending Office) or the applicable interbank eurodollar market or any other
condition affecting Eurodollar Tranches, its Note, if any, or its obligation to
allow interest to be computed by reference to the Adjusted LIBOR Rate;
and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) of funding or maintaining any portion of any Loan subject to
a Eurodollar Tranche, or to reduce the amount of any sum received or receivable
by such Bank (or its Lending Office) under this Agreement or under its Note, if
any, with respect thereto, by an amount deemed by such Bank to be material,
then, within five (5) days after demand by such Bank setting forth the
calculation of such sum in reasonable detail (with a copy to the Administrative
Agent), Borrower shall pay to such Bank such additional amount or amounts as
will compensate such Bank for such increased cost or reduction. Each Bank will
promptly notify Borrower and Administrative Agent of any event of which it has
knowledge, occurring after the Closing Date, which will entitle such Bank to
compensation pursuant to this Section 13.3 and will designate a different
Lending Office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. A certificate of any Bank claiming compensation
under this Section 13.3 and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, such Bank may use any reasonable averaging and
attribution methods.
Section 13.4    Adjusted Base Rate Tranche Substituted for Affected Eurodollar
Tranche. If (a) the obligation of any Bank to fund or maintain any portion of
any Loan subject to a Eurodollar Tranche has been suspended pursuant to
Section 13.2, or (b) any Bank has demanded compensation under Section 13.3 and
Borrower shall, by at least five Eurodollar Business Days prior notice to such
Bank through the Administrative Agent, have elected that the provisions of this
Section 13.4 shall apply to such Bank, then, unless and until such Bank notifies
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer apply:
(i)    any Tranche which would otherwise be characterized by such Bank as a
Eurodollar Tranche shall instead be deemed an Adjusted Base Rate Tranche (on
which interest and principal shall be payable contemporaneously with the
unaffected Eurodollar Tranches of the other Banks); and
(ii)    after all of its Eurodollar Tranches have been repaid, all payments of
principal which would otherwise be applied to repay Eurodollar Tranches shall be
applied to repay its Adjusted Base Rate Tranches instead.
Section 13.5    Capital Adequacy. If after the Closing Date, the adoption of any
applicable Law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof, by any Governmental Authority, central
bank or comparable agency charged with the


87

--------------------------------------------------------------------------------




interpretation or administration thereof, or compliance by any Bank (or its
Lending Office) with any request or directive (whether or not having the force
of Law), shall:
(a)    impose, modify or deem applicable any reserve, special deposit,
compensatory loan, deposit insurance, capital adequacy, liquidity requirement,
minimum capital, capital ratio or similar requirement against all or any assets
held by, deposits or accounts with, credit extended by or to, or commitments to
extend credit or any other acquisition of funds by any Bank (or its Lending
Office), or impose on any Bank (or its Lending Office) any other condition, with
respect to the maintenance by such Bank of all or any part of its Commitment; or
(b)    subject any Bank (or its Lending Office) to, or cause the termination or
reduction of a previously granted exemption with respect to, any Tax with
respect to the maintenance by such Bank of all or any part of its Commitment
(other than Taxes assessed against such Bank’s overall net income); and the
result of any of the foregoing is to increase the cost to such Bank (or its
Lending Office) of maintaining its Commitment or to reduce the amount of any
sums received or receivable by it (or its Lending Office) under this Agreement
or any other Loan Paper, or to reduce the rate of return on such Bank’s equity
in connection with this Agreement, as the case may be, by an amount which such
Bank deems material then, in any such case, within five days of demand by such
Bank (or its Lending Office) (with a copy to Administrative Agent), Borrower
shall pay to such Bank (or its Lending Office) such additional amount or amounts
as will compensate such Bank for any additional cost, reduced benefit, reduced
amount received or reduced rate of return. Each Bank will promptly notify
Borrower and Administrative Agent of any event of which it has knowledge,
occurring after the Closing Date, which will entitle such Bank to compensation
pursuant to this Section 13.5. A certificate of any Bank claiming compensation
under this Section 13.5 and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, such Bank may use any reasonable averaging and
attribution methods. For all purposes under this Agreement, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, guidelines or
directives in connection therewith or promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall be
deemed to have gone into effect and to have been adopted after the Closing Date.
(c)    Without limiting the foregoing, in the event any event or condition
described in this Section 13.5 shall occur or arise which relates to the
maintenance by any Bank of that part of its Commitment which is in excess of its
Commitment Percentage of the Total Commitment then in effect (such excess
portion of such Commitment of any Bank is hereinafter referred to as its
“Surplus Commitment”), such Bank shall notify Administrative Agent and Borrower
of the occurrence of such event or the existence of such condition and of the
amount of a fee (to be computed on a per annum basis with respect to such Bank’s
Surplus Commitment) which such Bank determines in good faith will compensate
such Bank for such additional cost, reduced benefit, reduced amount received or
reduced rate of return. Within five Business Days following receipt of such
notice, Borrower shall notify such Bank whether it accepts or rejects such fee
(if Borrower fails to timely respond to such notice it will be deemed to have
accepted such fee). If Borrower rejects such fee, the applicable Commitment of
each Bank will be automatically and permanently reduced to such Bank’s
Commitment Percentage of the Total Commitment then in effect. If Borrower
accepts such fee, such fee shall accrue from and after the date of such Bank’s
notice and shall be payable in arrears (based on the daily average balance of
such Bank’s Surplus Commitment) on the last day of each Fiscal Quarter and on
the Termination


88

--------------------------------------------------------------------------------




Date. Such fee shall be in lieu of any amounts to which such Bank would
otherwise be entitled in respect of its Surplus Commitment pursuant to the other
provisions of this Section 13.5 for the period on and after the date of such
notice unless such Bank determines that such fee is not adequate to fully
compensate such Bank for any additional cost, reduced benefit, reduced amount
received or reduced rate of return such Bank may thereafter incur in respect of
such Bank’s Surplus Commitment. In that event such Bank shall be entitled to
such additional compensation to which such Bank is otherwise entitled pursuant
to this Section 13.5.
(d)    Failure or delay on the part of any Bank to demand compensation pursuant
to this Section 13.5 or Section 13.3 shall not constitute a waiver of such
Bank’s right to demand such compensation; provided that Borrower shall not be
required to compensate any Bank pursuant to this Section 13.5 or Section 13.3
for any increased costs or reductions incurred more than 365 days prior to the
date that such Bank notifies Borrower of the change in Law or other event giving
rise to such increased costs or reductions and of such Bank’s intention to claim
compensation therefor; provided further that, if the change in Law or other
event giving rise to such increased costs or reductions is retroactive, then the
365-day period referred to above shall be extended to include the period of
retroactive effect hereof.
Section 13.6    Taxes.
(a)    All amounts payable by Borrower under the Loan Papers (whether principal,
interest, fees, expenses, or otherwise) to or for the account of each Recipient
shall be paid in full, free of any deductions or withholdings for or on account
of any Indemnified Taxes and Documentary Taxes. If Borrower is prohibited by Law
from paying any such amount free of any such deductions and withholdings, then
(at the same time and in the same manner that such original amount is otherwise
due under the Loan Papers) Borrower shall pay to or for the account of such
Recipient such additional amount as may be necessary in order that the actual
amount received by such Recipient after deduction and/or withholding (and after
payment of any additional Indemnified Taxes and Documentary Taxes due as a
consequence of the payment of such additional amount, and so on) will equal the
amount such Recipient would have received if such deduction or withholding were
not made.
(b)    The Loan Parties shall jointly and severally indemnify each Recipient
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes and Documentary Taxes (including Indemnified Taxes or Documentary Taxes
imposed or asserted on or attributable to amounts payable under this
Section 13.6) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Documentary Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Borrower by a Bank or Letter of Credit Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Bank or Letter of Credit Issuer, shall be conclusive
absent manifest error.
(c)    Each Bank shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Bank (but only to the extent that Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of Borrower to do so), (ii) any Taxes attributable to such Bank’s
failure to comply with the provisions of Section 14.8(b) relating to the


89

--------------------------------------------------------------------------------




maintenance of Participant Register and (iii) any Excluded Taxes attributable to
such Bank, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Paper, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Bank by the
Administrative Agent shall be conclusive absent manifest error. Each Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Bank under any Loan Paper or otherwise payable by the
Administrative Agent to the Bank from any other source against any amount due to
the Administrative Agent under this paragraph (c).
(d)    (i) Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Paper shall deliver
to Borrower and the Administrative Agent, at the time or times reasonably
requested by Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Bank, if reasonably requested by
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by Borrower or the
Administrative Agent as will enable Borrower or the Administrative Agent to
determine whether or not such Bank is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 13.6(d)(ii)(A), 13.6(d)(ii)(B) and 13.6(d)(ii)(D) below) shall not be
required if in the Bank’s reasonable judgment such completion, execution or
submission would subject such Bank to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Bank.
(ii)    Without limiting the generality of the foregoing,
(A)    any Bank that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower or the Administrative Agent), executed originals of IRS Form
W-9 certifying that such Bank is exempt from U.S. federal backup withholding
tax;
(B)    any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
whichever of the following is applicable:
(1)    in the case of a Foreign Bank claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Paper, executed originals of IRS Form W-8BEN or W-8BEN-E
(or applicable successor form) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Paper, IRS Form W-8BEN or W-8BEN-E (or applicable successor form) establishing
an exemption from, or


90

--------------------------------------------------------------------------------




reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI (or applicable successor form);
(3)    in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Bank is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E (or applicable successor
form); or
(4)    to the extent a Foreign Bank is not the beneficial owner, executed
originals of IRS Form W-8IMY (or applicable successor form), accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E (or, in each case, applicable successor
form), a U.S. Tax Compliance Certificate substantially in the form of Exhibit
L-2 or Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Bank is a
partnership and one or more direct or indirect partners of such Foreign Bank are
claiming the portfolio interest exemption, such Foreign Bank may provide a U.S.
Tax Compliance Certificate substantially in the form of Exhibit L-4 on behalf of
each such direct and indirect partner;
(C)    any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and
(D)    if a payment made to a Bank under any Loan Paper would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to Borrower and the Administrative Agent at the time or times prescribed
by Law and at such time or times reasonably requested by Borrower or the
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or the Administrative Agent as
may be necessary for Borrower and the Administrative Agent to comply


91

--------------------------------------------------------------------------------




with their obligations under FATCA and to determine that such Bank has complied
with such Bank’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and the Administrative Agent
in writing of its legal inability to do so. For purposes of this paragraph (d),
the term “Bank” includes any Letter of Credit Issuer.
Section 13.7    Discretion of Banks as to Manner of Funding. Notwithstanding any
provisions of this Agreement to the contrary, each Bank shall be entitled to
fund and maintain its funding of all or any part of its Commitment in any manner
it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder shall be made as if such Bank had
actually funded and maintained the Loans (or any portion thereof) subject to a
Eurodollar Tranche during the Interest Period for the Loans (or any portion
thereof) through the purchase of deposits having a maturity corresponding to the
last day of such Interest Period and bearing an interest rate equal to the
Adjusted LIBOR Rate for such Interest Period.
Section 13.8    Replacement of Banks. If (a) any Bank requests compensation
under Section 13.3, (b) the obligation of any Bank to make Eurodollar Loans or
continue Loans as Eurodollar Loans has been suspended pursuant to Section 13.4,
(c) Borrower is required to pay any additional amount to any Bank or any
Governmental Authority for the account of any Bank pursuant to Section 13.5 or
Section 13.6, (d) any Bank is a Defaulting Bank or (e) any Bank has voted
against an amendment, modification or waiver of any provision of this Agreement
proposed by Borrower, which proposed amendment, modification or waiver (i) was
approved by Banks representing no less than 90% of the aggregate Commitments
(or, following termination or expiration of the Commitments, the Outstanding
Revolving Credit) but (ii) required the approval of all Banks and did not get
such approval, then Borrower may, at its sole expense and effort, upon notice to
such Bank and the Administrative Agent, require such Bank to assign and
delegate, without recourse (in accordance with and subject to the restrictions
in Section 14.8(d) all its interests, rights and obligations under this
Agreement at par (plus all accrued and unpaid interest and fees) to an assignee
that shall assume such obligations (which assignee may be another Bank, if a
Bank accepts such assignment); provided, that in the case of any such assignment
resulting from a request for compensation under Section 13.3, the suspension of
an obligation to make Eurodollar Loans or continue Loans as Eurodollar Loans
under Section 13.4, or the requirement that Borrower pay any additional amount
under Section 13.5 or Section 13.6, such assignment will result in a reduction
of such compensation, a resumption of such obligation in whole or in part, or
the reduction of such payments, as applicable.
ARTICLE XIV
MISCELLANEOUS
Section 14.1    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as


92

--------------------------------------------------------------------------------




follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
(i)    if to Borrower or any other Credit Party, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
the signature pages hereof;
(ii)    the Administrative Agent, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 1; and
(iii)    if to the Letter of Credit Issuer or any Bank, to the address,
telecopier number, electronic mail address or telephone number specified on the
most recently delivered Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the Banks
and the Letter of Credit Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Bank or the Letter of Credit Issuer
pursuant to Article II if such Bank or the Letter of Credit Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT


93

--------------------------------------------------------------------------------




OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Affiliates (collectively, the
“Agent Parties”) have any liability to Borrower, any other Credit Party, any
Bank, the Letter of Credit Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of Borrower’s or the Administrative Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided
that, in no event shall any Agent Party have any liability to Borrower, any
other Credit Party, any Bank, the Letter of Credit Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
(d)    Change of Address, Etc. Each of Borrower, each other Credit Party, the
Administrative Agent, and the Letter of Credit Issuer may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Bank may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to Borrower, the Administrative Agent, and the Letter of Credit Issuer.
In addition, each Bank agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Bank. Furthermore, each Public Bank agrees to cause
at least one individual at or on behalf of such Public Bank to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Bank or its
delegate, in accordance with such Public Bank’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Borrower or its securities for purposes
of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, Letter of Credit Issuer and Banks. The
Administrative Agent, the Letter of Credit Issuer and the Banks shall be
entitled to rely and act upon any notices (including telephonic Requests for
Borrowing) purportedly given by or on behalf of Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Borrower shall indemnify the Administrative Agent, the Letter of Credit
Issuer, each Bank and the Affiliates of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of Borrower. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
Section 14.2    Waivers and Amendments; Acknowledgments.
(a)    No failure or delay (whether by course of conduct or otherwise) by any
Bank or Administrative Agent in exercising any right, power or remedy which they
may have under any of the Loan Papers shall operate as a waiver thereof or of
any other right, power or remedy, nor shall any single or partial exercise by
any Bank or Administrative Agent of any such right, power or


94

--------------------------------------------------------------------------------




remedy preclude any other or further exercise thereof or of any other right,
power or remedy. No waiver of any provision of any Loan Paper and no consent to
any departure therefrom shall ever be effective unless it is in writing and
signed by Required Banks and/or Administrative Agent in accordance with
Section 14.2(c), and then such waiver or consent shall be effective only in the
specific instances and for the purposes for which given and to the extent
specified in such writing. No notice to or demand on Borrower shall in any case
of itself entitle Borrower to any other or further notice or demand in similar
or other circumstances. This Agreement and the other Loan Papers set forth the
entire understanding and agreement of the parties hereto and thereto with
respect to the transactions contemplated herein and therein and supersede all
prior discussions and understandings with respect to the subject matter hereof
and thereof, and no modification or amendment of or supplement to this Agreement
or the other Loan Papers shall be valid or effective unless the same is in
compliance with Section 14.2(c).
(b)    Borrower acknowledges and agrees, and acknowledges its Affiliates
understanding, that (i) it has been advised by counsel in the negotiation,
execution and delivery of the Loan Papers to which it is a party, (ii) it has
made an independent decision to enter into this Agreement and the other Loan
Papers to which it is a party, without reliance on any representation, warranty,
covenant or undertaking by Banks or Agents whether written, oral or implicit,
other than as expressly set out in this Agreement or in another Loan Paper
delivered on or after the Closing Date, (iii) there are no representations,
warranties, covenants, undertakings or agreements by any Bank or any Agent as to
the Loan Papers except as expressly set out in this Agreement or in another Loan
Paper delivered on or after the Closing Date, (iv) neither any Bank nor any
Agent owes any fiduciary duty to Borrower or any other Credit Party with respect
to any Loan Paper or the transactions contemplated thereby, (v) the relationship
pursuant to the Loan Papers between Borrower, on one hand, and Banks and Agents,
on the other hand, is and shall be solely that of debtor and creditor,
respectively, (vi) no partnership or joint venture exists with respect to the
Loan Papers between Borrower and any Bank or any Agent, (vii) should an Event of
Default or Default occur or exist each Bank and each Agent will determine in its
sole and absolute discretion and for its own reasons what remedies and actions
it will or will not exercise or take at that time, (viii) without limiting any
of the foregoing, Borrower is not relying upon any representation or covenant by
any Bank or any Agent or any representative thereof, and no such representation
or covenant has been made, that any Bank or any Agent will, at the time of an
Event of Default, or at any other time, waive, negotiate, discuss, or take or
refrain from taking any action permitted under the Loan Papers with respect to
any such Event of Default or Default or any other provision of the Loan Papers,
and (ix) each Bank has relied upon the truthfulness of the acknowledgments in
this Section 14.2(b) in deciding to execute and deliver this Agreement and to
make the Loans.
(c)    The Aggregate Elected Commitment Amount, a Bank’s Elected Commitment
Amount, a Bank’s Maximum Credit Amount, the Commitment Percentage of each Bank,
and Schedule 1 to this Agreement may be amended as set forth in Section 2.16 and
Schedule 1 to this Agreement may be amended as set forth in Section 14.8(b). Any
other provision of this Agreement, the Notes or the other Loan Papers may be
amended or waived if, but only if such amendment or waiver is in writing and is
signed by Borrower and Required Banks (and, if the rights or duties of
Administrative Agent are affected thereby, by Administrative Agent); provided
that, (i) no such amendment or waiver shall (A) increase the Commitment, Maximum
Credit Amount and Elected Commitment of any Bank, (B) subject any Bank to any
additional obligation, or (C) amend or waive any of the provisions of Article IV
or the definitions contained in Section 1.2 applicable thereto without the
written consent of such Bank and (ii) no


95

--------------------------------------------------------------------------------




such amendment or waiver shall unless signed by all Banks (or, in the case of
clauses (C) and (D), each Bank affected thereby): (A) increase the Borrowing
Base, (B) amend or waive any of the provisions of Article IV or the definitions
contained in Section 1.2 applicable thereto, (C) forgive any of the principal of
or reduce the rate of interest on the Loans or any fees hereunder, (D) postpone
the Termination Date or any date fixed for any payment of principal of or
interest on the Loan or any fees hereunder, (E) change the percentages of the
Aggregate Maximum Credit Amount, the definitions of “Required Bank” and/or
“Super Majority Bank”, or the number of Banks which shall be required for the
Banks or any of them to take any action under this Section 14.2(c) or any other
provision of this Agreement, (F) permit Borrower to assign any of its rights
hereunder, (G) provide for the release or substitution of collateral for the
Obligations or any part thereof other than releases required pursuant to sales
of collateral which are expressly permitted by Section 9.5, (H) provide for the
release of any Credit Party from its Facility Guaranty, except in connection
with a transaction expressly permitted under Section 9.4, or (I) amend Section
3.2(c) or any other provisions governing the pro rata sharing of payments among
Banks in a manner to permit non-pro rata sharing of payments among Banks.
Borrower, Administrative Agent and each Bank further acknowledge that any
decision by Administrative Agent or any Bank to enter into any amendment, waiver
or consent pursuant hereto shall be made by such Bank or Administrative Agent in
its sole discretion, and in making any such decision Administrative Agent and
each such Bank shall be permitted to give due consideration to any credit or
other relationship Administrative Agent or any such Bank may have with Borrower,
any other Credit Party or any Affiliate of any Credit Party.
Section 14.3    Expenses; Documentary Taxes; Indemnification.
(a)    Borrower shall pay (i) all out-of-pocket expenses of Administrative
Agent, including reasonable fees and disbursements of special counsel for
Administrative Agent, in connection with the preparation of this Agreement and
the other Loan Papers and, if appropriate, the recordation of the Loan Papers,
any waiver or consent hereunder or any amendment hereof or any Default or
alleged Default hereunder, and (ii) if an Event of Default occurs, all
out-of-pocket expenses incurred by Administrative Agent and each Bank, including
fees and disbursements of counsel in connection with such Event of Default and
collection and other enforcement proceedings resulting therefrom, fees of
auditors and consultants incurred in connection therewith and investigation
expenses incurred by Administrative Agent and each Bank in connection therewith.
Without duplication of Section 13.6, Borrower shall indemnify each Bank against
any Documentary Taxes.
(b)    Borrower agrees to indemnify each Indemnified Entity (as defined below),
upon demand, from and against any and all liabilities, obligations, claims,
losses, damages, penalties, fines, actions, judgments, suits, settlements,
costs, expenses or disbursements (including reasonable fees of attorneys,
accountants, experts and advisors) of any kind or nature whatsoever (in this
section collectively called “liabilities and costs”) which to any extent (in
whole or in part) may be imposed on, incurred by, or asserted against such
Indemnified Entity growing out of, resulting from or in any other way associated
with any of the collateral for the Loans, the Loan Papers, or the transactions
and events (including the enforcement or defense thereof) at any time associated
therewith or contemplated therein (including any violation or noncompliance with
any applicable environmental Laws by any Credit Party or any liabilities or
duties of any Credit Party or of any Indemnified Entity with respect to
Hazardous Substances found in or released into the environment).


96

--------------------------------------------------------------------------------




THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR ARE IN ANY EXTENT CAUSED, IN WHOLE OR IN PART,
BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY INDEMNIFIED ENTITY,
provided only that, no Indemnified Entity shall be entitled under this
Section 14.3(b) to receive indemnification for that portion, if any, of any
liabilities and costs which is caused by its own individual gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final, non-appealable judgment, or by its own individual actions with respect to
the collateral for the Loans in its possession. As used herein, the term
“Indemnified Entity” refers to each Bank, Administrative Agent, Letter of Credit
Issuer, and each director, officer, agent, trustee, manager, attorney, employee,
representative, partner and Affiliate of any such Person.
(c)    The agreements in this Section 14.3 shall survive the resignation of the
Administrative Agent, the Letter of Credit Issuer, the replacement of any Bank,
the termination of the Total Commitment, the repayment, satisfaction or
discharge of all the other Obligations, and the termination of the Loan Papers.
Section 14.4    Right and Sharing of Set-Offs.
(a)    Upon the occurrence and during the continuance of any Event of Default,
each Bank is hereby authorized at any time and from time to time, to the fullest
extent permitted by Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Bank to or for the credit or the account
of any Credit Party against any and all of the obligations now or hereafter
existing under this Agreement and any Note held by such Bank, irrespective of
whether or not such Bank shall have made any demand under this Agreement or such
Note and although such obligations may be unmatured. Each Bank agrees promptly
to notify such Credit Party after any such setoff and application made by such
Bank, provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Bank under this
Section 14.4(a) are in addition to other rights and remedies (including other
rights of setoff) which such Bank may have.
(b)    Each Bank agrees that if it shall, by exercising any right of setoff or
counterclaim or otherwise, receive payment after the occurrence and during the
continuance of an Event of Default of a proportion of the aggregate amount of
principal and interest due with respect to the Loans which is greater than the
proportion received by any other Bank in respect of the Loans, the Bank
receiving such proportionately greater payment shall purchase such
participations in the interests in the Loans held by the other Banks, and such
other adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Loans held by Banks shall be shared
by Banks ratably in accordance with their respective Commitment Percentages;
provided that nothing in this Section 14.4(b) shall impair the right of any Bank
to exercise any right of setoff or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of any Credit
Party other than its indebtedness under the Loans. Borrower agrees, to the
fullest extent it may effectively do so under applicable Law, that Participants
may exercise rights of setoff or counterclaim and other rights with respect to
such participation as fully as if such holder of a participation were a direct
creditor of Borrower in the amount of such participation.


97

--------------------------------------------------------------------------------




Section 14.5    Survival. All of the various representations, warranties,
covenants, indemnities and agreements in the Loan Papers shall survive the
execution and delivery of this Agreement and the other Loan Papers and the
performance hereof and thereof, including the making or granting of the Loans
and the delivery of the Notes and the other Loan Papers, and shall further
survive until all of the Obligations are paid in full to Banks and
Administrative Agent and all of Banks’ obligations to Borrower are terminated;
provided that, to the extent expressly provided in any indemnification clause
contained herein or in any other Loan Paper, such indemnification obligation
shall survive payment in full of the Obligations and termination of the
obligations of Banks to Borrower hereunder. All statements and agreements
contained in any certificate or other instrument delivered by Borrower to any
Bank or Administrative Agent under any Loan Paper shall be deemed
representations and warranties by Borrower or agreements and covenants of
Borrower under this Agreement. The representations, warranties and covenants
made by any Credit Party (as applicable) in the Loan Papers, and the rights,
powers and privileges granted to Banks and Administrative Agent in the Loan
Papers, are cumulative, and, except for expressly specified waivers and
consents, no Loan Paper shall be construed in the context of another to
diminish, nullify, or otherwise reduce the benefit to Banks and Administrative
Agent of any such representation, warranty, covenant, right, power or privilege.
In particular and without limitation, no exception set out in this Agreement to
any representation, warranty or covenant herein contained shall apply to any
similar representation, warranty or covenant contained in any other Loan Paper,
and each such similar representation, warranty or covenant shall be subject only
to those exceptions which are expressly made applicable to it by the terms of
the various Loan Papers.
Section 14.6    Limitation on Interest. Each Bank, each Agent, Borrower, each
other Credit Party and any other parties to the Loan Papers intend to contract
in strict compliance with applicable usury Law from time to time in effect. In
furtherance thereof such Persons stipulate and agree that none of the terms and
provisions contained in the Loan Papers shall ever be construed to create a
contract to pay, for the use, forbearance or detention of money, interest in
excess of the Maximum Lawful Rate. None of Borrower, any other Credit Party, nor
any present or future guarantors, endorsers, or other Persons hereafter becoming
liable for payment of any Obligation shall ever be liable for unearned interest
thereon or shall ever be required to pay interest thereon in excess of the
Maximum Lawful Rate and the provisions of this Section 14.6 shall control over
all other provisions of the Loan Papers which may be in conflict or apparent
conflict herewith. Each Bank and Administrative Agent expressly disavow any
intention to charge or collect excessive unearned interest or finance charges in
the event the maturity of any Obligation is accelerated. If (a) the maturity of
any Obligation is accelerated for any reason, (b) any Obligation is prepaid and
as a result any amounts held to constitute interest are determined to be in
excess of the Maximum Lawful Rate, or (c) any Bank or any other holder of any or
all of the Obligations shall otherwise collect moneys which are determined to
constitute interest which would otherwise increase the interest on any or all of
the Obligations to an amount in excess of the Maximum Lawful Rate, then all such
sums determined to constitute interest in excess of the Maximum Lawful Rate
shall, without penalty, be promptly applied to reduce the then outstanding
principal of the related Obligations or, at any Bank’s or such holder’s option,
promptly returned to Borrower or the other payor thereof upon such
determination. In determining whether or not the interest paid or payable, under
any specific circumstance, exceeds the Maximum Lawful Rate, Administrative
Agent, Banks, Borrower and the other Credit Parties (and any other payors or
payees thereof) shall to the greatest extent permitted under applicable Law,
(i) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (ii) exclude voluntary prepayments and the effects thereof,
and (iii) amortize, prorate, allocate, and spread the total


98

--------------------------------------------------------------------------------




amount of interest throughout the entire contemplated term of the instrument
evidencing the Obligations in accordance with the amounts outstanding from time
to time thereunder and the Maximum Lawful Rate in order to lawfully charge the
Maximum Lawful Rate.
Section 14.7    Invalid Provisions. If any provision of the Loan Papers is held
to be illegal, invalid, or unenforceable under present or future Laws effective
during the term thereof, such provision shall be fully severable, the Loan
Papers shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part thereof, and the remaining
provisions thereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as a part of the Loan Papers a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid and enforceable.
Section 14.8    Successors and Assigns.
(a)    Each Loan Paper binds and inures to the parties to it, any intended
beneficiary of it, and each of their respective successors and permitted
assigns. Neither Borrower nor any other Credit Party may assign or transfer any
rights or obligations under any Loan Paper without first obtaining all Banks’
consent, and any purported assignment or transfer without all Banks’ consent is
void. No Bank may transfer, pledge, assign, sell any participation in, or
otherwise encumber its portion of the Obligations except as permitted by
clauses (b) or (d) below.
(b)    Any Bank may (subject to the provisions of this section, in accordance
with applicable Law, in the ordinary course of its business, and at any time)
sell to one or more Persons (each a “Participant”) participating interests in
its portion of the Obligations. The selling Bank remains a “Bank” under the Loan
Papers, the Participant does not become a “Bank” under the Loan Papers, and the
selling Bank’s obligations under the Loan Papers remain unchanged. The selling
Bank remains solely responsible for the performance of its obligations and
remains the holder of its share of the outstanding Loans for all purposes under
the Loan Papers. Borrower and Administrative Agent shall continue to deal solely
and directly with the selling Bank in connection with that Bank’s rights and
obligations under the Loan Papers, and each Bank must retain the sole right and
responsibility to enforce due obligations of Borrower and/or any other Credit
Party. Participants have no rights under the Loan Papers except certain voting
rights as provided below. Subject to the following, each Bank may obtain (on
behalf of its Participants) the benefits of Article XIII with respect to all
participations in its part of the Obligations outstanding from time to time
(subject to the requirements and limitations therein, including the requirements
under Section 13.6(d) (it being understood that the documentation required under
Section 13.6(d) shall be delivered to the participating Bank)) to the same
extent as if it were a Bank and had acquired its interest by assignment pursuant
to Section 14.8(d); provided that such Participant shall not be entitled to
receive any greater payment under Article XIII with respect to its
participation, than its participating Bank would have been entitled to receive.
Each Bank that sells a participation agrees, at Borrower's request and expense,
to use reasonable efforts to cooperate with Borrower to effectuate the
provisions of Section 13.8 with respect to any Participant. No Bank may sell any
participating interest under which the Participant has any rights to approve any
amendment, modification, or waiver of any Loan Paper except to the extent such
amendment, modification or waiver would (i) extend the Termination Date,
(ii) reduce the interest rate or fees applicable to the Commitments or any
portion of the Loans in which such Participant is participating, or postpone the
payment of any thereof, or (iii) release all or substantially all of the
collateral or guarantees


99

--------------------------------------------------------------------------------




securing any portion of the Aggregate Maximum Credit Amount or the Loans in
which such Participant is participating. In addition, each agreement creating
any participation must include an agreement by the Participant to be bound by
the provisions of Section 14.14.
(c)    Each Bank that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Papers (the “Participant Register”); provided that no
Bank shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any commitments, loans, letters of credit or its
other obligations under any Loan Paper) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Bank shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(d)    Each Bank may make assignments to the Federal Reserve Bank or any central
bank having jurisdiction over such Bank. Notwithstanding anything to the
contrary contained in this Agreement, in no case shall an Assignee be Borrower,
an Affiliate of Borrower or a natural person. Each Bank may also assign to one
or more assignees (each an “Assignee”) all or any part of its rights and
obligations under the Loan Papers so long as (i) the Administrative Agent
consents in writing thereto (such consent not to be unreasonably withheld or
delayed), provided that no such consent shall be required for an assignment to a
Bank or an Affiliate of a Bank, (ii) Borrower consents in writing thereto (such
consent not to be unreasonably withheld or delayed), provided that no such
consent shall be required for an assignment to a Bank, an Affiliate of a Bank,
or, if an Event of Default exists, any other assignee, (iii) the assignor Bank
and Assignee execute and deliver to Administrative Agent an assignment and
assumption agreement in substantially the form of Exhibit G (an “Assignment and
Assumption Agreement”) and pay to Administrative Agent a processing fee of
$3,500, (iv) the Assignee acquires an identical percentage interest in the
Maximum Credit Amount and Elected Commitment of the assignor Bank and an
identical percentage of the interests in the outstanding Loans held by such
assignor Bank, and (v) the conditions (including minimum amounts of the
Aggregate Maximum Credit Amount that may be assigned or that must be retained)
for that assignment set forth in the applicable Assignment and Assumption
Agreement are satisfied. The “Effective Date” in each Assignment and Assumption
Agreement must (unless a shorter period is agreeable to Borrower and
Administrative Agent) be at least five Business Days after it is executed and
delivered by the assignor Bank and Assignee to Administrative Agent and Borrower
for acceptance. Once that Assignment and Assumption Agreement is accepted by
Administrative Agent and Borrower, then, from and after the Effective Date
stated in it (A) Assignee automatically becomes a party to this Agreement and,
to the extent provided in that Assignment and Assumption Agreement, has the
rights and obligations of a Bank under the Loan Papers, (B) the assignor Bank,
to the extent provided in that Assignment and Assumption Agreement, is released
from its obligations to fund Borrowings under this Agreement and its
reimbursement obligations under this Agreement and, in the case of an Assignment
and Assumption Agreement covering all of the remaining portion of the assignor
Bank’s rights and obligations under the Loan Papers, that Bank ceases to be a
party to the Loan Papers, (C) Borrower shall execute and deliver to the assignor
Bank and Assignee the


100

--------------------------------------------------------------------------------




appropriate Notes in accordance with this Agreement following the transfer,
(D) upon delivery of the Notes under clause (C) preceding, the assignor Bank
shall return to Borrower all Notes previously delivered to that Bank under this
Agreement, and (E) Schedule 1 hereto is automatically deemed to be amended to
reflect the name, Maximum Credit Amount and Elected Commitment of Assignee and
the remaining Maximum Credit Amount or Elected Commitment (if any) of the
assignor Bank, and Administrative Agent shall prepare and circulate to Borrower
and Banks an amended Schedule 1, reflecting those changes.
(e)    The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption Agreement delivered to it and a register for the recordation of the
names and addresses of the Banks, and the Maximum Credit Amount and Elected
Commitment of, and principal amount (and stated interest) of the Loans and
payments made in respect of Letter of Credit disbursements owing to, each Bank
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Borrower, the
Administrative Agent, each Letter of Credit Issuer and the Banks may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Bank hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower, each
Letter of Credit Issuer and any Bank, at any reasonable time and from time to
time upon reasonable prior notice.
Section 14.9    Applicable Law and Jurisdiction. THIS AGREEMENT (INCLUDING THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. Any legal action or
proceeding against Borrower with respect to this Agreement or any Loan Paper may
be brought in the courts of the State of New York, the U.S. Federal Courts in
such state, sitting in the County of New York, and Borrower hereby irrevocably
accepts the exclusive jurisdiction of such courts for the purpose of any action
or proceeding. Borrower irrevocably consents to the service of process out of
said courts by the mailing thereof by Administrative Agent by U.S. registered or
certified mail postage prepaid to Borrower at its address designated on the
signature pages hereto. Borrower agrees that a final judgment in any action or
proceeding shall be conclusive and may be enforced in any other jurisdiction by
suit on the judgment or in any other manner provided by Law. Nothing in this
Section 14.9 shall affect the rights of any Bank or Administrative Agent to
serve legal process in any other manner permitted by Law or affect the right of
any Bank or Administrative Agent to bring any action or proceeding against
Borrower or its properties in the courts of any other jurisdiction. To the
extent that Borrower has or hereafter may acquire any immunity from jurisdiction
of any court or from any legal process (whether through service of notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) with respect to either itself or its property, Borrower hereby
irrevocably waives such immunity in respect of its obligations under this
Agreement and the other Loan Papers. Borrower hereby irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any Loan
Paper brought in the Supreme Court of the State of New York, County of New York
or the U.S. District Court for the Southern District of New York, and hereby
further irrevocably waives any claims that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
Section 14.10    Counterparts; Effectiveness. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when


101

--------------------------------------------------------------------------------




Administrative Agent shall have received counterparts hereof signed by all of
the parties hereto or, in the case of any Bank as to which an executed
counterpart shall not have been received, Administrative Agent shall have
received telegraphic or other written confirmation from such Bank of execution
of a counterpart hereof by such Bank.
Section 14.11    No Third Party Beneficiaries. It is expressly intended that
there shall be no third party beneficiaries of the covenants, agreements,
representations or warranties herein contained other than Participants and
Assignees permitted pursuant to Section 14.8 and Affiliates of any Bank which
hold any part of the Obligations.
Section 14.12    COMPLETE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN PAPERS
COLLECTIVELY REPRESENT THE FINAL AGREEMENT BY AND AMONG BANKS, ADMINISTRATIVE
AGENT AND BORROWER AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF BANKS, ADMINISTRATIVE AGENT
AND BORROWER. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG BANKS,
ADMINISTRATIVE AGENT AND BORROWER.
Section 14.13    WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC. BORROWER,
ADMINISTRATIVE AGENT, AND EACH BANK HEREBY (a) KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE LOAN PAPERS OR ANY TRANSACTION CONTEMPLATED THEREBY OR
ASSOCIATED THEREWITH, BEFORE OR AFTER MATURITY; (b) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY “SPECIAL DAMAGES,” AS DEFINED BELOW; PROVIDED THAT
NOTHING CONTAINED IN THIS CLAUSE (b) SHALL LIMIT THE BORROWER’S INDEMNIFICATION
HEREOF TO THE EXTENT SUCH SPECIAL DAMAGES ARE IN RESPECT OF ANY THIRD PARTY
CLAIM IN CONNECTION WITH WHICH ANY INDEMNIFIED ENTITY IS ENTITLED TO
INDEMNIFICATION HEREUNDER; (c) CERTIFY THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (d) ACKNOWLEDGE THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN PAPERS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION. AS USED IN THIS SECTION,
“SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE
DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENT OR FUNDS
WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER
PARTY HERETO.
Section 14.14    Confidential Information. Administrative Agent and each Bank
agree that all documentation and other information made available by any Credit
Party to any Agent or any Bank under the terms of this Agreement shall (except
to the extent such documentation or other information is publicly available or
hereafter becomes publicly available other than by action of


102

--------------------------------------------------------------------------------




Administrative Agent or such Bank, or was therefore known or hereinafter becomes
known to Administrative Agent or such Bank independent of any disclosure thereto
by any Credit Party) be held in the strictest confidence by Administrative Agent
or such Bank and used solely in the administration and enforcement of the Loans
from time to time outstanding from such Bank to Borrower and in the prosecution
or defense of legal proceedings arising in connection herewith; provided that
(a) Administrative Agent or such Bank may disclose documentation and information
to Administrative Agent and/or any Bank which is a party to this Agreement or
any Affiliates thereof, and (b) Administrative Agent or such Bank may disclose
such documentation or other information to (x) any other bank or other Person to
which such Bank sells or proposes to make an assignment or sell a participation
in the Loans hereunder and (y) any actual or prospective party to any swap,
derivative or similar transaction under which payments are to be made by
reference to Borrower and its obligations, this Agreement or payments hereunder,
if, in each case, such other bank or Person, prior to such disclosure, agrees in
writing to be bound by the terms of the confidentiality statement customarily
employed by Administrative Agent in connection with such potential transfers or
such other confidentiality agreement not less restrictive than this
Section 14.14. Notwithstanding the foregoing, nothing contained herein shall be
construed to prevent Administrative Agent or a Bank from (i) making disclosure
of any information (A) if required to do so by applicable Law or regulation or
accepted banking practices, (B) to any governmental agency or regulatory body
having or claiming to have authority to regulate or oversee any aspect of such
Bank’s business or that of such Bank’s corporate parent or Affiliates in
connection with the exercise of such authority or claimed authority,
(C) pursuant to any subpoena or if otherwise compelled in connection with any
litigation or administrative proceeding, (D) to correct any false or misleading
information which may become public concerning such Person’s relationship to any
Credit Party, (E) to the extent Administrative Agent or such Bank or its counsel
deems necessary or appropriate to effect or preserve its security for the
Obligations or any portion thereof or to enforce any remedy provided in this
Agreement, or any other Loan Paper, or otherwise available by law; or
(ii) making, on a confidential basis, such disclosures (1) as such Bank
reasonably deems necessary or appropriate to its legal counsel, agents, advisors
or accountants (including outside auditors) and (2) to (x) any rating agency in
connection with rating Borrower or its Subsidiaries or the credit facility
provided hereunder or (y) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facility provided hereunder or (F) in connection with the exercise of any
remedies hereunder or under any other Loan Paper or any suit, action or
proceeding relating to this Agreement or any other Loan Paper or the enforcement
of rights hereunder or thereunder. If Administrative Agent or such Bank is
compelled to disclose such confidential information in a proceeding requesting
such disclosure, Administrative Agent or such Bank shall seek to obtain
assurance that such confidential treatment will be accorded such information;
provided that, neither Administrative Agent nor any Bank shall have any
liability for the failure to obtain such treatment. Notwithstanding anything to
the contrary, the Administrative Agent and the Banks may disclose the existence
of this Agreement and information of a general non-economic nature about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Banks in connection with
the administration of this Agreement, the other Loan Papers, and the
Commitments.
Section 14.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan Paper),
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers, are
arm’s-length


103

--------------------------------------------------------------------------------




commercial transactions between Borrower and its Affiliates, on the one hand,
and the Administrative Agent and the Arrangers, on the other hand, (ii) Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (iii) Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Papers; (b) (i) each of the
Administrative Agent, each Arranger and each Bank is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrower or any of its Affiliates, or any other Person and
(ii) neither the Administrative Agent nor any Arranger or any Bank has any
obligation to Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Papers; and (c) the Administrative Agent, the Arrangers and the
Banks and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrower and its
Affiliates, and neither the Administrative Agent nor any Arranger or any Bank
has any obligation to disclose any of such interests to Borrower or its
Affiliates. To the fullest extent permitted by law, Borrower hereby waives and
releases any claims that it may have against the Administrative Agent, the
Arrangers and the Banks with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
Section 14.16    USA Patriot Act Notice. Each Bank that is subject to the Act
(as hereinafter defined) hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Bank or the Administrative Agent, as applicable, to identify each Credit Party
in accordance with the Act.
Section 14.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Paper or in
any other agreement, arrangement or understanding among any such parties, each
party hereto (and each Bank a party hereto on behalf of any Affiliate a party to
a Hedge Transaction described in clause (b) of the definition of Obligation and
not excluded from the definition of Obligation thereunder) acknowledges that any
liability of any EEA Financial Institution arising under any Loan Paper, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Paper; or


104

--------------------------------------------------------------------------------




(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 14.18    Exiting Banks.
(a)    From and after the Effective Date, (i) each of the Existing Banks that
have not entered into this Agreement on the Effective Date (and will not have a
Commitment hereunder) (an “Exiting Bank”) shall cease to be a party to this
Agreement, (ii) no Exiting Bank shall have any obligations or liabilities under
this Agreement with respect to the period from and after the Effective Date and,
without limiting the foregoing, no Exiting Bank shall have any Commitment under
this Agreement and (iii) no Exiting Bank shall have any rights under this
Agreement or any other Loan Paper (other than rights under the Existing Credit
Agreement expressly stated to survive the termination of such agreement and the
repayment of amounts outstanding thereunder).
(b)    Existing Banks hereby waive any requirements for notice of prepayment and
the payment of any related prepayment penalties, minimum amounts of prepayments
of Loans (as defined in the Existing Credit Agreement), ratable reductions of
the commitments of the Banks under the Existing Credit Agreement and ratable
payments on account of the principal or interest of any Loan (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement to the extent
such prepayment, reductions or payments are required pursuant thereto.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




105

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective Authorized Officers effective as of the day and
year first above written.
BORROWER:


LAREDO PETROLEUM, INC., a Delaware corporation




By:    /s/ Richard C. Buterbaugh    
Name:    Richard C. Buterbaugh
Title:    Executive Vice President and CFO




Address for Notice:


Laredo Petroleum, Inc.
15 W. 6th Street, Suite 1800
Tulsa, OK 74119
Attn: Randy A. Foutch
Telephone:    918-513-4570
Telecopy:    918-513-4571
Email: randy@laredopetro.com






[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT –
LAREDO PETROLEUM, INC.]

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT AND BANK:


WELLS FARGO BANK, N.A., as
Administrative Agent, a Bank and Letter of Credit Issuer




By:    /s/ Muhammad A. Dhamani    
Name:    Muhammad A. Dhamani
Title:    Director




[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT –
LAREDO PETROLEUM, INC.]

--------------------------------------------------------------------------------





BANKS:




BANK OF AMERICA, N.A., as a Bank and Letter of Credit Issuer




By:    /s/ Michael Clayborne            
Name:    Michael Clayborne
Title:    Director
    






[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT –
LAREDO PETROLEUM, INC.]

--------------------------------------------------------------------------------




SOCIETE GENERALE, as a Bank




By:    /s/ Max Sonnonstine            
Name:    Max Sonnonstine
Title:    Director
    


[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT –
LAREDO PETROLEUM, INC.]

--------------------------------------------------------------------------------




ABN AMRO CAPITAL USA LLC, as a Bank




By:    /s/ Darrell Holley            
Name:    Darrell Holley
Title:    Managing Director


By:    /s/ Elizabeth Johnson            
Name:    Elizabeth Johnson
Title:    Director
        


[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT –
LAREDO PETROLEUM, INC.]

--------------------------------------------------------------------------------




BMO HARRIS FINANCING, INC., as a Bank




By:    /s/ Gumaro Tijerina            
Name:    Gumaro Tijerina
Title:    Managing Director
    


[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT –
LAREDO PETROLEUM, INC.]

--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Bank




By:    /s/ May Huang                
Name:    May Huang
Title:    Assistant Vice President
    




[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT –
LAREDO PETROLEUM, INC.]

--------------------------------------------------------------------------------




CITIBANK, N.A., as a Bank




By:    /s/ M. Jarrod Bourgeois        
Name:    M. Jarrod Bourgeois
Title:    Senior Vice President
    


[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT –
LAREDO PETROLEUM, INC.]

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, as a Bank




By:    /s/ Alan Dawson            
Name:    Alan Dawson
Title:    Director
        


[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT –
LAREDO PETROLEUM, INC.]

--------------------------------------------------------------------------------




CAPITAL ONE, NATIONAL ASSOCIATION, as a Bank




By:    /s/ Michael Higgins            
Name:    Michael Higgins
Title:    Senior Director
        


[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT –
LAREDO PETROLEUM, INC.]

--------------------------------------------------------------------------------




COMPASS BANK, as a Bank




By:    /s/ Kathleen J. Bowen            
Name:    Kathleen J. Bowen
Title:    Managing Director
    


[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT –
LAREDO PETROLEUM, INC.]

--------------------------------------------------------------------------------




BOKF, NA dba BANK OF OKLAHOMA, as a Bank and Letter of Credit Issuer




By:    /s/ Pam P. Schloeder            
Name:    Pam P. Schloeder
Title:    Senior Vice President
    


[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT –
LAREDO PETROLEUM, INC.]

--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY, as a Bank




By:    /s/ Parul June                
Name:    Parul June
Title:    Senior Vice President
    


[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT –
LAREDO PETROLEUM, INC.]

--------------------------------------------------------------------------------




COMERICA BANK, as a Bank




By:    /s/ John S. Lesikar            
Name:    John S. Lesikar
Title:    Senior Vice President
    


[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT –
LAREDO PETROLEUM, INC.]

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as a Bank




By:    /s/ Josh Rosenthal            
Name:    Josh Rosenthal
Title:    Authorized Signatory
    


[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT –
LAREDO PETROLEUM, INC.]

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Bank




By:    /s/ Nupur Kumar            
Name:    Nupur Kumar
Title:    Authorized Signatory


By:    /s/ Lea Baerlocher            
Name:    Lea Baerlocher
Title:    Authorized Signatory
    


[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT –
LAREDO PETROLEUM, INC.]

--------------------------------------------------------------------------------




ING CAPITAL LLC, as a Bank




By:    /s/ Scott Lamoreaux            
Name:    Scott Lamoreaux
Title:    Director




By:    /s/ Josh Strong                
Name:    Josh Strong
Title:    Director
    










[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT –
LAREDO PETROLEUM, INC.]

--------------------------------------------------------------------------------





EXITING BANKS:


JPMORGAN CHASE BANK, N.A., as an Exiting Bank


By:    /s/ Anson Williams            
Name:    Anson Williams
Title:    Authorized Signatory




[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT –
LAREDO PETROLEUM, INC.]

--------------------------------------------------------------------------------




SCOTIABANC INC., as an Exiting Bank




By:    /s/ J.F. Todd                
Name:    J.F. Todd
Title:    Managing Director
    














































































[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT –
LAREDO PETROLEUM, INC.]

--------------------------------------------------------------------------------




SUNTRUST BANK, as an Exiting Bank




By:    /s/ Chulley Bogle            
Name:    Chulley Bogle
Title:    Vice President




[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT –
LAREDO PETROLEUM, INC.]

--------------------------------------------------------------------------------






SCHEDULE 1




Bank
Maximum Credit Amount
Elected Commitment
Commitment Percentage
Wells Fargo Bank, N.A.
$210,000,000.00


$105,000,000.00


10.50%
Bank of America, N.A.
$160,000,000.00


$80,000,000.00


8.00%
ABN AMRO Capital USA LLC
$120,000,000.00


$60,000,000.00


6.00%
BMO Harris Financing, Inc.
$160,000,000.00


$80,000,000.00


8.00%
Societe Generale
$140,000,000.00


$70,000,000.00


7.00%
Capital One, National Association
$160,000,000.00


$80,000,000.00


8.00%
Compass Bank
$86,000,000.00


$43,000,000.00


4.30%
Comerica Bank
$86,000,000.00


$43,000,000.00


4.30%
BOKF, NA DBA Bank of Oklahoma
$86,000,000.00


$43,000,000.00


4.30%
Branch Banking and Trust Company
$120,000,000.00


$60,000,000.00


6.00%
The Bank of Nova Scotia
$140,000,000.00


$70,000,000.00


7.00%
Barclays Bank PLC
$120,000,000.00


$60,000,000.00


6.00%
Citibank, N.A.
$86,000,000.00


$43,000,000.00


4.30%
Credit Suisse AG, Cayman Islands Branch
$120,000,000.00


$60,000,000.00


6.00%
ING Capital LLC
$86,000,000.00


$43,000,000.00


4.30%
Goldman Sachs Bank USA
$120,000,000.00


$60,000,000.00


6.00%
Totals:


$2,000,000,000.00




$1,000,000,000.00


100.00%








--------------------------------------------------------------------------------





Administrative Agent
Address for Notice
Wells Fargo Bank, N.A.
Credit Contact:
1445 Ross Ave., Suite 4500, T9216-451
Dallas, TX 75202
Attn: Jason M. Hicks
Tel: 214-721-8214
Fax: 214-721-8215
Email: jason.m.hicks@wellsfargo.com


Primary Operations Contact:
1525 W WT Harris Blvd, 1st Floor
Charlotte, NC 28262-8522
MAC D1109-019
Attn: Agency Services
Tel: 704-590-2706
Fax: 704-590-2782














--------------------------------------------------------------------------------








SCHEDULE 2
LITIGATION
None.









--------------------------------------------------------------------------------






SCHEDULE 3


ORGANIZATIONAL
Name of Credit Party
Jurisdiction of Organization
States in Which qualified to do Business as Foreign Entity
Laredo Petroleum, Inc.
Delaware
Texas, Oklahoma
Laredo Midstream Services, LLC
Delaware
Texas, Oklahoma
Garden City Minerals, LLC
Delaware
Texas, Oklahoma



(C) and (D) Capital Structure


Issuer
Holder
Description of Interest
Percentage Ownership
Laredo Midstream Services, LLC
Laredo Petroleum, Inc.
LLC Membership Interest
100%
Medallion Gathering & Processing, LLC
Laredo Midstream Services, LLC
LLC Membership Interest
49%
Garden City Minerals, LLC
Laredo Petroleum, Inc.
LLC Membership Interest
100%










--------------------------------------------------------------------------------






SCHEDULE 4

EXISTING LETTERS OF CREDIT


All letters of credit issued or deemed issued under the Existing Credit
Agreement.





